Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 1 of 151




                    EXHIBIT 1
                                          Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 2 of 151


                                                                                                     Policyholder Notice – Countrywide

                                                    IMPORTANT INFORMATION
                                                            REQUEST FOR JURISDICTIONAL
                                                         INSPECTION OF PRESSURE EQUIPMENT
                          Many states and some cities issue certificates permitting the continued operation of certain equipment such as boilers,
                          water heaters and pressure vessels. Periodic inspections are required to renew these certificates. In most jurisdictions, as
                          part of an equipment breakdown policy, insurance company employees who have been licensed are authorized to perform
                          these inspections.
                          If:
                                •   You own/operate pressure equipment that requires a certificate from a state, county, city or parish to operate
                                    legally, and
                                •   We insure that equipment under this Policy, and
                                •   You would like CNA to perform the next required inspection:
                          Then:

                          Complete the form on page 2 and email, mail or fax as instructed:

                                No need to call or respond if you do not have boilers or pressure vessels that require operating certificates.

                          BY EMAIL:         EBinspections@cna.com (please scan the completed form and attach)

                          BY MAIL:                                                                    BY FAX:     609-524-3649

                          CNA Equipment Breakdown Risk Control
                          184 Liberty Corner Road
                          4th Floor, Suite 402
                          Warren, NJ 07059                                                            BY PHONE:   call 866-262-0540 – press "4"
                          Questions or inquiries can be made via any of the above methods of communication.
30020006760117948670973




                          Please note the following:
                          •     Your jurisdiction(s) may charge you a fee for renewing a certificate. It is your responsibility to pay such a fee.
                          •     If CNA is required to pay the fee on your behalf, CNA will invoice you to recover that fee.
                          •     All the provisions of the INSPECTION AND SURVEYS condition apply to the inspections described in this notice.
                          Failure to notify us can result in fines and penalties being issued to the equipment owner by the governing
                          jurisdiction. CNA is not responsible for said fines or penalties.

                                                                                     REMINDER

                          If new equipment is installed or old equipment replaced that requires a jurisdictional inspection, please let us know by
                          transmitting the new information to the postal address/fax number/email address listed above and on the following page.
                          If this is a renewal and information (locations) has not changed, please disregard this notice.

                          If inspection and maintenance are outside of your area of responsibility, we would appreciate your forwarding this notice to
                          the appropriate person. If no response is received, we are assuming there are no jurisdictional objects at your
                          location(s) and no inspections are required.
                          Note: Jurisdictional inspections are not conducted outside of the United States, its territories, possessions, or
                          Canada.




                          CNA62823XX (07-2017)                              Copyright CNA All Rights Reserved.                             Page 1 of 2
                Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 3 of 151


                                                                           Policyholder Notice – Countrywide

                          REQUEST FOR JURISDICTIONAL INSPECTION
    Insured Name:
    Facility/Location Name:


    Policy Number:                                                                         Policy Term:


    Contact Person & Title:
    Contact Phone Number(s)—Office:                                                    Cell:
    Contact Email Address:


              Location Address1                                  City                          State                    Zip

    1.

    2.

    3.

              Equipment Type2,3,4                             Registration                             Certificate Expiration
                                                               Number                                             Date
             (Boiler, Pressure Vessel)                         (State #)




Completed By (Name & Date):

Telephone #/Email Address:
BY EMAIL:                 EBinspections@cna.com (please scan the completed form and attach)
BY MAIL:                                                                                          BY FAX: 609-524-3649
CNA Equipment Breakdown Risk Control
184 Liberty Corner Road
4th Floor, Suite 402
Warren, NJ 07059                                                            BY PHONE: call 866-262-0540 – press "4"
1
If multiple objects and/or multiple locations, please list all required information on separate page(s).
2
Boiler is defined as an enclosed vessel heated by fuel or electricity to produce steam or hot water.
3
Pressure Vessel is defined as an enclosed vessel (tank) greater than 6 cubic feet (18 inches x 40 inches) to store liquid
   or gas under pressure for use when needed.
4
 LPG (ex: propane, propylene, butane & butylenes) Tank with vapor pressures not exceeding that allowed for commercial
propane. California requirement only.




CNA62823XX (07-2017)                              Copyright CNA All Rights Reserved.                                            Page 2 of 2
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 4 of 151


                                                                                                 Policy Holder Notice – Countrywide


                                                   IMPORTANT INFORMATION
                                                    NOTICE – OFFER OF TERRORISM COVERAGE;
                                                            DISCLOSURE OF PREMIUM
                          THIS NOTICE DOES NOT FORM A PART OF THE POLICY, GRANT ANY COVERAGE OR CHANGE THE TERMS
                          AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                          As used herein, 1) "we" means the insurer listed on the Declarations or the Certificate of Insurance, as applicable; and 2)
                          "you" means the first person or entity named on the Declarations or the Certificate of Insurance, as applicable.

                          You are hereby notified that under the Terrorism Risk Insurance Act, as extended and reauthorized ("Act"), you have a
                          right to purchase insurance coverage of losses arising out of acts of terrorism, as defined in Section 102(1) of the Act,
                          subject to all applicable policy provisions. The Terrorism Risk Insurance Act established a federal program within the
                          Department of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
                          future terrorist attacks.

                          This Notice is designed to alert you to coverage restrictions and to certain terrorism provisions in the policy. If there is any
                          conflict between this Notice and the policy (including its endorsements), the provisions of the policy (including its
                          endorsements) apply.

                          CHANGE IN THE DEFINITION OF A CERTIFIED ACT OF TERRORISM

                          The Act applies when the Secretary of the Treasury certifies that an event meets the definition of an act of terrorism.
                          Originally, the Act provided that to be certified, an act of terrorism must cause losses of at least five million dollars and
                          must have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest to
                          coerce the government or population of the United States. However, the 2007 re-authorization of the Act removed the
                          requirement that the act of terrorism must be committed by or on behalf of a foreign interest, and now certified acts of
                          terrorism may encompass, for example, a terrorist act committed against the United States government by a United States
30020006760117948670974




                          citizen, when the act is determined by the federal government to be "a certified act of terrorism."

                          In accordance with the Act, we are required to offer you the ability to purchase coverage for losses resulting from an act of
                          terrorism that is certified under the federal program. The other provisions of this policy, including nuclear, war or military
                          action exclusions, will still apply to such an act.

                          DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES

                          The Department of the Treasury will pay a share of terrorism losses insured under the federal program. In 2015, the
                          federal share equals 85% of that portion of the amount of such insured losses that exceeds the applicable insurer
                          retention, and shall decrease by 1 percentage point per calendar year until equal to 80%.

                          LIMITATION ON PAYMENT OF TERRORISM LOSSES

                          If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
                          billion in a calendar year (January 1 through December 31), the Treasury shall not make any payment for any portion of
                          the amount of such losses that exceeds $100 billion.




                          CNA81758XX (Ed. 03-15)                          Copyright CNA All Rights Reserved.                                 Page 1 of 2
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 5 of 151


                                                                      Policy Holder Notice – Countrywide

Further, this coverage is subject to a limit on our liability pursuant to the federal law where, if aggregate insured losses
attributable to terrorist acts certified under the Act exceed $100 billion in a calendar year (January 1 through December 31)
and we have met our insurer deductible under the Act, we shall not be liable for the payment of any portion of the amount
of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata allocation
in accordance with procedures established by the Secretary of the Treasury.

CONFIRMATION OF ACCEPTANCE OF COVERAGE

In accordance with the Act, we offered you coverage for losses resulting from an act of terrorism that is certified under the
federal program. This notice confirms that you have chosen to accept our offer of coverage for certified acts of terrorism.
The policy's other provisions, including nuclear, war or military action exclusions, will still apply to such an act. The
premium charge for terrorism coverage, if any, is shown separately on the Declarations or the Certificate of Insurance, as
applicable.




CNA81758XX (Ed. 03-15)                         Copyright CNA All Rights Reserved.                                Page 2 of 2
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 6 of 151
                                                                                                                       Policy Holder Notice


                                  NOTICE OF AMENDMENTS TO POLICY FORMS- CNA Connect 2016-1
                          If your expiring policy incorporated an earlier edition of any of the following forms attached to your renewal, a summary of
                          the changes therein is described below. This Notice does not form a part of your policy. No coverage is provided by this
                          Notice nor can it be construed to replace any portion of your policy. You should read your policy and review your
                          Declarations page for complete information on the coverages you are provided. If there is any conflict between the policy
                          and this Notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL. Carefully read your policy, including the
                          endorsements attached to your policy.

                          Summary of Changes Made To Interline Forms:
                          SB147052C (06/16) Notice of Cancellation or Material Change
                          •   This form has been amended to specify at least 30 days notice of cancellation to the (non-insured) entity whose name
                              and address are shown in its Schedule. Such entities are typically customers of a Named Insured.
                          SB300022C (06/16) Waiver of Subrogation
                          •   This form has been amended to clarify that its "blanket waiver" provision applies only to written commitments made
                              prior to loss, and that specific beneficiaries can be scheduled on the endorsement itself, or in the Declarations.

                          Summary of Changes Made To Property Forms – Choice Endorsements:
                          SB300175G (06/16) Accountants Choice Endorsement and
                          SB300181G (06/16) Lawyers Choice Endorsement
                          •   Enhances coverage by deleting the 'Billable Hours' coverage extension, and replacing it with a redefinition of "Net
                              Income" that makes the entire Business Income limit available for billable hours.
                          •   Enhances coverage 4.d. (Business Personal Property at Unnamed Locations) to also apply to such property at
                              leased storage locations.
                          SB300845C (06/16) Advanced Medical Technology Gold Choice Endorsement
                          •   Adds Summary of Coverages & Limits
                          •   Retitles the Coverage Extension applicable to Research and Development Property, and makes the following
30020006760117948670975




                              changes:
                              •   Defines "research animals" and includes them within the definition of "Research and Development Project
                                  Property" eliminating the need for separate coverage of laboratory animals.
                              •   Will cover research and development continuing expenses without offset for net loss if the research and
                                  development project had not yet generated a net profit.
                              •   Defines "period of restoration" to include the time required for the U.S. Food & Drug Administration to certify the
                                  described premises as ready to resume research and development projects at the same level of certification that
                                  existed prior to loss.
                              •   Clarifies that the "period of restoration" can last no longer than 365 days following the date that the physical loss
                                  to the "research and development property" occurred.
                              •   Subjects "Research and Development Project Property" to the same Off-Premises and Transit limits as apply to
                                  other types of property (eliminating special such limits applicable only to "Research and Development Project
                                  Property.")
                          •   Added sublimited Decontamination Expense Coverage.
                          •   Added sublimited Technology Services Provider Coverage.
                          •   Added sublimited Contaminated and Reduced Quality Stock Coverage.



                          CNA86716XX (Ed. 06/16)                           Copyright CNA All Rights Reserved.                               Page 1 of 6
              Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 7 of 151
                                                                                             Policy Holder Notice


•   Replaced 'Spoilage Coverage' with 'Spoilage (Temperature or Humidity Change) Coverage.' The replacement
    coverage does not require that the change in temperature or humidity result from particular perils. The replacement
    coverage applies to all Business Personal Property (and resulting Business Income), not just to perishable stock. The
    replacement coverage does not apply to contamination of perishable stock by refrigerant, but such contamination loss
    may be partially covered by Decontamination Expense Coverage or by Equipment Breakdown "Pollutants" coverage.
SB300177H (06/16) Architects, Engineers and Surveyors Choice Endorsement
•   Amends coverage 5. (Business Personal Property at Unnamed Locations) to:
    •   also apply to such property at leased storage locations (a coverage enhancement); and
    •   exclude property after delivery to others, property leased or rented to others, or property in the custody of the
        United States Postal Service (a coverage reduction).
SB300616D (06/16) Business Services Choice Endorsement
SB300618D (06/16) Choice Extra Endorsement
SB300631D (06/16) Fast Food Choice Endorsement
SB300614D (06/16) Manufacturers Choice Endorsement
SB300617D (06-16) Real Estate Agents and Brokers Choice Endorsement
SB300627D (06/16) Super Choice Endorsement
CNA79782XX (06-16) Technology Super Choice Endorsement and
SB300628D (06/16) Wholesale/Distributors Choice Endorsement
•   Enhances the Coverage Extension entitled Business Personal Property at Unnamed Locations to also apply to
    such property at leased storage locations.
SB300179G (06/16) Choice Endorsement
•   Corrects the limit shown in the Schedule for 'Utility Services – Time Element' coverage to match the actual limit
    described in the text that provides this coverage.
SB147046E (06/16) Technology Choice Endorsement
•   Adds a Summary of Coverages And Limits.
•   In paragraphs A.2. through A.4, and 7.a. through 7.f., the limit increases have been rephrased to be specified amounts
    of increase (to be added to the original values specified in the Coverage Extensions or Additional Coverages) rather
    than new totals that replace the original values.
•   In the 'Computer Fraud' Coverage Extension's listing of Businessowners Special Property exclusions that do not
    apply to this Coverage Extension, an additional exclusion is exempted for this coverage, and the paragraph number of
    the first exempted exclusion is corrected.
•   Enhances the Coverage Extension entitled Business Personal Property at Unnamed Locations to also apply to
    such property at leased storage locations.
•   Adds a new Coverage Extension: Research and Development Business Income.

Summary of Changes Made To Property Forms – Other Than Choice Endorsements:
SB146802E (06/16) Business Income And Extra Expense
•   Corrects a paragraph number reference contained in paragraph 3.b.2..
SB146805B (06/16) Claim Data Expense
•   Clarifies that this Additional Coverage does not cover expenses for public adjusters, loss adjusters or loss
    consultants.


CNA86716XX (Ed. 06/16)                           Copyright CNA All Rights Reserved.                                Page 2 of 6
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 8 of 151
                                                                                                                         Policy Holder Notice


                          SB146983E (06/16) Computer Fraud
                          •   Enhances coverage by exempting it from the Businessowners Special Property exclusion entitled Malicious Code.
                          SB146807E (06/16) Employee Dishonesty Coverage
                          •   With respect only to this coverage, enhances the definition of "employee" to include any natural person serving the
                              Named Insured's interest on a committee.
                          SB300083C (06/16) Exclusion - Theft
                          •   Corrects a paragraph number reference contained in paragraph B..

                          Summary of Changes Made To Liability Forms – Additional Insured Endorsements:
                          SB300113D (06/16) Additional Insured – Designated Person or Organization
                          •   Adds a provision that stipulates if the Named Insured has negotiated in a contract to provide an additional insured with
                              lesser GL coverage or limits than the Named Insured carries for its own protection, then the additional insured's
                              coverage is constrained to such lesser coverage and limits.
                          SB146968B (06/16) Blanket Additional Insured Endorsement With Products-Completed Operations Coverage and
                             Blanket Waiver of Subrogation – Architects Engineers and Surveyors
                          •   Broadens the potential universe of additional insured's to include any entity stipulated in the written contract, rather
                              than just the entity for which the Named Insured performs the work.
                          •   Deletes the requirement that the additional insured's liability be 'due to your negligence specifically resulting from your
                              work' and replaces it with more industry-standard wording that the additional insured's liability be 'caused in whole or
                              in part by your acts or omissions or the acts omissions of those acting on your behalf.'
                          •   Adds an exception to the 'mandatory tender' condition in Paragraph C. so that the additional insured need not tender
                              the loss to its own GL insurer if the written contract makes the Named Insured's policy primary and noncontributory to
                              the additional insured's own GL policy.
                          •   Reorganizes and simplifies other text with no change in coverage intent.
                          SB146932F (06/16) Blanket Additional Insured And Liability Extension Endorsement
30020006760117948670976




                          •   Adds a Table of Contents to facilitate finding provisions, and to highlight that this endorsement provides more than just
                              additional insured coverage.
                          •   Adds 'Grantor of Franchise' and 'Trade Show Event Lessor' as types of business associates that qualify for additional
                              insured status.
                          •   Amends the 'Lessor of Equipment' provision to provide such additional insureds coverage only for liability caused in
                              whole or in part by the Named Insured's ownership, maintenance or use of the leased equipment.
                          •   Updates and simplifies several additional insured provisions with no change in coverage intent.
                          •   Clarifies that if a separate endorsement on the policy also modifies a provision modified by this endorsement, then
                              that other, separate endorsement's provisions control and take precedence.
                          •   Adds a coverage provision for 'Estates, Legal Representatives and Spouses.
                          •   Retitles two "personal and advertising injury" provisions to better denote their intent.
                          •   Clarifies that coverage for discrimination and humiliation does not apply to employment-related losses.
                          SB146935D (06/16) Blanket Additional Insured – Owners, Lessees and Contractors – With Products Completed
                             Operations Coverage And Liability Extension Endorsement
                          •   Adds a Table of Contents to facilitate finding provisions, and to highlight that this endorsement provides more than just
                              additional insured coverage.
                          •   Updates and simplifies several additional insured provisions with no change in coverage intent.


                          CNA86716XX (Ed. 06/16)                            Copyright CNA All Rights Reserved.                               Page 3 of 6
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 9 of 151
                                                                                               Policy Holder Notice


•   Clarifies that if a separate endorsement on the policy also modifies a provision modified by this endorsement, then
    that other, separate endorsement's provisions control and take precedence.
•   Adds a coverage provision for 'Estates, Legal Representatives and Spouses.
•   Retitles two "personal and advertising injury" provisions to better denote their intent.
•   Clarifies that coverage for discrimination and humiliation does not apply to employment-related losses.

Summary of Changes Made To Liability Forms – Professional Liability Endorsements:
SB300025F (06/16) Beauticians Malpractice Liability Coverage
•   Adds coverage for the personal liability of volunteer workers.
SB300035E (06/16) Veterinarian Professional Liability
•   In Supplementary Payments, increases the limit for State Board defense costs to $25,000. (Previously was $10,000.).

Summary of Changes Made To Liability Forms – Other:
SB300176D (06/16) Architects, Engineers and Surveyors Liability Extension With Office Pollution Liability
   Coverage
•   Increases the Supplementary Payments for Bail Bonds (was $3,000; now $5,000) and for Loss of Earnings (was $300
    per day; now $1,000 per day).
•   Removes the 90 day cap on Named Insured status for organizations newly acquired or formed during the policy
    period.
•   Adds three more types of additional insureds: Lessor of Land; Trade Show Event Lessor; Engineer, Architect or
    Surveyor Engaged By You (for GL only, not for professional liability).
•   In the Blanket Additional Insured / Waiver of Subrogation section:
    •   Updates and simplifies several additional insured provisions with no change in coverage intent.
    •   Clarifies that with respect to "personal and advertising injury", the written contract must have been executed prior
        to when the offense occurred for which the additional insured desires coverage.
    •   Broadens the potential universe of additional insured's to include any entity stipulated in the written contract,
        rather than just the entity for which the Named Insured performs the work.
    •   Adds an exception to the 'mandatory tender' condition in Paragraph C. so that the additional insured need not
        tender the loss to its own GL insurer if the written contract makes the Named Insured's policy primary and
        noncontributory to the additional insured's own GL policy.
•   In the coverage for Retired Partners/Members, clarifies that such individuals are subject to the same coverage
    restrictions that apply to employees and volunteer workers.
•   Adds ongoing operations coverage for "property damage" to alienated premises that are "your work."
•   Adds coverage for "property damage" to certain property of others that results from use of an elevator.
•   Adds "personal and advertising injury" coverage for certain instances of discrimination or humiliation.
•   Increases the exception for non-owned watercraft (from the Aircraft, Auto or Watercraft exclusion) to 75 feet (from
    51 feet).
•   Clarifies that payments for "personal and advertising injury" are always subject to the General Aggregate Limit, and
    not to separate Per Project Limits.
•   Clarifies that mental injury and anguish constitute "bodily injury" only if they result from covered physical injury. Also
    extends "bodily injury" to include shock and humiliation that result from covered physical injury.




CNA86716XX (Ed. 06/16)                            Copyright CNA All Rights Reserved.                              Page 4 of 6
                                        Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 10 of 151
                                                                                                                       Policy Holder Notice


                          SB147040B (06/16) Exclusion – All Hazards In Connection With Designated Premises
                          •   Deletes an extraneous reference to Exclusion P.
                          SB300085C (06/16) Exclusion – Construction Management – Errors And Omissions & Construction And
                          Demolition Work – Architects, Engineers and Surveyors
                          •   Editorial corrections and clarifications, along with updated formatting, with no change in coverage intent.
                          SB146902G (06/16) Hired Auto And Non-Owned Auto Liability
                          •   In provision A., replaces the incorrect reference to 'Coverage A – Bodily Injury and Property Damage Liabilty' with a
                              reference to the "bodily injury" and "property damage" coverage provided under Coverage A.1. Business Liability.
                          •   Changes the coverage trigger to when the "occurrence" occurs (from when the "bodily injury" or "property damage"
                              occurs).
                          •   Corrects the Limit names referenced in the Limits section.
                          •   Deletes the reference to policy period limits applying separately to each policy period (of a multi-year policy), since
                              this coverage's limits apply per "occurrence", not per policy period.
                          •   Corrects a Coverage name reference in the Exclusions section.
                          •   Adds titles to the two exclusions added by this endorsement.
                          •   Clarifies that the 'Fellow Employee' exclusion also applies to claims made by an injured fellow employee's relatives,
                              not just to claims made by the injured fellow employee him/herself.
                          •   Clarifies that the Insured status granted to employees in the Who Is An Insured section does not apply to autos rented
                              from the employee or from members of the employee's household.

                          Summary of Changes Made To Technology Errors & Omissions Liability Endorsements:
                          SB300879C (06/16) Technology Errors & Omissions Liability Coverage Form
                          •   Adds Assumed Liability Coverage (Coverage C) to the Insuring Agreement.
                          •   Clarifies that the Insuring Agreement's "coverage territory", Retroactive Date, and claims-made provisions also apply
                              to Coverage B, and to the newly added Coverage C.
30020006760117948670977




                          •   Clarifies that claims may be made during any applicable Extended Reporting Period.
                          •   Deletes the provision that treated non-USA claims differently from USA claims. This creates a duty (not just a right) to
                              defend non-USA claims, but subjects non-USA claims to all of the defense requirements, valuation, and other
                              provisions applicable to USA claims.
                          •   Amends the Assumed Liability exclusion so as not to conflict with the coverage in the newly added Coverage C.
                          •   Clarifies the Professional Services (now Professional Capacities) exclusion, especially as regards medical
                              services.
                          •   Amends the Extended Reporting Period section to specify the extension terms available and their premium charges.
                          SB300881D (06/16) Information Risk Endorsement
                          •   Expands the list of covered "privacy event expenses." Also moves that list from the Privacy Event Expense provision
                              (in Supplemental Liability Coverage) to the definition of "privacy event expenses."
                          •   Adds a subtitle (Network Security and Privacy Injury Liability) to better describe the coverage provided by the
                              endorsement.
                          SB300880C (06/16) Media Liability Endorsement
                          •   Clarifies the Insuring Agreement to indicate this is 'pay on behalf' coverage, and that claims can also be made during
                              any applicable Extended Reporting Period.


                          CNA86716XX (Ed. 06/16)                           Copyright CNA All Rights Reserved.                               Page 5 of 6
              Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 11 of 151
                                                                                             Policy Holder Notice


•   Clarifies that the exclusion entitled Bodily Injury/Property Damage does not serve to exclude emotional distress or
    mental anguish alleged in a "content injury claim."
•   Excepts "content injury claims" from the exclusion entitled Unfair Competition/Antitrust Claims/RICO Claims.
•   Expands the definition of "wrongful acts" to apply to "content injury" committed by 'an insured' (previously only 'by
    you').
•   Expands the definition of "media activity" to include activities performed on 'an insured's' behalf (previously only on
    'your behalf').
•   Substitutes the term "matter" for the term "media" in several provisions, with no change in coverage intent.
SB300880C09 (06/16) Media Liability Endorsement - Florida
•   (Florida only) Same changes as described above for SB300880C, and also:
•   Deletes the definition of "advertising injury." (Since the term is already defined in the Technology Errors &
    Omissions Liability Coverage Form that this endorsement attaches to.)




CNA86716XX (Ed. 06/16)                           Copyright CNA All Rights Reserved.                                Page 6 of 6
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 12 of 151
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6011794867Case 1:21-cv-01966-JKB
                           MORABITO Document  1-2INCFiled 08/04/21 Page 13 of 151
                                    CONSULTANTS
                           952 RIDGEBROOK RD
                           SUITE 1700
                           SPARKS GLENCOE, MD 21152



PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

The following deductible applies unless a separate deductible is shown on the Schedule of
Locations and Coverage.
Deductible:         $500
Business Income and Extra Expense Coverage
   Business Income and Extra Expense                    12 Months Actual Loss Sustained
Business Income Extension                                                       90 Days

Business Income and Extra Expense - Dependent Properties                            $10,000

Employee Dishonesty                                                                 $25,000

Forgery and Alteration                                                              $25,000

LIABILITY COVERAGE                                                      LIMIT OF INSURANCE
Liability and Medical Expense Limit - Each Occurrence                         $1,000,000
Medical Expense Limit -- Per Person                                                 $10,000

Personal and Advertising Injury                                               $1,000,000

Products/Completed Operations Aggregate                                       $2,000,000

General Aggregate                                                             $2,000,000

Damage To Premises Rented To You                                                $300,000




                                              INSURED                        Page      2 of   8
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6011794867Case 1:21-cv-01966-JKB
                           MORABITO Document  1-2INCFiled 08/04/21 Page 14 of 151
                                    CONSULTANTS
                           952 RIDGEBROOK RD
                           SUITE 1700
                           SPARKS GLENCOE, MD 21152


                               SCHEDULE OF LOCATIONS AND COVERAGE

LOCATION       1 BUILDING     1

952 RIDGEBROOK RD
SPARKS GLENCOE, MD    21152

Construction: Masonry Non Combustible
Class Description: ENGINEERS/ARCHITECTS NOT ENGAGED IN CONSTR. < 25% FIELD WORK

   Broadened Wind

   Inflation Guard 3%

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Accounts Receivable                                                              $25,000

   Building                                                                  Not Covered

   Business Personal Property                                                   $737,540

   Electronic Data Processing                                                       $50,000

   Equipment Breakdown                                                          $737,540

   Fine Arts                                                                        $25,000
   Ordinance or Law - Demolition Cost, Increased Cost of Construction               $25,000

   Seasonal Increase: 25%

   Sewer or Drain Back Up                                                           $25,000

   Valuable Papers & Records                                                        $25,000




                                               INSURED                       Page      3 of   8
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6011794867Case 1:21-cv-01966-JKB
                           MORABITO Document  1-2INCFiled 08/04/21 Page 15 of 151
                                    CONSULTANTS
                           952 RIDGEBROOK RD
                           SUITE 1700
                           SPARKS GLENCOE, MD 21152



                                    ADDITIONAL INTEREST SCHEDULE

LOCATION N/A     BUILDING N/A

   Type: Manager, Lessor
   Additional Interest Name and Address:
   HOWARD HUGHES MANAGEMENT SERVICES COMPANY LLC
   ONE GALLERIA TOWER
   13355 NOEL ROAD, 22ND FLOOR
   DALLAS                        , TX 75240

   Type: Manager, Lessor
   Additional Interest Name and Address:
   COLUMBIA MANAGEMENT DEVELOPMENT COMPANY LLC
   ONE GALLERIA TOWER
   13355 NOEL RD 22ND FLOOR
   DALLAS                        , TX 75240

   Type: Manager, Lessor
   Additional Interest Name and Address:
   HRD DEVELOPMENT MANAGEMENT LLC
   ONE GALLERIA TOWER
   13355 NOEL RD 22ND FLOOR
   DALLAS                        , TX 75240

LOCATION       1 BUILDING       1

   Type: Manager, Lessor
   Additional Interest Name and Address:
   HOWARD HUGHES MANAGEMENT SERVICES COMPANY LLC
   ONE GALLERIA TOWER
   13355 NOEL ROAD, 22ND FLOOR
   DALLAS                        , TX 75240

   Type: Notice of Cancellation or Material Coverage Change
   Additional Interest Name and Address:
   HOWARD HUGHES MANAGEMENT SERVICES COMPANY LLC
   ONE GALLERIA TOWER
   13355 NOEL ROAD, 22ND FLOOR
   DALLAS                        , TX 75240

   Type: Owners , Lessees or Contractors
   Additional Interest Name and Address:
   CONTRACTING SPECIALISTS, INC.-SOUTH EAST AND MIAMI WATE
   453 S MAIN ST
   ATTLEBORO                     , MA 02703-6437

   Type: Manager, Lessor
   Additional Interest Name and Address:
   COLUMBIA MANAGEMENT DEVELOPMENT COMPANY LLC
   ONE GALLERIA TOWER
   13355 NOEL RD 22ND FLOOR
   DALLAS                        , TX 75240

   Type: Notice of Cancellation or Material Coverage Change
   Additional Interest Name and Address:
   COLUMBIA MANAGEMENT DEVELOPMENT COMPANY LLC




                                                 INSURED                     Page   4 of   8
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6011794867Case 1:21-cv-01966-JKB
                           MORABITO Document  1-2INCFiled 08/04/21 Page 16 of 151
                                    CONSULTANTS
                           952 RIDGEBROOK RD
                           SUITE 1700
                           SPARKS GLENCOE, MD 21152



                                ADDITIONAL INTEREST SCHEDULE
   ONE GALLERIA TOWER
   13355 NOEL RD 22ND FLOOR
   DALLAS                         , TX   75240

   Type: Notice of Cancellation or Material Coverage Change
   Additional Interest Name and Address:
   GOUCHER COLLEGE
   1021 DULANEY VALLEY ROAD
   BALTIMORE                     , MD 21204

   Type: Owners , Lessees or Contractors
   Additional Interest Name and Address:
   GOUCHER COLLEGE
   1021 DULANEY VALLEY ROAD
   BALTIMORE                     , MD 21204

   Type: Notice of Cancellation or Material Coverage Change
   Additional Interest Name and Address:
   CONTRACTING SPECIALISTS, INC.-SOUTH EAST AND MIAMI WATE
   453 S MAIN ST
   ATTLEBORO                     , MA 02703-6437

   Type: Manager, Lessor
   Additional Interest Name and Address:
   HRD DEVELOPMENT MANAGEMENT LLC
   ONE GALLERIA TOWER
   13355 NOEL RD 22ND FLOOR
   DALLAS                        , TX 75240

   Type: Notice of Cancellation or Material Coverage Change
   Additional Interest Name and Address:
   HRD DEVELOPMENT MANAGEMENT LLC
   ONE GALLERIA TOWER
   13355 NOEL RD 22ND FLOOR
   DALLAS                        , TX 75240


                                    LOSS PAYEE SCHEDULE
All loss payees as their interests may appear in the Covered Property.
The following provisions apply in accordance with the insurable interest of the loss
payee: Loss Payee
Description of Property: Any Covered Property in which a loss payee, creditor or lender
holds an interest, including any person or organization you have entered a contract with
for the sale of Covered Property.




                                                 INSURED                     Page   5 of   8
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6011794867Case 1:21-cv-01966-JKB
                           MORABITO Document  1-2INCFiled 08/04/21 Page 17 of 151
                                    CONSULTANTS
                           952 RIDGEBROOK RD
                           SUITE 1700
                           SPARKS GLENCOE, MD 21152



                             ADDITIONAL NAMED INSUREDS SCHEDULE

3 ME PROPERTIES LLC

3 ME ENTERPRISES LLC




                                              INSURED                        Page   6 of   8
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6011794867Case 1:21-cv-01966-JKB
                           MORABITO Document  1-2INCFiled 08/04/21 Page 18 of 151
                                    CONSULTANTS
                           952 RIDGEBROOK RD
                           SUITE 1700
                           SPARKS GLENCOE, MD 21152



                              FORMS AND ENDORSEMENTS SCHEDULE

The following list shows the Forms, Schedules and Endorsements by Line of Business that are
a part of this policy.


COMMON

FORM NUMBER             FORM TITLE
CNA79203XX    06/2014   Exclusion - Access or Disclosure of Confidential
CNA80103XX    09/2014   Primary and Non Contributory - Other Ins Condition
CNA81751XX    03/2015   Cap on Losses from Certified Acts of Terrorism
SB146963D     08/2014   Maryland Changes
SB146965A     01/2006   Maryland Policyholder Notice
SB147052C     06/2016   Notice of Cancellation or Material Coverage Change
SB147075A     01/2006   Economic and Trade Sanctions Condition
SB147082E     04/2014   Businessowners Common Policy Conditions
SB147086B     04/2010   Loss Payable Provisions

COMMERCIAL PROPERTY

FORM NUMBER             FORM TITLE
SB146801I     04/2014   Businessowners Special Property Coverage Form
SB146802E     06/2016   Business Income and Extra Expense
SB146803A     01/2006   Seasonal Increase
SB146804A     01/2006   Arson and Theft Reward
SB146805B     06/2016   Claim Data Expense
SB146806B     01/2008   Debris Removal
SB146807E     06/2016   Employee Dishonesty
SB146808A     01/2006   Expediting Expenses
SB146809C     07/2009   Fine Arts
SB146810A     01/2006   Fire Department Service Charge
SB146811A     01/2006   Fire Protective Equipment Discharge
SB146812C     04/2010   Forgery and Alteration
SB146813B     01/2008   Newly Acquired or Constructed Property
SB146814B     03/2006   Ordinance or Law
SB146815A     01/2006   Outdoor Trees, Shrubs, Plants and Lawns
SB146816A     01/2006   Pollutant Clean Up and Removal
SB146817A     01/2006   Preservation of Property
SB146818A     01/2006   Temporary Relocation of Property
SB146819A     01/2006   Water Damage, Other Liquids, Solder, Molten Damage
SB146820C     06/2011   Accounts Receivable
SB146821A     01/2006   Appurtenant Buildings and Structures
SB146822A     01/2006   Building Glass
SB146823B     01/2008   Business Income Extra Expense - Dependent Property
SB146824B     01/2008   Business Income Extra Expense-Newly Acquired Locs
SB146825C     06/2011   Business Personal Property Off Premises
SB146826B     01/2008   Civil Authority
SB146827F     06/2011   Electronic Data Processing
SB146828E     04/2014   Equipment Breakdown
SB146830B     01/2008   Money Orders and Counterfeit Paper Currency
SB146831B     06/2011   Nonowned Detached Trailers
SB146832B     01/2008   Ordinance or Law-Increased Period of Restoration
SB146833A     01/2006   Outdoor Property
SB146834A     01/2006   Personal Effects
SB146835A     01/2006   Signs
SB146836A     01/2006   Spoilage Consequential Loss
SB146837A     01/2006   Theft Damage to Rented Property




                                              INSURED                        Page   7 of   8
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6011794867Case 1:21-cv-01966-JKB
                           MORABITO Document  1-2INCFiled 08/04/21 Page 19 of 151
                                    CONSULTANTS
                           952 RIDGEBROOK RD
                           SUITE 1700
                           SPARKS GLENCOE, MD 21152



                               FORMS AND ENDORSEMENTS SCHEDULE

COMMERCIAL PROPERTY

FORM NUMBER               FORM TITLE
SB146838C     06/2011     Valuable Papers and Records
SB146839F     06/2011     Sewer or Drain Back Up
SB146841B     06/2011     Broadened Wind Coverage
SB146842B     01/2008     Business Income Extension
SB146936A     01/2006     Inflation Guard
SB146997B     07/2009     Fungus, Wet Rot, Dry Rot and Bacteria Exclusion
SB300129A     03/2006     Targeted Hacker Attack
SB300139C     04/2014     Protective Safeguards
SB300456A     07/2007     Concurrent Causation, Earth Movmnt, Water Excl Chg
SB300596A     01/2008     Identity Theft/Recovery Services Endorsement

COMMERCIAL GENERAL LIABILITY

FORM NUMBER               FORM TITLE
SB146932F     06/2016     Blanket Additional Insured - Liability Extension
SB146968B     06/2016     Bkt Addl Insured with PCO Cov and Bkt Waiver
SB147079A     01/2006     War Liability Exclusion
SB147080A     01/2006     Exclusion - Silica
SB147083B     07/2009     Fungi/Mold/Mildew/Yeast/Microbe Exclusion
SB147088A     01/2006     Exclusion - Asbestos
SB147089A     01/2006     Employment - Related Practices Exclusion
SB300000D     04/2014     Businessowners Liability Coverage Form
SB300001C     06/2011     Aggregate Limits of Insurance (Per Project)
SB300085C     06/2016     Exln Cnstr Mgmt - Error Omission Cnstr Demo Work
SB300117A     01/2006     Additional Insrd - Manager or Lessors of Premises
SB300120C     06/2011     Additional Insured - Owners, Lessees or Contractor
SB300849A     07/2009     Recd and Distribution of Material or information



         *** PLEASE READ THE ENCLOSED IMPORTANT NOTICES CONCERNING YOUR POLICY ***

FORM NUMBER               FORM TITLE
CNA62823XX    07/2017     Req For Jurisdictional Inspection Of Pressure Equp
CNA79240XX    06/2014     Important Info Excl App to Access or Disclosure
CNA81758XX    03/2015     Notice - Offer of Terrorism Disclosure of Premium
CNA86716XX    06/2016     Policy Holder Notice




                                                                  Countersignature




SB-146895-A (Ed. 01/06)                       INSURED                          Page   8 of   8
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 20 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 21 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 22 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 23 of 151
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 24 of 151 SB-146801-I
                                                                                                                                                         (Ed. 04-14)


                                            betterments as though they had been                                     (2) Outdoor radio or television antennas
                                            damaged or destroyed and not repaired                                       (including satellite dishes) and including
                                            or replaced promptly, as provided In the                                    their lead-in wiring, masts or towers;
                                            Valuation Loss Condition;
                                                                                                                    Except as provided in the Outdoor Property
                                        (6) Your "money" and "securities";                                          Coverage Extension;
                                        (7) "Stock."                                                           j.   Watercraft (including motors, equipment and
                                                                                                                    accessories) while afloat;
                                        (8) Tools and equipment owned by your
                                            employees which are used in your                                   k.   Accounts and bills, except as provided in the
                                            business operations.                                                    Accounts Receivable Coverage Extension;
                             2.   Property Not Covered                                                         l.   "Valuable Papers and Records," except as
                                                                                                                    provided in the Valuable Papers and Records
                                  Covered Property does not include:                                                Coverage Extension;
                                  a.    Aircraft;                                                              m. Property that is covered under another
                                  b. Automobiles held for sale;                                                   Coverage Form of this or any other policy in
                                                                                                                  which it is more specifically described, except
                                  c.    Vehicles or self-propelled machines that are:                             for the excess of the amount due (whether
                                        (1) Licensed for use on public roads (subject                             you can collect on it or not) from that other
                                            to motor vehicle registration); or                                    insurance;
                                        (2) Operated principally away             from    the                  n. "Fine Arts," except as provided in the Fine
                                            described premises;                                                   Arts Additional Coverage;

                                  This paragraph does not apply to:                                            o. Bullion, gold, silver, platinum and other
                                                                                                                  precious alloys or metals, unless they are
                                        (1) Vehicles or self-propelled machines or                                used in your "operations" (theft limitation
                                            autos that you manufacture, process or                                applies);
                                            warehouse;
                                                                                                               p. "Electronic data processing equipment" and
                                        (2) Vehicles or self-propelled machines, other                            "Electronic media and data" (not including
                                            than autos, that you hold for sale; or                                "stock"),except as provided in the Electronic
                                        (3) Trailers or semi-trailers, except as                                  Data Processing Equipment, Electronic Media
                                            provided in the Non-Owned Detached                                    and Data and Electronic Data (EDP Coverage
                                            Trailers Coverage.                                                    Form) Coverage Extension, the Business
                                                                                                                  Income And Extra Expense Coverage
                                  d. Dams or dikes;                                                               Extension,    the    Accounts     Receivable
30020006760117948670984




                                                                                                                  Coverage Extension or the Targeted Hacker
                                  e.    Contraband, or property in the course of
                                                                                                                  Attack Coverage Extension;
                                        illegal transportation or trade;
                                                                                                                    Your Business Personal Property coverage is
                                  f.    The cost of excavating, grading, backfilling or
                                                                                                                    extended to provide excess coverage for loss
                                        filling (except those costs necessary due to
                                                                                                                    to the Electronic Data Processing Equipment
                                        repair of buildings insured under this
                                                                                                                    and Electronic Media and Data (EDP
                                        Coverage Form from a Covered Cause of
                                                                                                                    Coverage Form) located only at the described
                                        Loss), reclaiming or restoring land or water;
                                                                                                                    premises and resulting from a covered cause
                                  g. Water or land whether in its natural state or                                  of loss. All exclusions applicable to Business
                                     otherwise (including land on which the                                         Personal Property apply to this excess
                                     property is located), land improvements,                                       coverage. This excess coverage is included in
                                     growing crops or standing timber;                                              and is not in addition to the limits applicable to
                                                                                                                    your Business Personal Property.
                                  h. Outdoor trees, shrubs, plants and lawns, other
                                     than "stock" except as provided in the                                    q. Outdoor signs, except as provided in the
                                     Outdoor Trees, Shrubs, Plants and Lawns                                      Signs Coverage Extension.
                                     Additional Coverage;
                                                                                                         3.    Covered Causes of Loss
                                  i.    The following property while outside of the
                                                                                                               RISKS OF DIRECT PHYSICAL LOSS unless the
                                        buildings:
                                                                                                               loss is:
                                        (1) Bridges, walks, roadways, patios or other
                                                                                                               a.   Excluded in section B. EXCLUSIONS;
                                            paved surfaces; or
                                                                                                               b. Limited in paragraph A.4. Limitations; or

                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 2 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 25 of 151 SB-146801-I
                                                                                                                              (Ed. 04-14)


        c.    Excluded or limited by other provisions of this                                 (c) Photographic or scientific instrument
              policy.                                                                             lenses.
   4.   Limitations                                                                 c.   For loss or damage by theft, the following
                                                                                         types of property are covered only up to the
        a.    We will not pay for loss of or damage to:                                  limits shown:
              (1) The "interior of any building or structure"                            (1) $2,500 for furs, fur garments,          and
                  or to personal property in the building or                                 garments trimmed with fur.
                  structure, caused by rain, snow, sleet or
                  ice whether driven by wind or not, unless:                             (2) $5,000 for jewelry, watches, watch
                                                                                             movements, jewels, pearls, precious and
                  (a) The building or structure first sustains
                                                                                             semi-precious stones, bullion, gold, silver,
                      actual damage to the roof or walls by                                  platinum and other precious alloys or
                      wind or hail and then we will pay only                                 metals. This limit does not apply to
                      for the loss to the "interior of the                                   jewelry and watches worth $500 or less
                      building or structure" or the personal                                 per item.
                      property in the building or structure
                      that is caused by rain, snow, sleet,                               (3) $25,000 for patterns, dies, molds and
                      sand or dust entering the building(s)                                  forms.
                      or structure(s) through openings in
                                                                                    d. We will not pay for any loss or damage
                      the roof or walls made by direct
                      action of wind; or                                               caused by any of the following even if they
                                                                                       are Covered Causes of Loss if the building
                  (b) The loss or damage is caused by or                               where loss or damage occurs has been
                      results from thawing of snow, sleet or                           "vacant" for more than 60 consecutive days
                      ice on the building or structure.                                before that loss or damage occurs:
              (2) Steam boilers, steam pipes, steam                                      (1) Vandalism;
                  engines or steam turbines caused by or
                                                                                         (2) Sprinkler leakage, unless you have
                  resulting from any condition or event
                  inside such equipment. But we will pay for                                 protected the system against freezing;
                  loss of or damage to such equipment                                    (3) Building glass breakage;
                  caused by or resulting from an explosion
                  of gasses or fuel within the furnace of any                            (4) Discharge or leakage of water;
                  fired vessel or within the flues or                                    (5) "Theft"; or
                  passages through which the gasses of
                  combustion pass.                                                       (6) Attempted "theft."
              (3) Hot water boilers or other water heating                               With respect to Covered Causes of Loss other
                  equipment caused by or resulting from                                  than those listed in 4.d.(1) through 4.d.(6)
                  any condition or event inside such boilers                             above, we will reduce the amount we would
                  or equipment, other than an explosion.                                 otherwise pay for the loss or damage by 15%.
        b. We will not pay for loss of or damage to the                       5.    Additional Coverages
           following types of property unless caused by                             Additional Coverages may be attached to this
           any of the "specified causes of loss" or                                 Policy (designation would appear in the attached
           building glass breakage                                                  form(s)). Unless otherwise stated, payments made
              (1) Live animals, birds or fish, and then only                        under these Additional Coverages are in addition
                  if they are killed or their destruction is                        to the applicable Limits of Insurance.
                  made necessary. This limitation does not                    6.    Coverage Extensions
                  apply to animals, birds or fish owned by
                  you and held as "stock."                                          Coverage forms may be attached to this Policy
                                                                                    and designated as Coverage Extensions (such
              (2) Fragile articles such as glassware,                               designation would appear in the attached form(s)).
                  statuary, marbles, chinaware            and                       Unless otherwise stated, payments made under
                  porcelains, if broken. This limitation does                       these Coverage Extensions are subject to and not
                  not apply to:                                                     in addition to the applicable Limits of Insurance in
                  (a) Glass that is part of the exterior or                         this Coverage Form.
                      interior of a building or structure;               B. EXCLUSIONS
                  (b) Containers or property held for sale;                   1.    We will not pay for loss or damage caused directly
                      or                                                            or indirectly by any of the following. Such loss or

SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 3 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 26 of 151 SB-146801-I
                                                                                                                                                         (Ed. 04-14)


                                 damage is excluded regardless of any other cause                                        Volcanic action means direct loss or
                                 or event that contributes concurrently or in any                                        damage resulting from the eruption of a
                                 sequence to the loss.                                                                   volcano when the loss or damage is
                                                                                                                         caused by:
                                 a.     Ordinance or Law
                                                                                                                         (a) Airborne volcanic blast or airborne
                                        (1) The enforcement of any ordinance or law:
                                                                                                                             shock waves;
                                            (a) Regulating the construction, use or                                      (b) Ash, dust or particulate matter; or
                                                repair of any property; or
                                                                                                                         (c) Lava flow.
                                            (b) Requiring the tearing down of any
                                                property, including the cost of                                          All volcanic eruptions that occur within
                                                removing its debris.                                                     any 168 hour period will constitute a
                                                                                                                         single occurrence.
                                        (2) This exclusion applies whether the loss
                                            results from:                                                                Volcanic action does not include the cost
                                                                                                                         to remove ash, dust or particulate matter
                                            (a) An ordinance or law that is enforced
                                                                                                                         that does not cause direct physical loss of
                                                even if the property has not been                                        or damage to Covered Property.
                                                damaged; or
                                                                                                               c.   Governmental Action
                                            (b) The increased costs incurred to
                                                comply with an ordinance or law in                                  Seizure or destruction of property by order of
                                                the course of construction, repair,                                 governmental authority.
                                                renovation, remodeling or demolition
                                                of property, or removal of its debris,                              But we will pay for loss or damage caused by
                                                following a physical loss to that                                   or resulting from acts of destruction ordered
                                                property.                                                           by governmental authority and taken at the
                                                                                                                    time of a fire to prevent its spread, if the fire
                                 b. Earth Movement                                                                  would be covered under this policy.
                                        (1) Earthquake, including any earth sinking,                           d. Nuclear Hazard
                                            rising or shifting related to such event;
                                                                                                                    Nuclear reaction or radiation, or radioactive
                                        (2) Landslide, including any earth sinking,                                 contamination, however caused.
                                            rising or shifting related to such event;
                                                                                                                    But if nuclear reaction or radiation, or
                                        (3) Mine subsidence, meaning subsidence of                                  radioactive contamination, results in fire, we
                                            a man-made mine, whether or not mining                                  will pay for the loss or damage caused by that
                                            activity has ceased;                                                    fire.
30020006760117948670985




                                        (4) Earth sinking (other than sinkhole                                 e.   Power Failure or Fluctuation
                                            collapse), rising or shifting including soil
                                            conditions which cause settling, cracking                               The failure or fluctuation of power or other
                                            or other disarrangement of foundations or                               utility service supplied to the described
                                            other parts of realty. Soil conditions                                  premises, however caused, if the cause of the
                                            include contraction, expansion, freezing,                               failure or fluctuation occurs away from the
                                            thawing, erosion, improperly compacted                                  described premises.
                                            soil and the action of water under the                                  But if the failure or fluctuation of power or
                                            ground surface.                                                         other utility service results in a Covered
                                            But if Earth Movement, as described in                                  Cause of Loss, we will pay for the loss or
                                            Paragraphs (1) through (4) above, results                               damage caused by that covered cause of
                                            in fire or explosion, we will pay for the                               Loss.
                                            loss or damage caused by that fire or                              f.   War And Military Action
                                            explosion.
                                                                                                                    (1) War, including undeclared or civil war;
                                        (5) Volcanic eruption, explosion or effusion.
                                            But if volcanic eruption, explosion or                                  (2) Warlike action by a military force,
                                            effusion results in fire, building glass                                    including action in hindering or defending
                                            breakage or volcanic action, we will pay                                    against an actual or expected attack, by
                                            for the loss or damage caused by that                                       any government, sovereign or other
                                            fire, or volcanic action.                                                   authority using military personnel or other
                                                                                                                        agents; or


                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 4 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 27 of 151 SB-146801-I
                                                                                                                               (Ed. 04-14)


              (3) Insurrection, rebellion, revolution, usurped                                       renovation if the collapse occurs
                  power, or action taken by governmental                                             during the course of construction,
                  authority in hindering or defending against                                        remodeling or renovation; or
                  any of these.
                                                                                               (f) Use of defective material or methods
       g. Water                                                                                    in construction, remodeling or
                                                                                                   renovation if the collapse occurs after
              (1) "Flood," surface water, waves, tides, tidal
                                                                                                   construction,       remodeling       or
                  waves, overflow of any body of water, or                                         renovation is complete and is caused
                  their spray, all whether driven by wind or                                       in part by a cause of loss listed in
                  not;                                                                             Paragraphs (a) through (d) above.
              (2) Mudslide or mudflow;
                                                                                               In the event collapse results in a Covered
              (3) Water or sewage that backs up or                                             Cause of Loss, we will only pay for the
                  overflows from a sewer, drain or sump; or                                    resulting loss or damage by that Covered
                                                                                               Cause of Loss.
              (4) Water under the ground surface pressing
                  on, or flowing or seeping through:                                      (2) We will not pay for loss of or damage to
                                                                                              the following types of property, if
                  (a) Foundations, walls, floors or paved                                     otherwise covered in this Coverage Form
                      surfaces;                                                               under Paragraphs (1)(b) through (1)(f)
                  (b) Basements, whether paved or not; or                                     above, unless the loss or damage is a
                                                                                              direct result of the collapse of a building:
                  (c) Doors, windows or other openings.
                                                                                               (a) Awnings, gutters and downspouts;
                  But if Water, as described in Paragraphs
                  (1) through (4), results in fire, explosion or                               (b) Outdoor radio or television antennas
                  sprinkler leakage, we will pay for the loss                                      (including microwave or satellite
                  or damage caused by that fire, explosion                                         dishes) and their lead-in wiring,
                  or sprinkler leakage.                                                            masts or towers;
       h. Neglect                                                                              (c) Fences;

              Neglect of an insured to use reasonable                                          (d) Piers, wharves and docks;
              means to save and preserve property from                                         (e) Beach or diving          platforms   or
              further damage at and after the time of loss.                                        appurtenances;
       i.     Collapse of Buildings                                                            (f) Retaining walls;
              Collapse of buildings meaning an abrupt                                          (g) Walks, roadway and other paved
              falling down or caving in of a building or any                                       surfaces;
              part of a building with the result being that the
              building or part of a building cannot be                                         (h) Yard fixtures; or
              occupied for its intended purpose.                                               (i) Outdoor swimming pools.
              (1) This exclusion does not apply to collapse                               (3) A building or part of a building that:
                  of buildings if caused only by one or more
                  of the following:                                                            (a) Is in imminent danger of abruptly
                                                                                                   falling down or caving in; or
                  (a) A "specified cause of loss" or
                      breakage of building glass;                                              (b) Suffers a substantial impairment of
                                                                                                   structural integrity;
                  (b) Decay, insect or vermin damage that
                      is hidden from view, unless the                                          is not considered to have collapsed but is
                      presence of such decay or insect or                                      considered to be in a state of imminent
                      vermin damage is known to an                                             collapse.
                      insured prior to collapse;
                                                                                          (4) With respect to buildings in a state of
                  (c) Weight of        people      or    personal                             imminent collapse, we will not pay for loss
                      property;                                                               or damage unless the state of imminent
                                                                                              collapse first manifests itself during the
                  (d) Weight of rain that collects on a roof;
                                                                                              policy period and is cause only by one or
                      or                                                                      more of the following which occurs during
                  (e) Use of defective material or methods                                    the policy period:
                      in construction, remodeling or

SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 5 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 28 of 151 SB-146801-I
                                                                                                                                                          (Ed. 04-14)


                                            (a) A "specified cause of              loss" or                         (7) The following causes of loss to personal
                                                breakage of glass                                                       property:
                                            (b) Weight of          people    or    personal                              (a) Dampness or dryness of atmosphere;
                                                property;
                                                                                                                         (b) Changes in or            extremes     of
                                            (c) Weight of rain that collects on a roof;                                      temperature; or
                                                or
                                                                                                                         (c) Marring or scratching.
                                            (d) Use of defective material or methods
                                                                                                                         (d) Changes in flavor, color, texture or
                                                in construction, remodeling or
                                                renovation if the state of imminent                                          finish;
                                                collapse occurs during the course of                                     (e) Evaporation or leakage; or
                                                construction,     remodeling      or
                                                renovation.                                                         (8) Contamination by other than "pollutants."

                                  j.    Malicious Code                                                                   But if an excluded cause of loss that is
                                                                                                                         listed in Paragraphs (1) through (8) above
                                        Any "malicious code."                                                            results in a "specified cause of loss,"
                                  k.    System Penetration                                                               building glass breakage, or "breakdown"
                                                                                                                         to "covered equipment" (only if otherwise
                                        Any "system penetration."                                                        a Covered Cause of Loss), we will pay for
                                                                                                                         the loss or damage caused by that
                                  l.    Denial of Service
                                                                                                                         "specified cause of loss," building glass
                                        Any "denial of service."                                                         breakage or "breakdown" to "covered
                                                                                                                         equipment" (only if otherwise a Covered
                             2.   We will not pay for loss or damage caused by or                                        Cause of Loss).
                                  resulting from any of the following:
                                                                                                               e.   Steam Apparatus
                                  a.    Electrical Apparatus
                                                                                                                    Explosion of steam boilers, steam pipes,
                                        Artificially generated electrical current,                                  steam engines or steam turbines owned or
                                        including electric arcing, that disturbs                                    leased by you, or operated under your control.
                                        electrical devices, appliances or wires.                                    But if explosion of steam boilers, steam pipes,
                                        But if artificially generated electrical current                            steam engines or steam turbines results in fire
                                        results in fire, we will pay for the loss or                                or combustion explosion, we will pay for the
                                        damage caused by fire.                                                      loss or damage caused by that fire or
                                                                                                                    combustion explosion. We will also pay for
                                  b. Consequential Loss                                                             loss or damage caused by or resulting from
                                                                                                                    the explosion of gases or fuel within the
30020006760117948670986




                                        Delay, loss of use or loss of market.
                                                                                                                    furnace of any fired vessel or within the flues
                                  c.    Smoke, Vapor, Gas                                                           or passages through which the gases of
                                                                                                                    combustion pass.
                                        Smoke, vapor or gas from agricultural
                                        smudging or industrial operations.                                     f.   Seepage
                                  d. Other Types Of Loss                                                            Continuous or repeated seepage or leakage
                                                                                                                    of water, or the presence of condensation of
                                        (1) Wear and tear;
                                                                                                                    humidity, moisture or vapor, that occurs over
                                        (2) Rust,     corrosion,   fungus,    decay,                                a period of 14 days or more.
                                            deterioration, hidden or latent defect or
                                                                                                               g. Frozen Plumbing
                                            any quality in property that causes it to
                                            damage or destroy itself;                                               Water, other liquids, powder or molten
                                                                                                                    material that leaks or flows from plumbing,
                                        (3) Smog;
                                                                                                                    heating, air conditioning or other equipment
                                        (4) Settling, cracking, shrinking or expansion;                             (except fire protective systems) caused by or
                                                                                                                    resulting from freezing, unless:
                                        (5) Nesting or infestation, or discharge or
                                            release of waste products or secretions,                                (1) You do your best to maintain heat in the
                                            by insects, birds, rodents or other                                         building or structure; or
                                            animals;
                                                                                                                    (2) You drain the equipment and shut off the
                                        (6) Mechanical breakdown, including rupture                                     supply if the heat is not maintained.
                                            or bursting caused by centrifugal force.

                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 6 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 29 of 151 SB-146801-I
                                                                                                                               (Ed. 04-14)


       h. Dishonesty                                                                 m. Inventory Computation
              Dishonest or criminal acts by you, or any of                                Loss of property or that part of any loss, the
              your      partners,    "members,"     officers,                             proof of which as to its existence or amount is
              "managers," "employees" (including leased                                   dependent on:
              employees), directors, trustees, authorized
                                                                                          (1) Any inventory computation; or
              representatives or anyone to whom you
              entrust the property for any purpose:                                       (2) A profit and loss computation.
              (1) Acting alone or in collusion with others;                          n. Transfer of Property
              (2) Whether or not occurring during the hours                               The transfer of property to a person or to a
                  of employment.                                                          place outside the described premises, on the
              This exclusion does not apply to acts of                                    basis of unauthorized instructions.
              destruction to your property, or your                                  o. Accounting Errors
              "Electronic data processing equipment,"
              "Electronic media and data," and "Electronic                                Loss of "money" or "securities" caused by or
              data," by your "employees" (including leased                                resulting from accounting or arithmetic errors
              employees); but theft by employees (including                               or omissions.
              leased employees) is not covered, except as                            p. Cost of Correction
              provided in the Employee Dishonesty
              Additional Coverage.                                                        The cost of correcting or making good the
                                                                                          damage to personal property attributable to
       i.     False Pretense                                                              such     property      being      processed,
              Voluntary parting with any property by you or                               manufactured, tested, repaired, restored,
              anyone else to whom you have entrusted the                                  retouched or otherwise being worked on.
              property if induced to do so by any fraudulent                   3.    We will not pay for loss or damage caused by or
              scheme, trick, device or false pretense.                               resulting from any of the following Paragraphs a.
       j.     Exposed property                                                       through c. But if an excluded cause of loss that is
                                                                                     listed in Paragraphs a. through c. results in a
              Rain, snow, sand, dust, ice or sleet to                                Covered Cause of Loss, we will pay for the loss or
              personal property in the open, except as                               damage caused by that Covered Cause of Loss.
              provided in the Coverage Extension for
              Outdoor Property.                                                      a.   Weather Conditions

       k.     Pollution                                                                   Weather conditions. But this exclusion only
                                                                                          applies if weather conditions contribute in any
              Discharge, dispersal, seepage, migration,                                   way with a cause or event excluded in
              release or escape of "pollutants" unless the                                Paragraph B.1. above to produce the loss or
              discharge, dispersal, seepage, migration,                                   damage.
              release or escape is itself caused by any of
              the "specified causes of loss." But if the                             b. Acts or Decisions
              discharge, dispersal, seepage, migration,                                   Acts or decisions, including the failure to act
              release or escape of "pollutants" results in a                              or decide, of any person, group, organization
              "specified cause of loss," we will pay for the                              or governmental body.
              loss or damage caused by that "specified
              cause of loss"                                                         c.   Negligent Work
       l.     Inventory     Shortage,                mysterious                           Faulty, inadequate or defective:
              disappearance                                                               (1) Planning,       zoning,        development,
              Property that is missing, where the only                                        surveying, siting;
              evidence of the loss or damage is a shortage                                (2) Design, specifications, workmanship,
              disclosed on taking inventory, or other                                         repair,     construction,     renovation,
              instances where there is no physical evidence                                   remodeling, grading, compaction;
              to show what happened to the property. This
              exclusion does not apply to "money" and                                     (3) Materials used in repair, construction,
              "securities"                                                                    renovation or remodeling; or
                                                                                          (4) Maintenance;
                                                                                          of part or all of any property on or off the
                                                                                          described premises.

SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 7 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 30 of 151 SB-146801-I
                                                                                                                                                         (Ed. 04-14)


                                        If an excluded cause of loss that is listed in                              (1) The Limit of Insurance that applied on the
                                        Paragraphs (1) through (4) above results in a                                   most recent of the policy inception date,
                                        Covered Cause of Loss, we will pay for the                                      the policy anniversary date, or any other
                                        resulting loss or damage caused by that                                         policy change amending the Limit of
                                        Covered Cause of Loss. But we will not pay                                      Insurance, multiplied by
                                        for:
                                                                                                                    (2) The percentage of annual increase shown
                                        (1) Any cost of correcting or making good the                                   in the Declarations, expressed as a
                                            fault, inadequacy or defect itself, including                               decimal (example: 5% is .05), multiplied
                                            any cost incurred to tear down, tear out,                                   by
                                            repair or replace any part of any property
                                                                                                                    (3) The number of days since the beginning
                                            to correct the fault, inadequacy or defect;
                                            or                                                                          of the current policy year or the effective
                                                                                                                        date of the most recent policy change
                                        (2) Any resulting loss or damage by a                                           amending the Limit of Insurance, divided
                                            Covered Cause of Loss to the property                                       by 365.
                                            that has the fault, inadequacy or defect
                                            until the fault, inadequacy or defect is                                     Example:
                                            corrected.                                                                   If:
                             4.   Business Income              and     Extra       Expense                               The applicable Building
                                  Exclusions                                                                             limit is                         $100,000
                                  a.    We will not pay for:                                                             The annual percentage
                                                                                                                         increase is                            5%
                                        (1) Any Extra Expense, or increase of
                                            Business Income loss, caused by or                                           The number of days since
                                            resulting from:                                                              the beginning of the policy
                                                                                                                         year (or last policy change)
                                            (a) Delay in rebuilding, repairing or                                        is                                     146
                                                replacing the property or resuming
                                                "operations," due to interference at                                     The amount of increase is
                                                the location of the rebuilding, repair                                   $100,000 x .05 x (146/365) =        $2,000
                                                or replacement by strikers or other
                                                persons; or                                         D. DEDUCTIBLES

                                            (b) Suspension, lapse or cancellation of                     1.    We will not pay for loss or damage in any one
                                                any license, lease or contract. But if                         occurrence until the amount of loss or damage
                                                the suspension, lapse or cancellation                          exceeds the Businessowners Property Coverage
                                                is directly caused by the suspension                           Deductible amount shown in the Declarations. We
30020006760117948670987




                                                of "operations," we will cover such                            will then pay the amount of loss or damage in
                                                loss that affects your Business                                excess of the Deductible up to the applicable Limit
                                                Income during the "period of                                   of Insurance.
                                                restoration."                                            2.    Regardless of the amount of the Businessowners
                                  b. Any other consequential loss.                                             Property Coverage Deductible, the most we will
                                                                                                               deduct from any loss or damage under the
                          C. Limits of Insurance                                                               Building Glass Coverage Extension in any one
                             1.   Unless otherwise stated, the most we will pay for                            occurrence is the Building Glass Deductible
                                  loss or damage in any one occurrence is the                                  shown in the Declarations.
                                  applicable Limit of Insurance shown in the                             3.    The     Businessowners        Property    Coverage
                                  Declarations, Schedules, Coverage Forms, or                                  Deductible does not apply to any of the following if
                                  endorsements.                                                                they are included as part of this policy:
                             2.   Inflation Guard                                                              a.   Fire Department Service Charge
                                  a.    When a percentage for Inflation Guard is                               b. Business Income and Extra Expense
                                        shown in the Declarations, the Limit of
                                        Insurance for property to which this coverage                          c.   Arson and Theft Reward; and
                                        applies will automatically increase by that                            d. Accounts Receivable;
                                        annual percentage.
                                                                                                               e.   Any other property coverage with a specific
                                  b. The amount of increase will be:                                                deductible amount shown in the coverage
                                                                                                                    form or declaration.

                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 8 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 31 of 151 SB-146801-I
                                                                                                                                      (Ed. 04-14)


   4.   If more than one deductible applies to loss or                                    (5) At our request, give us complete
        damage in any one occurrence, we will apply each                                      inventories of the damaged and
        deductible separately. But the total of all                                           undamaged property. Include quantities,
        deductible amounts applied in any one occurrence                                      costs, values and amount of loss claimed.
        will not exceed the largest applicable deductible.
                                                                                          (6) As often as may be reasonably required,
E. PROPERTY LOSS CONDITIONS                                                                   permit us to inspect the property proving
                                                                                              the loss or damage and examine your
   1.   Abandonment
                                                                                              books and records.
        There can be no abandonment of any property to                                         Also permit us to take samples of
        us.                                                                                    damaged and undamaged property for
   2.   Appraisal                                                                              inspection, testing an analysis, and permit
                                                                                               us to make copies from your books and
        If we and you disagree on the amount of loss,                                          records.
        either may make written demand for an appraisal
        of the loss. In this event, each party will select a                              (7) Send us a signed, sworn proof of loss
        competent and impartial appraiser. The two                                            containing the information we request to
        appraisers will select an umpire. If they cannot                                      investigate the claim. You must do this
        agree, either may request that selection be made                                      within 60 days after our request. We will
        by a judge of a court having jurisdiction. The                                        supply you with the necessary forms.
        appraisers will state separately the amount of                                    (8) Cooperate with us in the investigation or
        loss. If they fail to agree, they will submit their                                   settlement of the claim.
        differences to the umpire. A decision agreed to by
        any two will be binding. Each party will:                                         (9) Resume all or part of your "operations" as
                                                                                              quickly as possible.
        a.    Pay its chosen appraiser; and
                                                                                     b. We may examine any insured under oath,
        b. Bear the other expenses of the appraisal and
                                                                                        while not in the presence of any other insured
           umpire equally.                                                              and at such times as may be reasonably
        If there is an appraisal, we will still retain our right                        required, about any matter relating to this
        to deny the claim.                                                              insurance or the claim, including an insured's
                                                                                        books and records. In the event of an
   3.   Duties In The Event Of Loss Or Damage                                           examination, an insured's answers must be
        a.    You must see that the following are done in                               signed.
              the event of loss or damage to Covered                           4.    Loss Payment            –       Building   and    Personal
              Property:                                                              Property
              (1) Notify the police if a law may have been                           a.   In the event of loss or damage covered by this
                  broken.                                                                 Coverage Form, at our option, we will either:
              (2) Give us prompt notice of the loss or                                    (1) Pay the value of lost or damaged
                  damage. Include a description of the                                        property;
                  property involved.
                                                                                          (2) Pay the cost of repairing or replacing the
              (3) As soon as possible, give us a description                                  lost or damaged property, subject to b.
                  of how, when and where the loss or                                          below;
                  damage occurred.
                                                                                          (3) Take all or any part of the property at an
              (4) Take all reasonable steps to protect the                                    agreed or appraised value; or
                  Covered Property from further damage,
                  and keep a record of your expenses                                      (4) Repair, rebuild or replace the property
                  necessary to protect the Covered                                            with other property of like kind and
                  Property, for consideration in the                                          quality, subject to b. below.
                  settlement of the claim. This will not                                  We will determine the value of lost or
                  increase the Limits of Insurance.                                       damaged property, or the cost of its repair or
                  However, we will not pay for any loss or                                replacement, in accordance with the
                  damage from a cause of loss that is not a                               applicable terms of 4.e. below or any
                  Covered Cause of Loss. Also, if feasible,                               applicable provision which amends or
                  set the damaged property aside and in                                   supersedes the value of Covered Property.
                  the best possible order for examination.
                                                                                     b. The cost to repair, rebuild or replace does not
                                                                                        include the increased cost attributable to

SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission                Page 9 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 32 of 151 SB-146801-I
                                                                                                                                                          (Ed. 04-14)


                                        enforcement of any ordinance or law                                                        (i) The Limit of Insurance
                                        regulating the construction, use or repair of                                                  applicable to the lost or
                                        any property, except as provided in the                                                        damaged property;
                                        Ordinance or Law Additional Coverage.
                                                                                                                                   (ii) The cost to replace the lost
                                 c.     We will give notice of our intentions within 30                                                 or damaged property with
                                        days after we receive the proof of loss.                                                        other property:
                                 d. We will not pay you more than your financial                                                        a) Of comparable material
                                    interest in the Covered Property.                                                                      and quality; and
                                 e.     We will determine the value of Covered                                                          b) Used for the          same
                                        Property as follows:                                                                               purpose; or
                                        (1) At replacement cost (without deduction                                                 (iii) The amount actually spent
                                            for depreciation), except as provided in                                                     that is necessary to repair or
                                            (2) through (18) below.                                                                      replace the lost or damaged
                                                                                                                                         property.
                                            (a) You may make a claim for loss or
                                                damage covered by this insurance on                                                If a building is rebuilt at a new
                                                an actual cash value basis instead of                                              premises, the cost described in
                                                on a replacement cost basis. In the                                                (c)(ii) above is limited to the cost
                                                event you elect to have loss or                                                    which would have been incurred
                                                damage settled on an actual cash                                                   if the building had been rebuilt at
                                                value basis, you may still make a                                                  the original premises.
                                                claim on a replacement cost basis if
                                                                                                                              (d) The cost of repair or replacement
                                                you notify us of your intent to do so
                                                within 180 days after the loss or                                                 does not include the increased
                                                damage.                                                                           cost attributable to enforcement
                                                                                                                                  of any ordinance or law
                                            (b) We will not pay on a replacement                                                  regulating the construction, use
                                                cost basis for any loss or damage:                                                or repair of any property.
                                                (i) Until the lost or damaged                                      (2) If the Declarations indicate that Actual
                                                    property is actually repaired or                                   Cash Value applies to Buildings or
                                                    replaced; and                                                      Business Personal Property, paragraph
                                                                                                                       (1) above does not apply to the property
                                                (ii) Unless     the    repairs     or                                  for which Actual Cash Value is indicated.
                                                     replacement are made as soon
                                                     as reasonably possible after the                              (3) Property of others at the amount you are
30020006760117948670988




                                                     loss or damage.                                                   liable plus the cost of labor, materials, or
                                                                                                                       services furnished or arranged by you on
                                                With      respect       to tenants'                                    personal property of others, not to exceed
                                                improvements and betterment's, the                                     the replacement cost.
                                                following also applies:
                                                                                                                   (4) The following property at actual cash
                                                a) If the conditions in (b)(i) and
                                                                                                                       value:
                                                   (b)(ii) above are not met, the
                                                   value of tenants' improvements                                       (a) Used or second-hand merchandise
                                                   and      betterments   will  be                                          held in storage or for sale;
                                                   determined as a proportion of
                                                                                                                        (b) Household furnishings;
                                                   your original cost, as set forth
                                                   under 4e.(7) below; and                                              (c) Personal effects.
                                                b) We will not        pay for loss or                              (5) "Fine Arts" as follows:
                                                   damage              to       tenants'
                                                   improvements       and betterments if                                (a) If there is a schedule of "fine arts" on
                                                   others pay          for repairs or                                       file which includes a description and
                                                   replacement.                                                             value of the lost or damaged item, we
                                                                                                                            will pay the value as stated in the
                                                c) We will not pay more for loss or                                         schedule for that item if there is a
                                                   damage on a replacement cost                                             total loss to that item. If there is a
                                                   basis than the least of (i), (ii), or                                    partial loss to an item, we will pay the
                                                   (iii) subject to (d) below:                                              cost of reasonably restoring or
                                                                                                                            repairing that item.

                          SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 10 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 33 of 151 SB-146801-I
                                                                                                                               (Ed. 04-14)


                  (b) For "fine arts" without a schedule on                                    charges and other charges which may
                      file as described in paragraph (a)                                       have accrued or become legally due from
                      above, the value of "fine arts" will be                                  you since the shipment. If you have no
                      the least of the following amounts:                                      invoice, the actual cash value will apply.
                      (i) Market value of the lost or                                     (11) "Money" at its face value.
                          damaged item at the time and
                                                                                          (12) "Securities" at their value at the close of
                          place of loss;
                                                                                               business on the day the loss is
                      (ii) The cost of reasonably restoring                                    discovered.
                           the lost or damaged item; or
                                                                                          (13) Accounts Receivable as follows:
                      (iii) The cost of replacing that lost or
                                                                                               (a) If you cannot accurately establish the
                            damaged item with property
                            substantially the same.                                                amount of Accounts Receivable
                                                                                                   outstanding as of the time of loss, we
              (6) Glass at the cost of replacement with                                            will:
                  safety glazing material if required by law.
                                                                                                     (i) Determine the total of the
              (7) Tenants' Improvements and Betterments                                                  average monthly amounts of
                  at:                                                                                    Accounts Receivable for the 12
                                                                                                         months immediately preceding
                  (a) Replacement cost           if   you    make                                        the month in which the loss
                      repairs promptly.                                                                  occurs; and
                  (b) A proportion of your original cost if                                          (ii) Adjust that total for any normal
                      you do not make repairs promptly.                                                   fluctuations in the amount for
                      We will determine the proportionate                                                 Accounts Receivable for the
                      value as follows:                                                                   month in which the loss occurred
                      (i) Multiply the original cost by the                                               or for any demonstrated variance
                          number of days from the loss or                                                 from the average for that month.
                          damage to the expiration date of                                     (b) If you can accurately establish the
                          the lease; and                                                           amount of Accounts Receivable
                      (ii) Divide the amount determined in                                         outstanding, that amount will be used
                           (i) above by the number of days                                         in the determination of loss.
                           from     the    installation   of                                   (c) The following will be deducted from
                           improvements to the expiration of                                       the total amount of Accounts
                           the lease.                                                              Receivable, however that amount is
                      If your lease contains a renewal                                             established:
                      option, the expiration of the renewal                                          (i) The amount of the accounts for
                      option period will replace the                                                     which there was no loss;
                      expiration of the lease in this
                      procedure.                                                                     (ii) The amount of the accounts that
                                                                                                          you are able to reestablish or
                  (c) Nothing, if others pay for repairs or
                                                                                                          collect;
                      replacement.
                                                                                                     (iii) An amount to allow for probable
              (8) "Valuable Papers and Records" at the
                                                                                                           bad debts that you are normally
                  cost of restoration or replacement. To the                                               unable to collect; and
                  extent that the contents of the "valuable
                  papers and records" are not restored or                                            (iv) All unearned interest and service
                  replaced, the "valuable papers and                                                      charges.
                  records" will be valued at the cost of
                                                                                          (14) "Electronic Data Processing Equipment"
                  replacement with blank material of
                  substantially identical type.                                                at replacement cost as of the time and
                                                                                               place of loss, without deduction for
              (9) "Stock" you have sold but not delivered at                                   physical    deterioration,  depreciation,
                  the selling price less discounts and                                         obsolescence or depletion. However, in
                  expenses you otherwise would have had.                                       the event of replacement of "electronic
                                                                                               data processing equipment" with identical
              (10) Property in transit (other than "stock" you
                                                                                               property is impossible, the replacement
                   have sold) at the amount of invoice,                                        cost will be the cost of items that are
                   including your prepaid or advanced freight

SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 11 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 34 of 151 SB-146801-I
                                                                                                                                                          (Ed. 04-14)


                                            similar to the damaged or destroyed                                 f.   Our payment for loss of or damage to
                                            equipment and intended to perform the                                    personal property of others will only be for the
                                            same function, but which may include                                     account of the owners of the property. We
                                            technological advances.                                                  may adjust losses with the owners of lost or
                                                                                                                     damaged property, if other than you. If we pay
                                            "Electronic data processing equipment"                                   the owners, such payments will satisfy your
                                            that is obsolete or no longer used by you                                claims against us for the owners' property. We
                                            will be valued at actual cash value.                                     will not pay the owners more than their
                                        (15) "Electronic Media and Data" at the cost of                              financial interest in the Covered Property.
                                             the same or similar blank media.                                   g. We may elect to defend you against suits
                                        (16) "Electronic Data":                                                    arising from claims of owners of property. We
                                                                                                                   will do so at our expense.
                                            (a) For which duplicates or back-ups do
                                                not exist, will be valued at your cost                          h. We will pay for covered loss or damage within
                                                to research, replace or restore the                                30 days after we receive the sworn proof of
                                                "electronic data," but only if the                                 loss provided you have complied with all of
                                                "electronic data" is actually replaced                             the terms of this policy; and
                                                or restored.                                                         (1) We have reached agreement with you on
                                            (b) For which full duplicates or back-ups                                    the amount of loss; or
                                                exist, will be valued at your cost of                                (2) An appraisal award has been made.
                                                labor to copy the "electronic data"
                                                from such duplicates or back-ups, but                           i.   At our option, we may make a partial payment
                                                only if the "electronic data" is actually                            toward any claims, subject to the policy
                                                copied.                                                              provisions and our normal adjustment
                                                                                                                     process. To be considered for partial claim
                                            (c) For which partial duplicates or back-
                                                                                                                     payment, you must submit a partial sworn
                                                ups exist, will be valued at your cost                               proof of loss with supporting documentation.
                                                of labor to copy the partial "electronic                             Any applicable policy deductibles must be
                                                data" from such duplicates or back-                                  satisfied before any partial payments are
                                                ups, and your cost to research,                                      made.
                                                replace or restore the remaining
                                                "electronic data," but only if the                              j.   Pair, Sets or Parts
                                                "electronic data" is actually copied
                                                                                                                     1.   Pair or Set. In case of "loss" to any part of
                                                and replaced or restored.
                                                                                                                          a pair or set we may:
                                            (d) In the event that you are not able to
                                                                                                                          (a) Repair or replace any part to restore
                                                copy "electronic data" from back-ups,
30020006760117948670989




                                                or replace or restore, "electronic                                            the pair or set to its value before the
                                                data" will be valued at your cost of                                          "loss"; or
                                                labor up to the point in time that you                                    (b) Pay the difference between the value
                                                reach that determination.                                                     of the pair or set before and after the
                                        (17) The value of United States Government                                            "loss."
                                             Internal Revenue taxes and custom                                       2.   Parts. In case of "loss" to any part of
                                             duties and refundable state and local                                        Covered Property consisting of several
                                             taxes paid or fully determined on the                                        parts when complete, we will only pay for
                                             following property held for sale will not be                                 the value of the lost or damaged part.
                                             considered in determining the value of
                                             Covered Property:                                                  k.   Commodity Stock

                                            (a) Distilled spirits;                                                   We will determine the value of merchandise
                                                                                                                     and raw materials that are bought and sold at
                                            (b) Wines;                                                               an established market exchange. We will
                                            (c) Rectified products; or                                               determine the value at:

                                            (d) Beer.                                                                (1) The posted market price as of the time
                                                                                                                         and place of loss;
                                        (18) Lottery tickets at their initial cost to you
                                                                                                                     (2) Less discounts and expenses               you
                                             except for winning tickets at their
                                             redeemed value.                                                             otherwise would have had.



                          SB-146801-I                   Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 12 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 35 of 151 SB-146801-I
                                                                                                                              (Ed. 04-14)


   5.   Loss Payment – Business Income and Extra                                    c.   We will reduce the amount of your:
        Expense
                                                                                         (1) Business Income loss, other than Extra
        a.    If the Declarations indicate that Business                                     Expense, to the extent you can resume
              Income and Extra Expense applies to                                            your "operations," in whole or in part, by
              Buildings or Business Personal Property, the                                   using damaged or undamaged property
              amount of Business Income loss will be                                         (including merchandise or "stock") at the
              determined based on:                                                           described premises or elsewhere; or
              (1) The Net Income of the business before                                  (2) Extra Expense loss to the extent you can
                  the direct physical loss or damage                                         return "operations" to normal and
                  occurred;                                                                  discontinue such Extra Expense.
              (2) The likely Net Income of the business if                          d. If you do not resume "operations," or do not
                  no physical loss or damage occurred, but                             resume "operations" as quickly as possible,
                  not including any likely increase in Net                             we will pay based on the length of time it
                  Income attributable to an increase in the                            would have taken to resume "operations" as
                  volume of business as a result if                                    quickly as possible.
                  favorable business conditions caused by
                                                                                    e.   We will pay for covered loss or damage within
                  the impact of the Covered Cause of Loss
                  on customers or on other businesses;                                   30 days after we receive your sworn proof of
                                                                                         loss provided you have complied with all of
              (3) The operating expenses, including payroll                              the terms of this policy; and
                  expenses,      necessary     to    resume
                                                                                         (1) We have reached agreement with you on
                  "operations" with the same quality of
                  service that existed just before the direct                                the amount of loss; or
                  physical loss or damage; and                                           (2) An appraisal award has been made.
              (4) Other relevant sources of information,                      6.    Vacancy
                  including:
                                                                                    a.   Description of Terms
                  (a) Your financial records and accounting
                      procedures;                                                        (1) As used in this Vacancy Condition, the
                                                                                             term building and the term vacant have
                  (b) Bills, invoices and other vouchers;                                    the meanings set forth in Paragraphs (a)
                      and                                                                    and (b) below:
                  (c) Deeds, liens or contracts.                                              (a) When this policy is issued to a
        b. The amount of Extra Expense will be                                                    tenant, and with respect to that
           determined based on:                                                                   tenant's interest in Covered Property,
                                                                                                  building means the unit or suite
              (1) All reasonable and necessary expenses                                           rented or leased to the tenant. Such
                  that exceed the normal operating                                                building is vacant when it does not
                  expenses that would have been incurred                                          contain enough business personal
                  by "operations" during the "period of                                           property to conduct customary
                  restoration" if no direct physical loss or                                      operations.
                  damage had occurred. We will deduct
                                                                                              (b) When this policy is issued to the
                  from the total of such expenses:
                                                                                                  owner or general lessee of a building,
                  (a) The salvage value that remains of                                           building means the entire building.
                      any property bought for temporary                                           Such building is vacant unless at
                      use during the "period of restoration,"                                     least 31% of its total square footage
                      once "operations" are resumed; and                                          is:
                  (b) Any Extra Expense that is paid for by                                         i.   Rented to a lessee or sub-lessee
                      other insurance, except for insurance                                              and used by the lessee or sub-
                      that is written subject to the same                                                lessee to conduct its customary
                      plan,    terms,      conditions   and                                              operations; and/or
                      provisions as this insurance; and
                                                                                                    ii. Used by the building owner to
              (2) All reasonable and necessary expenses                                                 conduct customary operations.
                  that reduce the Business Income loss that
                                                                                         (2) Buildings    under     construction   or
                  otherwise would have been incurred.
                                                                                             renovation are not considered vacant.


SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 13 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 36 of 151 SB-146801-I
                                                                                                                                                       (Ed. 04-14)


                                  b. Vacancy Provisions                                                        The breach of any condition of this Coverage
                                                                                                               Form at any one or more premises will not affect
                                        If the building where loss or damage occurs                            coverage at any premises where, at the time of
                                        has been vacant for more than 60 consecutive                           loss or damage, the breach of condition does not
                                        days before that loss or damage occurs:                                exist.
                                        (1) We will not pay for any loss or damage                       3.    Insurance Under Two or More Coverages
                                            caused by any of the following even if
                                            they are Covered Causes of Loss:                                   If two or more of this policy's coverages apply to
                                                                                                               the same loss or damage, we will not pay more
                                            (a) Vandalism;
                                                                                                               than the actual amount of the loss or damage.
                                            (b) Sprinkler leakage, unless you have                       4.    Legal Action Against Us
                                                protected    the   system   against
                                                freezing;                                                      No one may bring a legal action against us under
                                                                                                               this Coverage Form unless:
                                            (c) Building glass breakage;
                                                                                                               a.   There has been full compliance with all of the
                                            (d) Water damage;
                                                                                                                    terms of this Coverage Form; and
                                            (e) Theft; or                                                      b. The action is brought within 2 years after the
                                            (f) Attempted theft.                                                  date on which the direct physical loss or
                                                                                                                  damage occurred.
                             With respect to Covered Causes of Loss other than
                             those listed in paragraphs (1)(a) through (1)(f) above,                     5.    Liberalization
                             we will reduce the amount we would otherwise pay for                              If, during your policy period, we adopt any revision
                             the loss or damage by 15%.                                                        that would broaden the coverage under this policy
                             7.   Recovered Property                                                           without additional premium the broadened
                                                                                                               coverage will immediately apply to this policy.
                                  If either you or we recover any property after loss                          The broadened coverage will also apply to the
                                  settlement, that party must give the other prompt                            renewal of this policy if such renewal was in
                                  notice. At your option, you may retain the property.                         process, or was mailed prior to the date we
                                  But then you must return to us the amount we paid                            adopted such revision.
                                  to you for the property. We will pay the recovery
                                  expenses and the expenses to repair the                                6.    No Benefit to Bailee
                                  recovered property, subject to the applicable Limit                          No person or organization, other than you, having
                                  of Insurance.                                                                custody of Covered Property will benefit from this
                             8.   Noncumulative Limit                                                          insurance.
30020006760117948670990




                                  No Limit of Insurance cumulates from policy                            7.    Other Insurance
                                  period to policy period.                                                     a.   You may have other insurance subject to the
                          F. COMMERCIAL PROPERTY CONDITIONS                                                         same plan, terms, conditions and provisions
                                                                                                                    as the insurance under this Coverage Form. If
                             1.   Concealment, Misrepresentation or Fraud                                           you do, we will pay our share of the covered
                                  This policy is void in any case of fraud by you as it                             loss or damage. Our share is the proportion
                                  relates to this policy at any time. It is also void if                            that the applicable Limit of Insurance under
                                  you or any other insured, at any time, intentionally                              this Coverage Form bears to the Limits of
                                  conceal or misrepresent a material fact                                           Insurance of all insurance covering on the
                                  concerning:                                                                       same basis.
                                  a.    This policy;                                                           b. If you have other insurance covering the same
                                                                                                                  loss or damage, other than that described in
                                  b. The Covered Property;                                                        Paragraph a. above, we will pay only for the
                                  c.    Your interest in the Covered Property; or                                 amount of covered loss or damage in excess
                                                                                                                  of the amount due from that other insurance,
                                  d. A claim under this policy.                                                   whether you can collect on it or not. But we
                                                                                                                  will not pay more than the applicable Limit of
                             2.   Control of Property
                                                                                                                  Insurance.
                                  Any act or neglect of any person other than you
                                                                                                         8.    Policy Period, Coverage Territory
                                  beyond your direction or control will not affect this
                                  insurance.                                                                   Under this Coverage Form:


                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 14 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 37 of 151 SB-146801-I
                                                                                                                              (Ed. 04-14)


        a.    We cover loss or damage you sustain through                                 (2) Divide the Limit of Insurance of the
              acts committed or events occurring:                                             property by the figure determined in step
                                                                                              (1);
              (1) During the policy period shown in the
                  Declarations; and                                                       (3) Multiply the total amount of the covered
                                                                                              loss, before the application of any
              (2) Within the coverage territory; and
                                                                                              deductible, by the figure determined in
        b. The coverage territory is:                                                         step (2) above; and
              (1) The United States of America (including                                 (4) Subtract the deductible from the figure
                  its territories and possessions);                                           determined in step (3).
              (2) Puerto Rico; and                                                        We will pay the amount determined in step (4)
                                                                                          or the limit of insurance, whichever is less.
              (3) Canada
                                                                                          For the remainder, you will either have to rely
   9.   Transfer of Rights of Recovery Against Others                                     on other insurance or absorb the loss
        To Us                                                                             yourself.
        Applicable     to   the   Businessowners          Property                        Example No. 1 (Under Insurance):
        coverage:
                                                                                          When:
        If any person or organization to or for whom we
        make payment under this policy has rights to                                      The value of the property is         $250,000
        recover damages from another, those rights are                                    The coinsurance percent for
        transferred to us to the extent of our payment.                                   it is                                     90%
        That person or organization must do everything
        necessary to secure our rights and must do                                        The Limit of Insurance for
        nothing after loss to impair them. But you may                                    it is                                $112,500
        waive your rights against another party in writing.                               The Deductible is                        $250
        a.    Prior to a loss to your Covered Property or                                 The amount of loss is                 $40,000
              Covered Income; or
                                                                                          Step (1): $250,000 x 90% = $225,000 (the
        b. After a loss to your Covered Property only if,                                 minimum amount of insurance to meet your
           at the time of loss, that party is one of the                                  Coinsurance requirements)
           following:
                                                                                          Step (2): $112,500/$225,000 = .50
              (1) Someone insured by this insurance;
                                                                                          Step (3): $40,000 x .50 = $20,000
              (2) A business firm:
                                                                                          Step (4): $20,000 - $250 = $19,750
                  (a) Owned or controlled by you; or
                                                                                          We will pay no more than $19,750. The
                  (b) That owns or controls you; or                                       remaining $20,250 is not covered.
              (3) Your tenant.                                                            Example No. 2 (Adequate Insurance):
              This will not restrict your insurance.                                      When:
   10. Coinsurance                                                                        The value of the property is         $250,000
        If a Coinsurance percentage is shown in the                                       The Coinsurance percentage
        Declarations, the following condition applies.                                    for it is                                 90%
        a.    We will not pay the full amount of any loss if                              The Limit of Insurance for
              the value of Covered Property at the time of
              loss multiplied by the Coinsurance percentage                               it is                                $225,000
              shown for it in the Declarations is greater than                            The Deductible is                        $250
              the Limit of Insurance for the property                                     The amount of loss is                 $40,000
              Instead, we will determine the most we will                                 The minimum amount of insurance to meet
              pay using the following steps:                                              your Coinsurance requirement is $225,000
              (1) Multiply the value of Covered Property at                               ($250,000 x 90%).
                  the time of loss by the Coinsurance                                     Therefore, the Limit of Insurance in this
                  Percentage;                                                             Example is adequate and no penalty applies.


SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 15 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 38 of 151 SB-146801-I
                                                                                                                                                        (Ed. 04-14)


                                        We will pay no more than $39,750 ($40,000                                       transferred to us and you will pay your
                                        amount of loss minus the deductible of $250).                                   remaining mortgage debt to us.
                                 b. Coinsurance does not apply to:                                            f.   If we cancel this policy we will give written
                                                                                                                   notice to the mortgageholder at least:
                                        (1) "Money" and "securities";
                                                                                                                   (1) 10 days before the effective date of
                                        (2) Additional Coverages;
                                                                                                                       cancellation if we cancel for your non-
                                        (3) Coverage Extensions; or                                                    payment of premium; or
                                        (4) Loss or damage in any one occurrence                                   (2) 30 days before the effective date of
                                            totaling less than $2,500.                                                 cancellation if we cancel for any other
                                                                                                                       reason.
                             11. Mortgageholders
                                                                                                              g. If we elect not to renew this policy, we will
                                 a.     The term, mortgageholder, includes trustee.                              give written notice to the mortgageholder at
                                 b. We will pay for covered loss of or damage to                                 least 10 days before the expiration date of this
                                    buildings     or    structures    to   each                                  policy.
                                    mortgageholder shown in the Declarations in                    G. PROPERTY DEFINITIONS
                                    their order of precedence, as interests may
                                    appear.                                                             1.    "Banking Premises" means the interior of that
                                                                                                              portion of any building which is occupied by a
                                 c.     The mortgageholder has the right to receive                           banking institution or similar safe depository.
                                        loss payment even if the mortgageholder has
                                        started foreclosure or similar action on the                    2.    "Breakdown"
                                        building or structure.                                                a.   Means:
                                 d. If we deny your claim because of your acts or                                  (1) Failure of pressure or vacuum equipment;
                                    because you have failed to comply with the
                                    terms of this Coverage Form, the                                               (2) Mechanical failure, including rupture or
                                    mortgageholder will still have the right to                                        bursting caused by centrifugal force; or
                                    receive loss payment if the mortgageholder:
                                                                                                                   (3) Electrical failure including arcing;
                                        (1) Pays any premium due under this
                                            Coverage Form at our request if you have                               That causes physical damage to "covered
                                            failed to do so;                                                       equipment" and necessitates its repair or
                                                                                                                   replacement; and
                                        (2) Submits a signed, sworn proof of loss
                                                                                                              b. Does not mean:
                                            within 60 days after receiving notice from
                                            us of your failure to do so; and                                       (1) Malfunction, including but not limited to
30020006760117948670991




                                        (3) Has notified us of any change in                                           adjustment,     alignment,    calibration,
                                            ownership or occupancy or substantial                                      cleaning or modification;
                                            change in risk known        to   the                                   (2) Leakage at any valve, fitting, shaft seal,
                                            mortgageholder.                                                            gland packing, joint or connection;
                                        All of the terms of this Coverage Form will                                (3) Damage to any vacuum tube, gas tube, or
                                        then apply directly to the mortgageholder.                                     brush;
                                 e.     If we pay the mortgageholder for any loss or                               (4) Damage to any structure or foundation
                                        damage and deny payment to you because of                                      supporting the "covered equipment" or
                                        your acts or because you have failed to                                        any of its parts;
                                        comply with the terms of this Coverage Form:
                                                                                                                   (5) The functioning of any safety or protective
                                        (1) The mortgageholder's rights under the                                      device; or
                                            mortgage will be transferred to us to the
                                            extent of the amount we pay; and                                       (6) The cracking of any part on any internal
                                                                                                                       combustion gas turbine exposed to the
                                        (2) The mortgageholder's rights to recover                                     products of combustion.
                                            the full amount of the mortgageholder's
                                            claim will not be impaired.                                 3.    "Communication Supply Services"

                                            At our option, we may pay to the                                  a.   Means property supplying communication
                                            mortgageholder the whole principal on the                              services,   including    telephone, radio,
                                            mortgage plus any accrued interest. In                                 microwave or television services to the
                                            this event, your mortgage and note will be                             described premises, such as:

                          SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 16 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 39 of 151 SB-146801-I
                                                                                                                                    (Ed. 04-14)


              (1) Communication         transmission     lines,                       b. Apparatus;
                  including fiber optic transmission lines;
                                                                                      used solely for research, diagnostic, medical,
              (2) Coaxial cables; and                                                 surgical, therapeutic, dental or pathological
                                                                                      purposes.
              (3) Microwave radio relays, except satellites
                  and;                                                          6.    "Electronic Data"
        b. Does not mean overhead transmission lines.                                 a.   Means information reduced to an electronic
                                                                                           format for processing with and storage in
   4.   "Covered Equipment"
                                                                                           "electronic data processing equipment,"
        a.    Means the following types of equipment:                                      software and programming records and
                                                                                           instructions used for "electronic data
              (1) Equipment designed and built to operate                                  processing equipment."
                  under internal pressure or vacuum other
                  than weight of contents;                                            b. Any reference to your "electronic data" means
                                                                                         "electronic data" owned or licensed by you
              (2) Electrical or mechanical equipment that is                             and stored on your "electronic data
                  used in the generation, transmission or                                processing equipment."
                  utilization of energy;
                                                                                      c.   Does not         mean      "valuable   papers   and
              (3) Refrigeration or Air Conditioning systems;                               records."
              (4) Fiber optic cable; and                                        7.    "Electronic Media and Data"
              (5) Hoists and cranes;                                                  a.   Means physical media on which "electronic
        b. Does not mean any                                                               data" is stored, and the "electronic data"
                                                                                           stored thereon, including without limitation,
              (1) "Electronic data processing equipment";                                  hard or floppy disks, CD-ROMS, tapes,
              (2) "Electronic media and data" or "electronic                               drives, cells, data processing devices or any
                  data";                                                                   other repositories used with electronically
                                                                                           controlled equipment.
              (3) Part of pressure or vacuum equipment
                  that is not under internal pressure of its                          b. Any reference to your "electronic media and
                  contents or internal vacuum;                                           data" means "electronic media and data"
                                                                                         owned by you and stored on your "electronic
              (4) Insulating or refractory material;                                     data processing equipment."
              (5) Pressure vessels and piping that are                                c.   "Electronic media and data" does not mean
                  buried below ground and require the                                      any "valuable papers & records."
                  excavation of materials to inspect,
                  remove, repair, or replace;                                   8.    "Electronic Data Processing Equipment"

              (6) Structure,     foundation, cabinet    or                            a.   Means any of the following equipment:
                  compartment supporting or containing the                                 (1) Computers, facsimile machines, word
                  "covered equipment" or part of the                                           processors, multi-functional telephones
                  "covered equipment" including pen-stock,                                     and computer servers, and
                  draft tube or well casing;
                                                                                           (2) Any component parts and peripherals of
              (7) Vehicle, aircraft, self-propelled equipment                                  such equipment, including related surge
                  or floating vessel, including any                                            protection devices.
                  equipment mounted on or used solely
                  with any vehicle, aircraft, self-propelled                               (3) Laptops and personal digital assistants.
                  equipment or floating vessel;                                            (4) "Diagnostic Equipment"
              (8) Elevator or escalator, but not excluding                            b. "Electronic data processing equipment" does
                  any electrical machine or apparatus                                    not mean equipment used to operate
                  mounted on or used with this equipment;                                production type of:
                  or
                                                                                           (1) Machinery; or
              (9) Equipment or any part of such equipment
                  manufactured by you for sale.                                            (2) Equipment.
   5.   "Diagnostic Equipment" means any:                                             c.   Any reference to your "electronic data
                                                                                           processing equipment" means "electronic
        a.    Equipment; or                                                                data processing equipment" used in your

SB-146801-I                   Includes copyrighted material of Insurance Services Office, Inc., with its permission               Page 17 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 40 of 151 SB-146801-I
                                                                                                                                                        (Ed. 04-14)


                                        "operations" and controlled and operated by                            b. Does not mean any glass that is a part of a
                                        you, and includes any "electronic data                                    building or structure.
                                        processing equipment" controlled or operated
                                                                                                         12. "Flood" means a general and temporary condition
                                        by a third party on your behalf.
                                                                                                             of partial or complete inundation of normally dry
                             9.   "Employee(s)" means:                                                       land areas, whether caused by natural
                                                                                                             occurrences, acts or omissions of man or any
                                  a.    Any natural person:                                                  other cause or combination of causes.
                                        (1) While in your service (and for 30 days
                                                                                                               All flooding in a continuous or protracted event will
                                            after termination of service); and                                 constitute a single "flood."
                                        (2) Whom you compensate directly by salary,                      13. "Forgery" means the signing of the name of
                                            wages or commissions; and                                        another person or organization with intent to
                                        (3) Whom you have the right to direct and                            deceive. "Forgery" does not mean a signature
                                            control while performing services for you.                       which consists in whole or in part of one's own
                                                                                                             name signed with or without authority, in any
                                  b. Any natural person employed by an                                       capacity for any purpose.
                                     employment contractor while that person is
                                     subject to your direction and control and                           14. "Interior of any building or structure" as used in
                                     performing services for you excluding,                                  this policy means all portions of the structure that
                                     however, any such person while having care                              are within the exterior skin of the structure's walls
                                     and custody of property outside the premises.                           and roof, including, but not limited to lathe, sand
                                                                                                             paper, framing, wallboard and tarpaper.
                                  c.    Your directors or trustees while acting as a
                                        member of any of your elected or appointed                       15. "Maintenance Fees" means the regular payment
                                        committees to perform on your behalf specific,                       made to you by unit-owners and used to service
                                        as distinguished from general, directorial acts.                     the common property.
                                  But "employee" does not mean any agent, broker,                        16. "Manager" means a person serving in a
                                  factor,  commission     merchant,    consignee,                            directorial capacity for a limited liability company.
                                  independent contractor or representative of the                        17. "Member" means an owner of a limited liability
                                  same general character.                                                    company represented by its membership interest,
                             10. "Employee Dishonesty" means only dishonest                                  who also may serve as a "manager."
                                 acts, committed by an "employee," whether                               18. "Money" means currency and coins in current
                                 identified or not, acting alone or in collusion with                        use, bank notes, travelers checks, register checks
                                 other persons, except you, a partner, a "member"                            and money orders held for sale to the public.
                                 or a "manager," including the "theft" of Personal
                                 Property of Others in your care custody or control                      19. "Operations" means the type of your business
30020006760117948670992




                                 by an "employee," with the manifest intent to:                              activities occurring at the described premises and
                                                                                                             tenantability of the described premises.
                                  a.    Cause you, your customers or clients to
                                        sustain loss; and also                                           20. "Period of restoration" means the period of time
                                                                                                             that:
                                  b. Obtain financial benefit (other than salaries,
                                     commissions, fees, bonuses, promotions,                                   a.   Begins with the date of direct physical loss or
                                     awards, profit sharing, pensions or other                                      damage caused by or resulting from any
                                     employee benefits earned in the normal                                         Covered Cause of Loss at the described
                                     course of employment) for:                                                     premises; and
                                        (1) The "employee"; or                                                 b. Ends on the earlier of:
                                        (2) Any person or organization intended by                                  (1) The date when the property at the
                                            the "employee" to receive that benefit.                                     described premises should be repaired,
                                                                                                                        rebuilt or replaced with reasonable speed
                             11. "Fine Arts"
                                                                                                                        and similar quality; or
                                  a.    Means       paintings,      etchings,    pictures,                          (2) The date when business is resumed at a
                                        tapestries, art glass windows, valuable rugs,                                   new permanent location.
                                        statuary, marbles, bronzes, antique furniture,
                                        rare books, antique silver, porcelains, rare                                "Period of restoration" does not include any
                                        glass, bric-a-brac, and similar property with                               increased period required due to the
                                        historical value, or artistic merit; and                                    enforcement of any law that:


                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 18 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 41 of 151 SB-146801-I
                                                                                                                                     (Ed. 04-14)


                  (a) Regulates the construction, use or                                b. Includes "covered equipment" that is used
                      repair, or requires the tearing down of                              solely with or forms an integral part of the:
                      any property; or
                                                                                             (1) Production;
                  (b) Regulates the prevention, control,
                                                                                             (2) Process; or
                      repair, clean-up or restoration of
                      environmental damage.                                                  (3) Apparatus.
              The expiration date of this policy will not cut                     25. "Rental Value" means Business Income that
              short the "period of restoration."                                      consist of:
   21. "Pollutants" means any solid, liquid, gaseous or                                 a.   Net income (Net Profit or Loss before income
       thermal irritant or contaminant, including smoke,                                     taxes) that would have been earned or
       vapor, soot, fumes, acids, alkalis, chemicals,                                        incurred as rental income from tenant
       waste, and any unhealthful or hazardous building                                      occupancy of the premises described in the
       materials (including but not limited to asbestos                                      Declarations as furnished and equipped by
       and lead products or materials containing lead).                                      you, including the fair rental value of any
       Waste includes materials to be recycled,                                              portion of the described premises which is
       reconditioned or reclaimed.                                                           occupied by you; and
   22. "Power Generating Equipment"                                                     b. Continuing normal operating expenses
       a.     Means the following types of equipment or                                    incurred in connection with that premises,
              apparatus:                                                                   including:

              (1) Pressure;                                                                  (1) Payroll; and

              (2) Mechanical; or                                                             (2) The amount of charges which are the
                                                                                                 legal obligation of the tenant(s) but would
              (3) Electrical;                                                                    otherwise be your obligations.
              Used in or associated with the generation of                        26. "Securities" means negotiable and nonnegotiable
              electrical power; and                                                   instruments or contracts representing either
                                                                                      "money" or other property and includes:
       b. Does not mean such equipment that is used
          solely to generate emergency power that is                                    a.   Tokens, tickets except lottery tickets, revenue
          less than or equal to 1000KW                                                       and other non-postage stamps whether or not
                                                                                             in current use; and
   23. "Power Supply Services"
                                                                                        b. Evidences of debt issued in connection with
       a.     Means the following types of property                                        credit or charge cards, which are not of your
              supplying electricity, steam or gas to the                                   own issue;
              described premises:
                                                                                        but does not include "money." Lottery tickets held
              (1) Utility generating plants;
                                                                                        for sale are not securities.
              (2) Switching stations;                                             27. "Specified causes of loss" means the following:
              (3) Substations;
                                                                                        Fire; lightning; explosion; windstorm or hail;
              (4) Transformers; and                                                     smoke; aircraft or vehicles; riot or civil commotion;
                                                                                        vandalism; leakage from fire extinguishing
              (5) Transmission Lines; and                                               equipment; sinkhole collapse; volcanic action;
       b. Does not mean overhead transmission lines.                                    falling objects; weight of snow, ice or sleet; water
                                                                                        damage.
   24. "Production Equipment"
                                                                                        a.   Sinkhole collapse means the sudden sinking
       a.     Means any:                                                                     or collapse of land into underground empty
              (1) Production machinery; or                                                   spaces created by the action of water on
                                                                                             limestone or dolomite. This cause of loss
              (2) Process machinery that                  processes,                         does not include:
                  shapes, forms or grinds:
                                                                                             (1) The cost of filling sinkholes; or
                  i.   Raw materials;
                                                                                             (2) Sinking or collapse of land into man-made
                  ii. Materials in process; or                                                   underground cavities.
                  iii. Finished products; and                                           b. Falling objects does not include loss of or
                                                                                           damage to:

SB-146801-I                     Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 19 of 22
(Ed. 04-14)
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 42 of 151 SB-146801-I
                                                                                                                                                     (Ed. 04-14)


                                        (1) Personal Property in the open; or                           30. "Theft" means any act of stealing.
                                        (2) The interior of a building or structure, or                 31. "Vacant" means the following
                                            property inside a building or structure,
                                                                                                              a.   When this policy is issued to a tenant, and
                                            unless the roof or an outside wall of the
                                            building or structure is first damaged by a                            with respect to that tenant's interest in
                                            falling object.                                                        Covered Property, building means the unit or
                                                                                                                   suite rented or leased to the tenant. Such
                                 c.     Water damage means:                                                        building is vacant when it does not contain
                                                                                                                   enough business personal property to conduct
                                        (1) Accidental discharge or leakage of water
                                                                                                                   customary operation.
                                            or steam as the direct result of the
                                            breaking apart or cracking of any part of a                       b. When this policy is issued to the owner or
                                            system or appliance (other than a sump                               general lessee of a building, building means
                                            system including its related equipment                               the entire building. Such building is vacant
                                            and parts) containing water or steam; and                            unless at least 31% of its total square footage
                                                                                                                 is:
                                        (2) Accidental discharge or leakage of water
                                            or waterborne material as the direct result                            (1) Rented to a lessee or sub-lessee and
                                            of the breaking apart or cracking of a                                     used by the lessee or sub-lessee to
                                            water or sewer pipe that is located off the                                conduct its customary operations; and/or
                                            described premises and is part of a
                                                                                                                   (2) Used by the building owner to conduct
                                            municipal potable water supply system or
                                            municipal sanitary sewer system, if the                                    customary operations.
                                            breakage or cracking is caused by wear                      32. "Valuable papers and records" means inscribed,
                                            and tear.                                                       printed or written:
                                        But water damage does not include loss or                             a.   Documents;
                                        damage otherwise excluded under the terms
                                        of the Water Exclusion. Therefore, for                                b. Manuscripts; and
                                        example, there is no coverage in the situation                        c.   Records;
                                        in which discharge or leakage of water results
                                        from the breaking apart or cracking of a pipe                         Including abstracts, books, deeds, drawings, films,
                                        which was caused by or related to weather-                            maps or mortgages.
                                        induced flooding, even if wear and tear                               But "valuable papers and records" does not mean:
                                        contributed to the breakage or cracking. As
                                        another example, and also in accordance with                          a.   "Money" or securities";
                                        the terms of the Water Exclusion, there is no
                                                                                                              b. "Electronic data";
                                        coverage for loss or damage caused by or
30020006760117948670993




                                        related to weather-induced flooding which                             c.   "Electronic media and data";
                                        follows or is exacerbated by pipe breakage or
                                        cracking attributable to wear and tear.                         33. "Water Supply Services" means the following
                                                                                                            types of property supplying water to the described
                                        To the extent that accidental discharge or                          premises:
                                        leakage of water falls within the criteria set
                                        forth in c.(1) or c.(2) of this definition of                         a.   Pumping stations; and
                                        "specified causes of loss," such water is not                         b. Water mains.
                                        subject to the provisions of the Water
                                        Exclusion which preclude coverage for                      H. MALICIOUS CODE, SYSTEM PENETRATION AND
                                        surface water or water under the ground                       DENIAL OF SERVICE DEFINITIONS:
                                        surface.                                                        1. "Denial of Service" means any failure or inability
                             28. "Stock" means merchandise held in storage or for                          of any person, user, customer, "electronic data
                                 sale, raw materials and in-process or finished                            processing equipment," computer system or
                                 goods, including supplies used in their packing or                        computer network to communicate with, gain
                                 shipping.                                                                 access to, or use, any "electronic data processing
                                                                                                           equipment," computer system, computer network,
                             29. "Suspension" means:                                                       "electronic media and data" or "electronic data"
                                 a.     The partial or complete cessation of your                          because an excessive volume of data, requests or
                                        business activities; or                                            communications is sent to, received by or
                                                                                                           processed by such "electronic data processing
                                 b. That a part or all of the described premises is                        equipment," computer system or computer
                                    rendered untenantable.                                                 network, and depletes the bandwidth, capacity or

                          SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission       Page 20 of 22
                          (Ed. 04-14)
               Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 43 of 151 SB-146801-I
                                                                                                                             (Ed. 04-14)


        computational resources thereof, including without                    5.    "Mass System Penetration" means any "system
        limitation, any business interruption caused by the                         penetration" that:
        foregoing.
                                                                                    a.   Exploits, or is designed to exploit, a
   2.   "Electronic Data Peril" means:                                                   vulnerability that is common to or present on
                                                                                         more than one "electronic data processing
        a.    Corruption, unauthorized use, distortion,                                  equipment," "electronic media and data,"
              deletion, damage, destruction or any other                                 "electronic data," electronic devices, media,
              harm to, or misappropriation or copying of,                                computer systems, equipment or computer
              "electronic data" or information;                                          networks; or
        b. Interruption, delay, disruption, suspension,                             b. Targets or exploits more than one "electronic
           loss of functionality of, inaccessibility to,                               data processing equipment," "electronic
           unauthorized access to or inability to use or                               media and data," "electronic data," electronic
           communicate        with,   "electronic    data                              device, media, computer system, equipment
           processing equipment," "electronic media and                                or computer network.
           data," "electronic data," computer resources,
           electronic    devices,    computer     system,                     6.    "System Penetration" means any access to or
           computer network or equipment; or                                        use of any "electronic data processing
                                                                                    equipment," "electronic media and data,"
        c.    Misappropriation, transfer or copying of any                          "electronic data," electronic device, computer
              property, "money," "securities" or "stock,"                           system, equipment or computer network intended
              including without limitation, the use of any                          to cause or result in, or that does cause or result
              computer to cause such misappropriation,                              in, any "electronic data peril," which is not directly
              transfer or copying;                                                  or indirectly enabled by "malicious code" and
   3.   "Malicious Code" means any data, computer                                   which is achieved by a person without the use or
        program, software, firmware or computer code                                assistance, directly or indirectly, of "malicious
        designed to cause or result in, or that does cause                          code."
        or result in (whether designed to do so or not), any                  7.    "Targeted Hacker Attack" means the corruption,
        "electronic data peril," including without limitation,                      distortion, damaging, deletion or destruction of
        computer viruses, worms or Trojan horses.                                   your "electronic data" resulting from "targeted
   4.   "Mass Attack Malware" means any "malicious                                  system penetration" or "targeted malware."
        code":                                                                8.    "Targeted Malware" means any "malicious code"
        a.    Capable of replicating or mutating;                                   that:
        b. Propagating, spreading or moving to other                                a.   Is intended by a hacker to specifically infect,
           "electronic data processing equipment,"                                       or be stored or reside on, only your "electronic
           "electronic media and data," "electronic data,"                               data processing equipment";
           electronic devices, media, computer systems,                             b. Is incapable of replicating, mutating,
           equipment or computer networks, including                                   propagating, spreading or moving to other
           without limitation, by attaching to applications,                           "electronic data processing equipment,"
           e-mails, e-mail attachments or otherwise;                                   "electronic media and data," "electronic data,"
        c.    Designed to exploit a vulnerability that is                              electronic devices, media, computer systems
              common to or present on more than one                                    or computer networks;
              "electronic data processing equipment,"                               c.   Does not infect or reside on any other
              "electronic media and data," "electronic data,"                            "electronic data processing equipment,"
              electronic devices, media, computer systems,                               "electronic media and data," "electronic data,"
              equipment or computer networks; or                                         computer system, electronic device, or
        d. That infects, is stored upon, exists within or                                computer network that is not yours; and
           resides on more than one "electronic data                                d. Exploits a vulnerability that is unique to, and
           processing equipment," "electronic media and                                present on, only your "electronic data
           data," "electronic data," electronic device,                                processing equipment," and such vulnerability
           media, computer system, equipment or                                        is not common to or present on any other
           computer network.                                                           "electronic data processing equipment,"
                                                                                       computer,    electronic     device,    medium,
                                                                                       computer system, equipment or computer
                                                                                       network.



SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 21 of 22
(Ed. 04-14)
                                        Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 44 of 151 SB-146801-I
                                                                                                                                                  (Ed. 04-14)


                             9.   "Targeted System Penetration" means "system                                vulnerability is not common to or present on any
                                  penetration" that is designed to target and exploit,                       other "electronic data processing equipment,"
                                  and that does target and exploit, a vulnerability                          computer, electronic device, medium, computer
                                  that is unique to, and present on, only your                               system, equipment or computer network.
                                  "electronic data processing equipment," and such
30020006760117948670994




                          SB-146801-I                Includes copyrighted material of Insurance Services Office, Inc., with its permission     Page 22 of 22
                          (Ed. 04-14)
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 45 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 46 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 47 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 48 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 49 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 50 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 51 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 52 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 53 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 54 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 55 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 56 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 57 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 58 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 59 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 60 of 151
              Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 61 of 151 SB-146814-B
                                                                                                    (Ed. 03/06)


                rebuild at another premises, the most we      a.   Paragraph 1.a. above in any one occurrence
                will pay is the increased cost of                  is the Building Limit at each described
                construction at the same premises; or              premises shown in the Declarations, if this
                                                                   coverage has been selected and is indicated
            (2) If the ordinance or law requires relocation
                                                                   on the Declarations.
                to another premises, the most we will pay
                is the increased cost of construction at      b. Paragraph 1.b. and 1.c. above in any one
                the new premises.                                occurrence is $25,000 or the limit shown in
                                                                 the Declarations, whichever is greater at each
   6.   The most we will pay for loss under this Additional      described premises.
        Coverage for the total of all coverages described
        in:




SB-146814-B                                                                                        Page 2 of 2
(Ed. 03/06)                                                                                       (Version 1.0)
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 62 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 63 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 64 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 65 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 66 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 67 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 68 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 69 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 70 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 71 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 72 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 73 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 74 of 151
                Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 75 of 151 SB146828E
                                                                                                                                         (Ed. 04/14)


        c.    Service Interruption
              When the Declarations show that you have coverage for Business Income and Extra Expense, you may
              extend that insurance to apply to loss caused by or resulting from a "breakdown" to equipment that is owned,
              operated or controlled by a local public or private utility or distributor that directly generates, transmits,
              distributes or provides the following utility services:
              (1) "Water Supply Services";
              (2) "Communication Supply Services"; or
              (3) "Power Supply Services."
        d. Data Restoration
              We will pay for your cost to research, replace and restore "electronic data" and "electronic media and data"
              that is lost as a result due to a "breakdown" to "Covered Equipment." The most we will pay for loss or
              expenses under this coverage is $100,000 or the limit shown in the Declarations for Equipment Breakdown
              Coverage at the described premises, whichever is less.
              The limit provided for the Data Restoration Coverage is a part of, and does not increase the Limit of
              Insurance for Equipment Breakdown Coverage.
   3.   We will not pay under this Coverage Extension for loss or damage caused by or resulting from any of the following
        tests:
        a.    A hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel; or
        b. An insulation breakdown test of any type of electrical equipment.
   4.   We will not pay under this Coverage Extension for loss or damage caused by or resulting from a change in:
        a.    Temperature; or
        b. Humidity;
        as a consequence of "breakdown" to "covered equipment."
   5.   The following limitations in Paragraph A.4. do not apply to this Coverage Extension:
        a.    Paragraph a.(2); and
        b. Paragraph a.(3).
   6.   The following exclusions in Paragraph B. Exclusions do not apply to this Coverage Extension:
        a.    Paragraph 2.a.;
        b. Paragraph 2.d.(6); and
        c.    Paragraph 2.e.
   7.   With respect to this Coverage Extension, the following condition is added to Paragraph F. Commercial Property
        Conditions:
        Suspension
        If any "covered equipment" is found to be in or exposed to a dangerous condition, any of our representatives may
        immediately suspend the insurance provided by this Coverage Form for loss or damage caused by or resulting
        from a "breakdown" to that "covered equipment." This can be done by delivering or mailing a notice of suspension
        to:
        a.    Your last known address; or
        b. The address where the "covered equipment" is located.
        Once suspended in this way, such insurance can only be reinstated by a written endorsement issued by us. If we
        suspend your insurance, you will get a pro rata refund of premium for that "covered equipment." But the
        suspension will be effective even if we have not yet made or offered a refund.


SB146828E (Ed. 04/14)
Page 2 of 3

             Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                        Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 76 of 151 SB146828E
                                                                                                                                                                 (Ed. 04/14)


                              8.   The following Loss Payment Condition is added under E.4.e. Loss Payment Building and Personal Property of
                                   the Businessowners Special Property Coverage Form:
                                   (19) "Covered Equipment" as follows:
                                       If Equipment Breakdown Property requires replacement due to an Equipment Breakdown, we will pay your
                                       additional cost to replace it with equipment that is better for the environment, safer or more efficient than the
                                       equipment being replaced. However, we will not pay more than 125% of what the cost would have been to
                                       repair or replace with property of comparable material and quality. This coverage does not increase any of the
                                       applicable limits. This coverage does not apply to any property indicated as being valued on an Actual Cash
                                       Value basis.
                                       If you wish to retrofit air conditioning or refrigeration equipment that utilizes a refrigerant containing CFC
                                       (chlorofluorocarbon) substances to accept a non-CFC refrigerant, we will consider this better for the
                                       environment. Any associated Business Income or Extra Expense will be included, in determining the
                                       additional cost, if Business Income and Extra Expense apply to this policy.




                          All other terms and conditions of the Policy remain unchanged.
30020006760117948671010




                          SB146828E (Ed. 04/14)
                          Page 3 of 3

                                     Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 77 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 78 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 79 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 80 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 81 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 82 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 83 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 84 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 85 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 86 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 87 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 88 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 89 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 90 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 91 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 92 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 93 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 94 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 95 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 96 of 151
              Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 97 of 151 SB146963D
                                                                                                                                             (Ed. 08/14)


   2.   The condition entitled Cancellation is amended as follows:
        a.   Paragraphs 2. and 3. are replaced by the following:
             When this policy has been in effect for 45 days or less and is not a renewal policy, we may cancel this policy
             by mailing to the first Named Insured at the last mailing address known to us written notice of cancellation,
             stating the reason for cancellation, at least:
             (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium.
             (2) 15 days before the effective date of cancellation if we cancel because the risk does not meet our
                 underwriting standards.
             When this policy has been in effect for more than 45 days or is a renewal policy, we may cancel this policy by
             mailing to the first Named Insured at the last mailing address known to us written notice of cancellation at
             least:
             (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium.
             (2) 45 days before the effective date of cancellation if we cancel for a permissible reason other than
                 nonpayment of premium, stating the reason for cancellation. Under this Paragraph (2), we may cancel
                 only for one or more of the following reasons:
                  (a) When there exists material misrepresentation or fraud in connection with the application, policy, or
                      presentation of a claim.
                  (b) A change in the condition of the risk that results in an increase in the hazard insured against.
                  (c) A matter or issue related to the risk that constitutes a threat to public safety.
                  If we cancel pursuant to this paragraph (2), you may request additional information on the reason for
                  cancellation within 30 days from the date of our notice.
        b. Paragraph 5. is replaced by the following:
             If this Policy is canceled, we will send the first Named Insured any premium refund due.
             If we cancel, the refund will be pro rata. If the first Named Insured cancels:
             (1) The refund will be 90% of the pro rata unearned premium; and
             (2) We will retain the minimum premium, except if the Policy is canceled as of the inception date.
             However, if this Policy is financed by a premium finance company and we or the premium finance company or
             the first Named Insured cancels the Policy, the gross unearned premium is refunded pro rata excluding any
             expense constant, administrative fee or nonrefundable charge filed with and approved by the insurance
             commissioner.
             The cancellation will be effective even if we have not made or offered a refund.
        c.   Paragraph 6. is replaced by the following:
             We will send notice of cancellation to the first Named Insured by "first class mail tracking method" if:
             a.   We cancel for nonpayment of premium; or
             b. This policy is not a renewal of policy we issued, and has been in effect for 45 days or less.
             We will send notice to the first Named Insured by "first-class mail tracking method" if we cancel for a reason
             other than nonpayment of premium and this policy:
             a.   Is a renewal of a policy we issued; or
             b. Has been in effect for more than 45 days.
             We will maintain proof of mailing by "first-class mail tracking method." Proof of mailing will be sufficient proof
             of notice.



SB146963D (Ed. 08/14)
Page 2 of 3

                  Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                         Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 98 of 151 SB146963D
                                                                                                                                                                        (Ed. 08/14)


                              3.   Paragraph J.2. Premium Audit is replaced by the following:
                                   Premium shown in this Policy as advance premium is a deposit premium only. At the close of each audit period
                                   we will compute the earned premium for that period and send notice to the first Named Insured. The due date for
                                   audit premiums is 30 days from the date on the bill. If the sum of the advance and audit premiums paid for the
                                   policy period is greater than the earned premium, we will return the excess to the first Named Insured.
                              4.   The following condition is added:
                                   Nonrenewal
                                   1.   We may elect not to renew this policy by mailing notice of nonrenewal to the first Named Insured at the last
                                        mailing address known to us at least 45 days before the expiration date of this policy.
                                   2.   We will send notice of nonrenewal to the first Named Insured by "first-class mail tracking method." We will
                                        maintain proof of mailing by "first-class mail tracking method." Proof of mailing will be sufficient proof of
                                        notice.
                                   3.   When we elect not to renew a policy that has been in effect for more than 45 days for a reason other than
                                        nonpayment of premium, we will provide a written statement of the actual reason for the refusal to renew.
                                        You may request additional information within 30 days from the date of our notice.
                                   4.   If we offer to renew at least 45 days before the renewal date and you fail to make the required premium
                                        payment by the renewal date, the policy will terminate on the renewal date for nonpayment of premium.
                              5.   The following definition is added:
                                   "First-class mail tracking method" means a mail tracking method that provides evidence of the date that a piece of
                                   first-class mail was accepted for mailing by the United States Postal Service. "First-class mail tracking method"
                                   includes:
                                   i.   A certificate of mail; and
                                   ii. An electronic mail tracking system used by the United States Postal Service.
                                   But "first-class mail tracking method" does not include a certificate of bulk mailing.




                          All other terms and conditions of the Policy remain unchanged.
30020006760117948671021




                          SB146963D (Ed. 08/14)
                          Page 3 of 3

                                             Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 99 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 100 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 101 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 102 of 151
             Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 103 of 151SB-146997-B
                                                                                                                (Ed. 07/09)


        If there is covered loss or damage to Covered                  b. If a covered suspension of "operations" was
        Property, not caused by "fungus," wet or dry rot or               caused by loss or damage other than
        bacteria, loss payment will not be limited by the                 "fungus," wet or dry rot or bacteria but
        terms of this Limited Coverage, except to the                     remediation of "fungus," wet or dry rot or
        extent that "fungus," wet or dry rot or bacteria                  bacteria prolongs the "period of restoration,"
        causes an increase in the loss. Any such increase                 we will pay for loss and/or expense sustained
        in the loss will be subject to the terms of this                  during the delay (regardless of when such a
        Limited Coverage.                                                 delay occurs during the "period of
                                                                          restoration"), but such coverage is limited to
   5.   The terms of this Limited Coverage do not                         30 days. The days need not be consecutive.
        increase or reduce the coverage provided under
        the Additional Coverages Section of the Special       E. Under this policy, we will not pay under the Ordinance
        Property Coverage Forms.                                 Or Law Coverage for:
   6.   The following paragraphs, 6.a. or 6.b. applies to         1.   Loss or expense sustained due to the
        the Business Income and Extra Expense coverage                 enforcement of any ordinance or law which
        and only if the suspension (slowdown or                        requires the demolition, repair, replacement,
        cessation) of "operations" satisfies all terms and             reconstruction, remodeling or remediation of
        conditions of the applicable Business Income and               property due to the presence, growth, proliferation,
        Extra Expense coverage. The coverage provided                  spread or any activity of "fungus," wet or dry rot or
        under this Limited Coverage is part of and does                bacteria; or
        not increase the applicable Limit of Insurance on
                                                                  2.   The costs associated with the enforcement of any
        the Business Income and Extra Expense
        coverage.                                                      ordinance or law which requires any insured or
                                                                       others to test for, monitor, clean up, remove,
        a.   If the loss which resulted in "fungus," wet or            contain, treat, detoxify or neutralize, or in any way
             dry rot or bacteria does not in itself                    respond to, or assess the effects of "fungus," wet
             necessitate a suspension of "operations," but             or dry rot or bacteria.
             such suspension is necessary due to loss or
                                                              F. The following is added to Section G. PROPERTY
             damage to property caused by "fungus," wet
                                                                 DEFINITIONS:
             or dry rot or bacteria, then our payment under
             Business Income and/or Extra Expense is              "Fungus" means any type or form of fungus, including
             limited to the amount of loss and/or expense         mold or mildew, and any mycotoxins, spores, scents
             sustained in a period of not more than 30            or by-products produced or released by fungi.
             days. The days need not be consecutive.




SB-146997-B                                                                                                    Page 2 of 2
(Ed. 07/09)
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 104 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 105 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 106 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 107 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 108 of 151
             Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 109 of 151SB-147082-E
                                                                                                                                   (Ed. 04/14)


E. Inspections And Surveys                                                          undertake to do so; but we will be entitled to the
                                                                                    insured's rights against all those other insurers.
   We have the right but are not obligated to:
                                                                         I.   Premiums
   1.   Make inspections and surveys at any time;
                                                                              1.    The first Named                 Insured   shown     in    the
   2.   Give you reports on the conditions we find; and                             Declarations:
   3.   Recommend changes.                                                          a.   Is responsible         for    the    payment    of   all
   Any inspections, surveys, reports or recommendations                                  premiums; and
   relate only to insurability and the premiums to be                               b. Will be the payee for any return premiums we
   charged. We do not make safety inspections. We do                                   pay.
   not undertake to perform the duty of any person or
   organization to provide for the health or safety of                        2.    The premium shown in the Declarations was
   workers or the public. And we do not warrant that                                computed based on rates in effect at the time the
   conditions:                                                                      policy was issued. On each renewal, continuation
                                                                                    or anniversary of the effective date of this policy,
   1.   Are safe or healthful; or                                                   we will compute the premium in accordance with
   2.   Comply with       laws,     regulations,      codes      or                 our rates and rules then in effect.
        standards.                                                            3.    With our consent, you may continue this policy in
   This condition applies not only to us, but also to any                           force by paying a continuation premium for each
   rating, advisory, rate service or similar organization                           successive one-year period. The premium must
   which makes insurance inspections, surveys, reports                              be:
   or recommendations.                                                              a.   Paid to us prior to the anniversary date; and
F. Insurance Under Two Or More Coverages                                            b. Determined in accordance with Paragraph 2.
   If two or more of this policy's coverages apply to the                              above.
   same loss or damage, we will not pay more than the                               Our forms then in effect will apply. If you do not
   actual amount of the loss or damage.                                             pay the continuation premium, this policy will
G. Liberalization                                                                   expire on the first anniversary date that we have
                                                                                    not received the premium.
   If, during your policy period, we adopt any revision that
   would broaden the coverage under this policy without                       4.    Undeclared exposures or change in your business
   additional premium the broadened coverage will                                   operation, acquisition or use of locations may
   immediately apply to this policy. The broadened                                  occur during the policy period that are not shown
   coverage will also apply to the renewal of this policy if                        in the Declarations. If so, we may require an
   such renewal was in process or was mailed prior to                               additional premium. That premium will be
   the date we adopted such revision.                                               determined in accordance with our rates and rules
                                                                                    then in effect.
H. Other Insurance
                                                                         J.   Premium Audit
   1.   If you have other insurance covering the same
        loss or damage, we will pay only for the amount of                    1.    This policy is subject to audit if the Declarations
        covered loss or damage in excess of the amount                              show an Audit Period other than 'Not Auditable.'
        due from that other insurance, whether you can                              We will compute the final premium due when we
        collect on it or not. But we will not pay more than                         determine your actual exposures.
        the applicable Limit of Insurance.                                    2.    Premium shown in this policy as advance
   2.   Business Liability Coverage is excess over:                                 premium is a deposit premium only. At the close of
                                                                                    each audit period we will compute the earned
        a.   Any other insurance that insures for direct                            premium for that period. Audit premiums are due
             physical loss or damage; or                                            and payable on notice to the first Named Insured.
        b. Any other primary insurance available to you                             If the sum of the advance and audit premiums
           covering liability for damages arising out of                            paid for the policy period is greater than the
           the premises or operations for which you have                            earned premium, we will return the excess to the
           been added as an additional insured.                                     first Named Insured.
   3.   When this insurance is excess, we will have no                        3.    The first Named Insured must keep records of the
        duty under Business Liability Coverage to defend                            information we need for premium computation,
        any claim or "suit" that any other insurer has a                            and send us copies at such times as we may
        duty to defend. If no other insurer defends, we will                        request.


SB-147082-E                                                                                                                       Page 2 of 3
(Ed. 04/14)                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                       Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 110 of 151SB-147082-E
                                                                                                                                                      (Ed. 04/14)


                          K. Transfer Of Rights Of Recovery Against Others To                                This will not restrict your insurance.
                             Us
                                                                                                       2.    Applicable to Businessowners Liability Coverage:
                             1.   Applicable to Businessowners Property Coverage:
                                                                                                             If the insured has rights to recover all or part of
                                  If any person or organization to or for whom we                            any payment we have made under this policy,
                                  make payment under this policy has rights to                               those rights are transferred to us. The insured
                                  recover damages from another, those rights are                             must do nothing after loss to impair them. At our
                                  transferred to us to the extent of our payment.                            request, the insured will bring "suit" or transfer
                                  That person or organization must do everything                             those rights to us and help us enforce them. This
                                  necessary to secure our rights and must do                                 condition does not apply to Medical Expenses
                                  nothing after loss to impair them. But you may                             Coverage.
                                  waive your rights against another party in writing:
                                                                                                  L. Transfer Of Your Rights And Duties Under This
                                  a.   Prior to a loss to your Covered Property.                     Policy
                                  b. After a loss to your Covered Property only if,                    Your rights and duties under this policy may not be
                                     at time of loss, that party is one of the                         transferred without our written consent except in the
                                     following:                                                        case of death of an individual Named Insured.
                                       (1) Someone insured by this insurance;                          If you die, your rights and duties will be transferred to
                                                                                                       your legal representative but only while acting within
                                       (2) A business firm:
                                                                                                       the scope of duties as your legal representative. Until
                                           (a) Owned or controlled by you; or                          your legal representative is appointed, anyone having
                                                                                                       proper temporary custody of your property will have
                                           (b) That owns or controls you; or                           your rights and duties but only with respect to that
                                       (3) Your tenant.                                                property.

                                  You may also accept the usual bills of lading or
                                  shipping receipts limiting the liability of carriers.
30020006760117948671027




                          SB-147082-E                                                                                                                 Page 3 of 3
                          (Ed. 04/14)                Includes copyrighted material of Insurance Services Office, Inc., with its permission
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 111 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 112 of 151
             Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 113 of 151SB-147086-B
                                                                                                             (Ed. 04/10)


   4.   If we do not renew this policy, we will give written      3.   The following is added to the OTHER
        notice to the Loss Payee at least 10 days before               INSURANCE Businessowners Common Policy
        the expiration date of this policy.                            Condition:
C. CONTRACT OF SALE CLAUSE                                                 For Covered Property that is the subject of a
                                                                           contract of sale, the word "you" includes the
   1.   The Loss Payee shown in the Schedule or in the                     Loss Payee.
        Declarations is a person or organization you have
        entered a contract with for the sale of Covered        D. BUILDING OWNER LOSS PAYABLE CLAUSE
        Property.
                                                                  1.   The Loss Payee shown in the Schedule or in the
   2.   For Covered Property in which both you and the                 Declarations is the owner of the described
        Loss Payee have an insurable interest, we will:                building, in which you are a tenant.
        a.   Adjust losses with you; and                          2.   We will adjust losses to the described building
                                                                       with the Loss Payee. Any loss payment made to
        b. Pay any claim for loss or damage jointly to
                                                                       the Loss Payee will satisfy your claims against us
           you and the Loss Payee, as interests may                    for the owner's property.
           appear.
                                                                  3.   We will adjust losses to tenant's improvements
                                                                       and betterments with you, unless the lease
                                                                       provides otherwise.




SB-147086-B                                                                                                  Page 2 of 2
(Ed. 04/10)
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 114 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 115 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 116 of 151
           Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 117 of 151SB-300000-D
                                                                                                                               (Ed. 04/14)


           (3) Becomes aware by any other means that                                   (2) If we defend an insured against a "suit"
               "bodily injury" or "property damage" has                                    and an indemnitee of the insured is also
               occurred or has begun to occur.                                             named as a party to the "suit," we will
                                                                                           defend that indemnitee if all of the
      e.   Damages because of "bodily injury" include                                      following conditions are met:
           damages claimed by any person or
           organization for care, loss of services or death                                 (a) The "suit" against the indemnitee
           resulting at any time from the "bodily injury."                                      seeks damages for which the insured
                                                                                                has assumed the liability of the
      f.   Coverage Extension           –    Supplementary
                                                                                                indemnitee in a contract or
           Payments
                                                                                                agreement that is an "insured
           (1) In addition to the Limit of Insurance of                                         contract";
               Liability we will pay, with respect to any                                   (b) This insurance applies to such
               claim we investigate or settle, or any                                           liability assumed by the insured;
               "suit" against an insured we defend:
                                                                                            (c) The obligation to defend, or the cost
               (a) All expenses we incur.
                                                                                                of the defense of, that indemnitee,
               (b) Up to $1,000 for cost of bail bonds                                          has also been assumed by the
                   required because of accidents or                                             insured in the same "insured
                   traffic law violations arising out of the                                    contract";
                   use of any vehicle to which Business                                     (d) The allegations in the "suit" and the
                   Liability Coverage for "bodily injury"                                       information we know about the
                   applies. We do not have to furnish                                           "occurrence" are such that no conflict
                   these bonds.                                                                 appears to exist between the
               (c) The cost of bonds to release                                                 interests of the insured and the
                   attachments, but only for bond                                               interests of the indemnitee:
                   amounts within our Limit of                                              (e) The indemnitee and the insured ask
                   Insurance. We do not have to furnish                                         us to conduct and control the defense
                   these bonds.                                                                 of that indemnitee against such "suit"
               (d) All reasonable expenses incurred by                                          and agree that we can assign the
                   the insured at our request to assist us                                      same counsel to defend the insured
                   in the investigation or defense of the                                       and the indemnitee; and
                   claim or "suit," including actual loss of                                (f) The indemnitee:
                   earnings up to $250 a day because of
                   time off from work.                                                            (i) Agrees in writing to:
               (e) All court costs taxed against the                                                   i.   Cooperate with us in the
                   insured in the "suit." However, these                                                    investigation, settlement or
                   payments do not include attorneys'                                                       defense of the "suit";
                   fees or attorney expenses taxed
                                                                                                       ii. Immediately send us copies
                   against the insured.
                                                                                                           of any demands, notices,
               (f) Prejudgment      interest    awarded                                                    summonses or legal papers
                   against the insured on that part of the                                                 received in connection with
                   judgment we pay. If we make an offer                                                    the "suit";
                   to pay the Limit of Insurance, we will
                                                                                                       iii. Notify any other insurer
                   not pay any prejudgment interest
                   based on that period of time after the                                                   whose coverage is available
                   offer.                                                                                   to the indemnitee; and

               (g) All interest on the full amount of any                                              iv. Cooperate with us with
                   judgment that accrues after entry of                                                    respect to coordinating other
                   the judgment and before we have                                                         applicable         insurance
                   paid, offered to pay, or deposited in                                                   available to the indemnitee;
                   court the part of the judgment that is                                                  and
                   within our Limit of Insurance.                                                 (ii) Provides     us     with    written
               These payments will not reduce the                                                      authorization to:
               Limits of Insurance.



SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission               Page 2 of 16
(Ed. 04/14)
                                       Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 118 of 151SB-300000-D
                                                                                                                                                          (Ed. 04/14)


                                                    i.      Obtain records and other                                  applicable Limit of Insurance. We will pay
                                                            information related to the                                reasonable expenses for:
                                                            "suit"; and
                                                                                                                      (1) First aid administered at the time of an
                                                    ii. Conduct and control the                                           accident;
                                                        defense of the indemnitee in
                                                                                                                      (2) Necessary medical, surgical, x-ray and
                                                        such "suit."
                                                                                                                          dental services, including prosthetic
                                       (3) So long as the above conditions are met,                                       devices; and
                                           attorneys' fees incurred by us in the
                                                                                                                      (3) Necessary       ambulance,        hospital,
                                           defense of that indemnitee, necessary
                                           litigation expenses incurred by us and                                         professional nursing and funeral services.
                                           necessary litigation expenses incurred by                  B. Exclusions
                                           the indemnitee at our request will be paid
                                           as         Supplementary        Payments.                       1.    Applicable To Business Liability Coverage
                                           Notwithstanding the        provisions   of                            This insurance does not apply to:
                                           Paragraph B.1.b.(2) Exclusions in Section
                                           B - EXCLUSIONS, such payments will                                    a.   Expected Or Intended Injury
                                           not be deemed to be damages for "bodily                                    "Bodily injury" or "property damage" expected
                                           injury" and "property damage" and will not                                 or intended from the standpoint of the insured.
                                           reduce the limits of insurance.                                            This exclusion does not apply to "bodily
                                           Our obligation to defend an insured's                                      injury" resulting from the use of reasonable
                                           indemnitee and to pay for attorneys' fees                                  force to protect persons or property.
                                           and necessary litigation expenses as                                  b. Contractual Liability
                                           Supplementary Payments ends when:
                                                                                                                      "Bodily injury" or "property damage" for which
                                           (a) We have used up the applicable limit                                   the insured is obligated to pay damages by
                                               of insurance in the payment of                                         reason of the assumption of liability in a
                                               judgments or settlements; or                                           contract or agreement. This exclusion does
                                           (b) The conditions set forth above, or the                                 not apply to liability for damages:
                                               terms of the agreement described in                                    (1) That the insured would have in the
                                               f. above are no longer met.                                                absence of the contract or agreement; or
                             2.   Medical Expenses                                                                    (2) Assumed in a contract or agreement that
                                  a.   We will pay medical expenses as described                                          is an "insured contract," provided the
                                       below for "bodily injury" caused by an                                             "bodily injury" or "property damage"
                                       accident:                                                                          occurs subsequent to the execution of the
30020006760117948671031




                                                                                                                          contract or agreement. Solely for the
                                       (1) On premises you own or rent;                                                   purposes of liability assumed in an
                                       (2) On ways next to premises you own or                                            "insured contract," reasonable attorney
                                           rent; or                                                                       fees and necessary litigation expenses
                                                                                                                          incurred by or for a party other than an
                                       (3) Because of your operations;                                                    insured are deemed to be damages
                                       provided that:                                                                     because of "bodily injury" or "property
                                                                                                                          damage," provided:
                                           (a) The accident takes place in the
                                                                                                                           (a) Liability to such party for, or for the
                                               "coverage territory" and during the
                                               policy period;                                                                  cost of, that party's defense has also
                                                                                                                               been assumed in the same "insured
                                           (b) The expenses are incurred and                                                   contract"; and
                                               reported to us within one year of the
                                                                                                                           (b) Such attorney fees and litigation
                                               date of the accident; and
                                                                                                                               expenses are for defense of that
                                           (c) The injured person submits to                                                   party against a civil or alternative
                                               examination, at our expense, by                                                 dispute resolution proceeding in
                                               physicians of our choice as often as                                            which damages to which this
                                               we reasonably require.                                                          insurance applies are alleged.
                                  b. We will make these payments regardless of                                   c.   Liquor Liability
                                     fault. These payments will not exceed the
                                                                                                                      "Bodily injury" or "property damage" for which
                                                                                                                      any insured may be held liable by reason of:

                          SB-300000-D                    Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 3 of 16
                          (Ed. 04/14)
           Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 119 of 151SB-300000-D
                                                                                                                               (Ed. 04/14)


           (1) Causing or contributing to the intoxication                                   migration, release          or   escape     of
               of any person;                                                                "pollutants":
           (2) The furnishing of alcoholic beverages to a                                    (a) At or from any premises, site or
               person under the legal drinking age or                                            location which is or was at any time
               under the influence of alcohol; or                                                owned or occupied by, or rented or
                                                                                                 loaned to, any insured. However, this
           (3) Any statute, ordinance or regulation
                                                                                                 subparagraph does not apply to:
               relating to the sale, gift, distribution or use
               of alcoholic beverages.                                                             (i) "Bodily injury" if sustained within
                                                                                                       a building and caused by smoke,
           This exclusion applies even if the claims                                                   fumes, vapor or soot from
           allege negligence or other wrongdoing in:                                                   equipment used to heat, cool or
           (a) The supervision, hiring, employment,                                                    dehumidify the building or
               training or monitoring of others by an                                                  equipment that is used to heat
               insured; or                                                                             water for personal use by the
                                                                                                       buildings occupants or their
           (b) Providing     or   failing   to    provide                                              guests;
               transportation with respect to any person
               that may be under the influence of alcohol                                          (ii) "Bodily injury" or "property
                                                                                                        damage" for which you may be
           This exclusion applies only if you are in the                                                held liable, if you are a contractor
           business of manufacturing, distributing,                                                     and the owner or lessee of such
           selling, serving or furnishing alcoholic                                                     premises, site or location has
           beverages.                                                                                   been added to your policy as an
                                                                                                        additional insured with respect to
      d. Workers' Compensation And Similar Laws
                                                                                                        your       ongoing       operations
           Any obligation of the insured under a workers'                                               performed for that additional
           compensation,       disability  benefits   or                                                insured at that premises, site or
           unemployment compensation law or any                                                         location and such premises, site
           similar law.                                                                                 or location is not and never was
                                                                                                        owned or occupied by, or rented
      e.   Employer's Liability                                                                         or loaned to, any insured, other
           "Bodily Injury" to:                                                                          than that additional insured; or
           (1) An "employee" of the insured arising out                                            (iii) "Bodily injury" or "property
               of and in the course of:                                                                  damage" arising out of heat,
                                                                                                         smoke or fumes from a "hostile
               (a) Employment by the insured; or                                                         fire";
               (b) Performing duties related to the                                          (b) At or from any premises, site or
                   conduct of the insured's business; or                                         location which is or was at any time
           (2) The spouse, child, parent, brother or                                             used by or for any insured or others
               sister of that "employee" as a                                                    for the handling, storage, disposal,
               consequence of (1) above.                                                         processing or treatment of waste;

           This exclusion applies:                                                           (c) Which are or were at any time
                                                                                                 transported, handled, stored, treated,
           (1) Whether the insured may be liable as an                                           disposed of, or processed as waste
               employer or in any other capacity; and                                            by or for:
           (2) To any obligation to share damages with                                             (i) Any insured; or
               or repay someone else who must pay
               damages because of the injury.                                                      (ii) Any person or organization for
                                                                                                        whom you may be legally
           This exclusion does not apply to liability                                                   responsible; or
           assumed by the insured under an "insured
           contract."                                                                        (d) At or from any premises, site or
                                                                                                 location on which any insured or any
      f.   Pollution                                                                             contractors or subcontractors working
                                                                                                 directly or indirectly on any insured's
           (1) "Bodily injury" or "property damage"
                                                                                                 behalf are performing operations if
               arising out of the actual, alleged or
                                                                                                 the "pollutants" are brought on or to
               threatened discharge, dispersal, seepage,
                                                                                                 the premises, site or location in

SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission              Page 4 of 16
(Ed. 04/14)
                                    Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 120 of 151SB-300000-D
                                                                                                                                                    (Ed. 04/14)


                                            connection with such operations by                                      a.    Request, demand, order or statutory
                                            such     insured,  contractor     or                                          or regulatory requirement that any
                                            subcontractor.    However,      this                                          insured or others test for, monitor,
                                            subparagraph does not apply to:                                               clean up, remove, contain, treat,
                                                                                                                          detoxify or neutralize, or in any way
                                            (i) "Bodily injury" or "property
                                                                                                                          respond to, or assess the effects of,
                                                damage" arising out of the                                                "pollutants"; or
                                                escape of fuels, lubricants or
                                                other operating fluids which are                                    b. Claim or "suit" by or on behalf of a
                                                needed to perform the normal                                           governmental authority for damages
                                                electrical,      hydraulic       or                                    because of testing for, monitoring,
                                                mechanical functions necessary                                         cleaning up, removing, containing,
                                                for the operation of "mobile                                           treating, detoxifying or neutralizing, or
                                                equipment" or its parts, if such                                       in any way responding to, or
                                                fuels,    lubricants    or    other                                    assessing the effects of, "pollutants."
                                                operating fluids escape from a
                                                vehicle part designed to hold,                                      However, this paragraph does not apply
                                                store or receive them. This                                         to liability for damages because of
                                                exception does not apply if the                                     "property damage" that the insured would
                                                "bodily injury" or "property                                        have in the absence of such request,
                                                damage" arises out of the                                           demand, order or statutory or regulatory
                                                intentional discharge, dispersal                                    requirement or such claim or "suit" by or
                                                or release of the fuels, lubricants                                 on behalf of a governmental authority.
                                                or other operating fluids, or if                          g. Aircraft, Auto Or Watercraft
                                                such fuels, lubricants or other
                                                operating fluids are brought on or                             "Bodily injury" or "property damage" arising
                                                to the premises, site or location                              out of the ownership, maintenance, use or
                                                with the intent that they be                                   entrustment to others of any aircraft, "auto" or
                                                discharged,       dispersed      or                            watercraft owned or operated by or rented or
                                                released as part of the                                        loaned to any insured. Use includes operation
                                                operations being performed by                                  and "loading or unloading."
                                                such insured, contractor or                                    This exclusion applies even if the claims
                                                subcontractor;                                                 allege negligence or other wrongdoing in the
                                            (ii) "Bodily injury" or "property                                  supervision, hiring, employment, training or
                                                 damage" sustained within a                                    monitoring of others by an insured, if the
                                                 building and caused by the                                    "occurrence" which caused the "bodily injury"
                                                 release of gases, fumes or                                    or "property damage" involved the ownership,
30020006760117948671032




                                                 vapors from materials brought                                 maintenance, use or entrustment to others of
                                                 into that building in connection                              any aircraft, "auto" or watercraft that is owned
                                                 with operations being performed                               or operated by or rented or loaned to any
                                                 by you or on your behalf by a                                 insured.
                                                 contractor or subcontractor; or                               This exclusion does not apply to:
                                            (iii) "Bodily injury" or "property                                 (1) An aircraft that is:
                                                  damage" arising out of heat,
                                                  smoke or fumes from a "hostile                                    (a) Hired, chartered, or loaned with a
                                                  fire."                                                                paid crew; but
                                        (e) At or from any premises, site or                                        (b) Not owned by any insured;
                                            location on which any insured or any                               (2) A watercraft while ashore on premises
                                            contractors or subcontractors working                                  you own or rent;
                                            directly or indirectly on any insured's
                                            behalf are performing operations if                                (3) A watercraft you do not own that is:
                                            the operations are to test for, monitor,
                                                                                                                    (a) Less than 51 feet long; and
                                            clean up, remove, contain, treat,
                                            detoxify or neutralize, or in any way                                   (b) Not being used to carry persons or
                                            respond to, or assess the effects of,                                       property for a charge;
                                            "pollutants."
                                                                                                               (4) Parking an "auto" on, or on the ways next
                                    (2) Any loss, cost or expense arising out of                                   to, premises you own or rent, provided
                                        any:

                          SB-300000-D             Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 5 of 16
                          (Ed. 04/14)
           Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 121 of 151SB-300000-D
                                                                                                                             (Ed. 04/14)


                 the "auto" is not owned by or rented or                                (6) Any service, treatment, advice or
                 loaned to you or the insured;                                              instruction for the purpose of appearance
                                                                                            or skin enhancement, hair removal or
           (5) Liability assumed under any "insured
                                                                                            replacement or personal grooming;
               contract" for the ownership, maintenance
               or use of aircraft or watercraft; or                                     (7) Optometry or optical or hearing aid
                                                                                            services including the prescribing,
           (6) "Bodily injury" or "property damage"
                                                                                            preparation, fitting, demonstration or
               arising out of the operation of any of the                                   distribution of ophthalmic lenses and
               following equipment:                                                         similar products or hearing aid devices;
                 (a) Cherry pickers and similar devices                                 (8) Body piercing services;
                     mounted on automobile or truck
                     chassis and used to raise or lower                                 (9) Services in the practice of pharmacy;
                     workers; and
                                                                                        (10) Veterinary medicine services;
                 (b) Air    compressors,     pumps     and
                                                                                        (11) Mortician services; and
                     generators,     including   spraying,
                     welding,       building      cleaning,                             (12) Services rendered in connection with the
                     geophysical exploration, lighting and                                   creation       and/or        development,
                     well servicing equipment.                                               modification, or repair of "software,"
      h. Mobile Equipment                                                                    including, but not limited to design,
                                                                                             specifications, system or "software"
           "Bodily injury" or "property damage" arising                                      configuration and consultation.
           out of:
                                                                                        This exclusion applies even if the claims
           (1) The transportation of "mobile equipment"                                 allege negligence or other wrongdoing in the
               by an "auto" owned or operated by or                                     supervision, hiring, employment, training or
               rented or loaned to any insured; or                                      monitoring of others by an insured, if the
                                                                                        "occurrence" which caused the "bodily injury"
           (2) The use of "mobile equipment" in, or
                                                                                        or "property damage," or the offense which
               while in practice for, or while being                                    caused the "personal and advertising injury,"
               prepared for, any prearranged racing,                                    involved the rendering or failure to render any
               speed, demolition or stunting activity.                                  professional service.
      i.   War                                                                     k.   Damage To Property
           "Bodily injury" or "property damage" due to                                  "Property damage" to:
           war, whether or not declared, or any act or
           condition incident to war. War includes civil                                (1) Property you own, rent or occupy,
           war, insurrection, rebellion or revolution. This                                 including any costs or expenses incurred
           exclusion applies only to liability assumed                                      by you, or any other person, organization
           under a contract or agreement.                                                   or entity, for repair, replacement,
                                                                                            enhancement, restoration or maintenance
      j.   Professional Services
                                                                                            of such property for any reason, including
           "Bodily injury," "property damage," "personal                                    prevention of injury to a person or
           and advertising injury" caused by the                                            damage to another's property;
           rendering or failure to render any professional                              (2) Premises you sell, give away or abandon,
           service. This includes but is not limited to:                                    if the "property damage" arises out of any
           (1) Legal, accounting or advertising services;                                   part of those premises;
           (2) Preparing, approving, or failing to prepare                              (3) Property loaned to you;
               or approve maps, drawings, opinions,                                     (4) Personal property in the care, custody or
               reports, surveys, change orders, designs                                     control of the insured;
               or specifications;
                                                                                        (5) That particular part of real property on
           (3) Supervisory, inspection or engineering
                                                                                            which you or any contractor or
               services;                                                                    subcontractor     working    directly or
           (4) Medical, surgical, dental, x-ray or nursing                                  indirectly on your behalf is performing
               services treatment, advice or instruction;                                   operations, if the "property damage"
                                                                                            arises out of those operations; or
           (5) Any health or therapeutic                 service
               treatment, advice or instruction;

SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 6 of 16
(Ed. 04/14)
                                     Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 122 of 151SB-300000-D
                                                                                                                                                       (Ed. 04/14)


                                     (6) That particular part of any property that                          o. Recall Of Products, Work Or Impaired
                                         must be restored, repaired or replaced                                Property
                                         because "your work" was incorrectly
                                         performed on it.                                                        Damages claimed for any loss, cost or
                                                                                                                 expense incurred by you or others for the loss
                                     Paragraphs (1), (3) and (4) of this exclusion                               of use, withdrawal, recall, inspection, repair,
                                     do not apply to "property damage" (other than                               replacement, adjustment, removal or disposal
                                     damage by fire or explosion) to premises,                                   of:
                                     including the contents of such premises,
                                                                                                                 (1) "Your product";
                                     rented to you for a period of 7 or fewer
                                     consecutive days. A separate limit of                                       (2) "Your work"; or
                                     insurance applies to Damage To Premises
                                     Rented To You as described in Paragraph D.                                  (3) "Impaired property";
                                     Liability And Medical Expenses Limit Of                                     if such product, work or property is withdrawn
                                     Insurance.                                                                  or recalled from the market or from use by any
                                     Paragraph (2) of this exclusion does not apply                              person or organization because of a known or
                                     if the premises are "your work" and were                                    suspected defect, deficiency, inadequacy or
                                     never occupied, rented or held for rental by                                dangerous condition in it.
                                     you.                                                                   p. Personal And Advertising Injury
                                     Paragraphs (3), (4), (5) and (6) of this                                    "Personal and advertising injury":
                                     exclusion do not apply to liability assumed
                                     under a sidetrack agreement.                                                (1) Caused by or at the direction of the
                                                                                                                     insured with the knowledge that the act
                                     Paragraph (6) of this exclusion does not apply                                  would violate the rights of another and
                                     to "property damage" included in the                                            would inflict "personal and advertising
                                     "products – completed operations hazard."                                       injury";
                                l.   Damage To Your Product                                                      (2) Arising out of oral or written publication of
                                     "Property damage" to "your product" arising                                     material, if done by or at the direction of
                                     out of it or any part of it.                                                    the insured with knowledge of its falsity;

                                m. Damage To Your Work                                                           (3) Arising out of oral or written publication of
                                                                                                                     material whose first publication took place
                                     "Property damage" to "your work" arising out                                    before the beginning of the policy period;
                                     of it or any part of it and included in the
                                     "products – completed operations hazard."                                   (4) Arising out of a criminal act committed by
                                                                                                                     or at the direction of any insured;
                                     This exclusion does not apply if the damaged
30020006760117948671033




                                     work or the work out of which the damage                                    (5) For which the insured has assumed
                                     arises was performed on your behalf by a                                        liability in a contract or agreement. This
                                     subcontractor.                                                                  exclusion does not apply to liability for
                                                                                                                     damages that the insured would have in
                                n. Damage To Impaired Property Or Property                                           the absence of the contract or agreement;
                                   Not Physically Injured
                                                                                                                 (6) Arising out of a breach of contract, except
                                     "Property damage" to "impaired property" or                                     an implied contract to use another's
                                     property that has not been physically injured,                                  advertising idea in your "advertisement";
                                     arising out of:
                                                                                                                 (7) Arising out of the failure of goods,
                                     (1) A defect, deficiency, inadequacy or                                         products or services to conform with any
                                         dangerous condition in "your product" or                                    statement of quality or performance made
                                         "your work"; or                                                             in your "advertisement";
                                     (2) A delay or failure by you or anyone acting                              (8) Arising out of the wrong description of the
                                         on your behalf to perform a contract or                                     price of goods, products or services
                                         agreement in accordance with its terms.                                     stated in your "advertisement";
                                     This exclusion does not apply to the loss of                                (9) Committed by an insured whose business
                                     use of other property arising out of sudden                                     is:
                                     and accidental physical injury to "your
                                     product" or "your work" after it has been put to                                 (a) Advertising, broadcasting, publishing
                                     its intended use.                                                                    or telecasting;


                          SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission             Page 7 of 16
                          (Ed. 04/14)
          Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 123 of 151SB-300000-D
                                                                                                                          (Ed. 04/14)


              (b) Designing or determining content of                                  Damage To Premises Rented To You Limit of
                  web-sites for others; or                                             Insurance applies to this coverage as
                                                                                       described in Paragraph D. Liability And
              (c) An Internet search, access, content
                                                                                       Medical Expenses Limits of Insurance.
                  or service provider.
                                                                                  q. Electronic Data
              However, this exclusion does not apply to
              Paragraphs 14.a., b. and c. of "personal                                 Damages arising out of the loss of, loss of use
              and advertising injury" under Paragraph                                  of, damage to, corruption of, inability to
              F. Liability And Medical Expenses                                        access, or inability to manipulate electronic
              Definitions.                                                             data.
              For the purposes of this exclusion, the                                  As used in this exclusion, electronic data
              placing of frames, borders or links, or                                  means information, facts or programs stored
              advertising, for you or others anywhere                                  as or on, created or used on, or transmitted to
              on the Internet, by itself, is not considered                            or from computer software, including systems
              the business of advertising, broadcasting,                               and applications software, hard or floppy
              publishing or telecasting.                                               disks, CD-ROMs, tapes, drives, cells, data
                                                                                       processing devices or any other media which
          (10) Arising out of the actual, alleged or
                                                                                       are used with electronically controlled
               threatened discharge, dispersal, seepage,                               equipment.
               migration, release or escape of
               "pollutants" at any time.                                    2.    Applicable To Medical Expenses Coverage
          (11) With respect to any loss, cost or expense                          We will not pay expenses for "bodily injury":
               arising out of any:
                                                                                  a.   To any insured, except "volunteer workers."
              (a) Request, demand or order that any
                                                                                  b. To a person hired to do work for or on behalf
                  insured or others test for, monitor,
                  clean-up, remove, contain, treat,                                  of any insured or a tenant of any insured.
                  detoxify or neutralize or in any way                            c.   To a person injured on that part of premises
                  respond to, or assess the effects of,                                you own or rent that the person normally
                  "pollutants"; or                                                     occupies.
              (b) Claim or "suit" by or on behalf of a                            d. To a person, whether or not an "employee" of
                  governmental authority for damages                                 any insured, if benefits for the "bodily injury"
                  because of testing for, monitoring,                                are payable or must be provided under a
                  cleaning up, removing, containing,                                 workers' compensation or disability benefits
                  treating, detoxifying or neutralizing or                           law or a similar law.
                  in any way responding to, or
                  assessing the effects of, "pollutants."                         e.   To a person injured while taking part in
                                                                                       athletics.
          (12) Arising out of an electronic chatroom or
               bulletin board the insured hosts, owns or                          f.   Included within the "products – completed
               over which the insured exercises control.                               operations hazard."

          (13) Arising out of the infringement of                                 g. Excluded under Business Liability Coverage.
               copyright, patent, trademark, trade secret                         h. Due to war, whether or not declared, or any
               or other intellectual property rights.                                act or condition incident to war. War includes
          However, this exclusion does not apply to                                  civil war, insurrection, rebellion or revolution.
          infringement, in your "advertisement," of                         3.    Applicable To Both Business Liability Coverage
          copyright, trade dress or slogan.                                       And Medical Expenses Coverage – Nuclear
          (14) Arising out of the unauthorized use of                             Energy Liability Exclusion
               another's name or product in your e-mail                           This insurance does not apply:
               address, domain name or metatags, or
               any other similar tactics to mislead                               a.   Under Business Liability Coverage, to "bodily
               another's potential customers.                                          injury" or "property damage":
          Exclusions c., d., e., f., g., h., i., k., l., m., n.                        (1) With respect to which an insured under
          and o. in Section II – Liability do not apply to                                 the policy is also an insured under a
          damage by fire or explosion to premises while                                    nuclear energy liability policy issued by
          rented to you, or temporarily occupied by you                                    the Nuclear Energy Liability Insurance
          with permission of the owner. A separate                                         Association, Mutual Atomic Energy

SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 8 of 16
(Ed. 04/14)
                                     Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 124 of 151SB-300000-D
                                                                                                                                                     (Ed. 04/14)


                                         Liability  Underwriters         or       Nuclear                        (1) "By-product material" has the meaning
                                         Insurance Association of Canada, or                                         given it in the Atomic Energy Act of 1954
                                         would be an insured under any such                                          or in any law amendatory thereof;
                                         policy but for its termination upon
                                                                                                                 (2) "Hazardous         properties"      include
                                         exhaustion of its limit of liability; or
                                                                                                                     radioactive, toxic or explosive properties;
                                     (2) Resulting from the "hazardous properties"
                                                                                                                 (3) "Nuclear facility" means:
                                         of "nuclear material" and with respect to
                                         which:                                                                       (a) Any "nuclear reactor";
                                         (a) Any person or organization is                                            (b) Any equipment or device designed or
                                             required   to   maintain  financial                                          used for:
                                             protection pursuant to the Atomic
                                             Energy Act of 1954, or any law                                                 (i) Separating the isotopes        of
                                             amendatory thereof; or                                                             uranium or plutonium;

                                         (b) The insured is, or had this policy not                                         (ii) Processing or utilizing "spent
                                             been issued would be, entitled to                                                   fuel"; or
                                             indemnity from the United States of                                            (iii) Handling,    processing     or
                                             America, or any agency thereof,                                                      packaging "waste";
                                             under any agreement entered into by
                                             the United States of America, or any                                     (c) Any equipment or device used for the
                                             agency thereof, with any person or                                           processing, fabricating or alloying of
                                             organization.                                                                "special nuclear material" if at any
                                                                                                                          time the total amount of such material
                                b. Under Medical Expenses Coverage, to                                                    in the custody of the insured at the
                                   expenses incurred with respect to "bodily                                              premises where such equipment or
                                   injury" resulting from the "hazardous                                                  device is located consists of or
                                   properties" of "nuclear material" and arising                                          contains more than 25 grams of
                                   out of the operation of a "nuclear facility" by                                        plutonium or uranium 233 or any
                                   any person or organization.                                                            combination thereof, or more than
                                c.   Under Business Liability Coverage, to "bodily                                        250 grams of uranium 235;
                                     injury" or "property damage" resulting from the                                  (d) Any structure, basin, excavation,
                                     "hazardous properties" of the nuclear                                                premises or place prepared or used
                                     material"; if:                                                                       for the storage or disposal of "waste";
                                     (1) The "nuclear material":                                                      and includes the site on which any of the
                                         (a) Is at any "nuclear facility" owned by,                                   foregoing is located, all operations
30020006760117948671034




                                             or operated by or on behalf of, an                                       conducted on such site and all premises
                                             insured; or                                                              used for such operations;

                                         (b) Has been discharged or dispersed                                    (4) "Nuclear material" means "source
                                             therefrom;                                                              material," "special nuclear material" or
                                                                                                                     "byproduct material";
                                     (2) The "nuclear material" is contained in
                                         "spent fuel" or "waste" at any time                                     (5) "Nuclear reactor" means an apparatus
                                         possessed, handled, used, processed,                                        designed or used to sustain nuclear
                                         stored, transported or disposed of by or                                    fission in a self-supporting chain reaction
                                         on behalf of an insured; or                                                 or to contain a critical mass of fissionable
                                                                                                                     material;
                                     (3) The "bodily injury" or "property damage"
                                         arises out of the furnishing by an insured                              (6) "Property damage" includes all forms of
                                         of services, materials, parts or equipment                                  radioactive contamination of property.
                                         in connection with the planning,                                        (7) "Source material" has the meaning given
                                         construction, maintenance, operation or                                     it in the Atomic Energy Act of 1954 or in
                                         use of any "nuclear facility"; but if such                                  any law amendatory thereof;
                                         facility is located within the United States
                                         of America, its territories or possessions                              (8) "Special nuclear material" has the
                                         or Canada, this Exclusion (3) applies only                                  meaning given it in the Atomic Energy Act
                                         to "property damage" to such "nuclear                                       of 1954 or in any law amendatory thereof;
                                         facility" and any property thereat.                                     (9) "Spent fuel" means any fuel element or
                                d. As used in this exclusion:                                                        fuel component, solid or liquid, which has

                          SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 9 of 16
                          (Ed. 04/14)
             Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 125 of 151SB-300000-D
                                                                                                                                      (Ed. 04/14)


                 been used or exposed to radiation in a                                  "employees"        or      "volunteer     workers"   are
                 "nuclear reactor";                                                      insureds for:
             (10) "Waste" means any waste material:                                      (1) "Bodily injury" or                  "personal    and
                                                                                             advertising injury":
                 (a) Containing "by-product material"
                     other than the tailings or wastes                                        (a) To you, to your partners or members
                     produced by the extraction or                                                (if you are a partnership or joint
                     concentration of uranium or thorium                                          venture), to your members (if you are
                     from any one processed primarily for                                         a limited liability company), or to a
                     its "source material" content; and                                           co-"employee" while in the course of
                                                                                                  his or her employment or performing
                 (b) Resulting from the operation by any
                                                                                                  duties related to the conduct of your
                     person or organization of any                                                business, or to your other "volunteer
                     "nuclear facility" included under                                            workers" while performing duties
                     Paragraph (a) and (b) of the definition                                      related to the conduct of your
                     of "nuclear facility."                                                       business;
C. Who Is An Insured                                                                          (b) To the spouse, child, parent, brother
   1.   If you are designated in the Declarations as:                                             or sister of that co-"employee" as a
                                                                                                  consequence of Paragraph (a)
        a.   An individual, you and your spouse are                                               above;
             insureds, but only with respect to the conduct
             of a business of which you are the sole                                          (c) For which there is any obligation to
             owner.                                                                               share damages with or repay
                                                                                                  someone else who must pay
        b. A partnership or joint venture, you are an                                             damages because of the injury
           insured. Your members, your partners and                                               described in Paragraphs (a) or (b); or
           their spouses are also insureds, but only with
           respect to the conduct of your business.                                           (d) Arising out of his or her providing or
                                                                                                  failing to provide professional health
        c.   A limited liability company, you are an                                              care services.
             insured. Your members are also insureds, but
             only with respect to the conduct of your                                    (2) "Property damage" to property:
             business. Your managers are insureds, but                                        (a) Owned, occupied or used by,
             only with respect to their duties as your
             managers.                                                                        (b) Rented to, in the care, custody or
                                                                                                  control of, or over which physical
        d. An organization other than a partnership, joint
                                                                                                  control is being exercised for any
           venture or limited liability company, you are                                          purpose by
           an insured. Your "executive officers" and
           directors are insureds, but only with respect to                                   you, any of your "employees," "volunteer
           their duties as your officers or directors. Your                                   workers," any partner or member (if you
           stockholders are also insureds, but only with                                      are a partnership or joint venture), or any
           respect to their liability as stockholders.                                        member (if you are a limited liability
                                                                                              company).
        e.   A trust, you are an Insured. Your trustees are
             also insureds, but only with respect to their                          b. Any person (other than your "employee" or
             duties as trustees.                                                       "volunteer worker"), or any organization while
                                                                                       acting as your real estate manager.
   2.   Each of the following is also an insured:
                                                                                    c.   Any person or organization having proper
        a.   Your "volunteer workers" only while                                         temporary custody of your property if you die,
             performing duties related to the conduct of                                 but only:
             your business, or your "employees," other
             than either your "executive officers" (if you are                           (1) With respect to liability arising out of the
             an organization other than a partnership, joint                                 maintenance or use of that property; and
             venture or limited liability company) or your
                                                                                         (2) Until your legal representative has been
             managers (if you are a limited liability
             company), but only for acts within the scope                                    appointed.
             of their employment by you or while                                    d. Your legal representative if you die, but only
             performing duties related to the conduct of                               with respect to duties as such. That
             your business. However, none of these                                     representative will have all your rights and
                                                                                       duties under this policy.

SB-300000-D                 Includes copyrighted material of Insurance Services Office, Inc., with its permission                  Page 10 of 16
(Ed. 04/14)
                                       Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 126 of 151SB-300000-D
                                                                                                                                                       (Ed. 04/14)


                             3.   With respect to "mobile equipment" registered in                             a.   Injury or damages under the "products
                                  your name under any motor vehicle registration                                    completed operations hazard" arising from all
                                  law, any person is an insured while driving such                                  "occurrences" during the policy period is the
                                  equipment along a public highway with your                                        Products-Completed Operations Aggregate
                                  permission. Any other person or organization                                      Limit shown in the Declarations.
                                  responsible for the conduct of such person is also
                                                                                                               b. All other injury or damages, including medical
                                  an insured, but only with respect to liability arising
                                  out of the operation of the equipment, and only if                              expenses, arising from all "occurrences"
                                  no other insurance of any kind is available to that                             during the policy period is the General
                                  person or organization for this liability. However,                             Aggregate Limit shown in the Declarations.
                                  no person or organization is an insured with                                      This General Aggregate Limit applies
                                  respect to:                                                                       separately to each of your "locations" owned
                                  a.   "Bodily injury" to a co-"employee" of the                                    by or rented to you.
                                       person driving the equipment; or                                             "Location" means premises involving the
                                  b. "Property damage" to property owned by,                                        same or connecting lots, or premises whose
                                     rented to, in the charge of or occupied by you                                 connection is interrupted only by a street,
                                     or the employer of any person who is an                                        roadway or right-of-way of a railroad.
                                     insured under this provision.                                                  This aggregate Limit does not apply to
                             4.   Any organization you newly acquire or form, other                                 "property damage" to premises rented to you
                                  than a partnership or joint venture, and over which                               arising out of fire, lightning or explosion.
                                  you maintain ownership of majority interest, will                      3.    Subject to item 2. above, the most we will pay for
                                  qualify as a Named Insured if there is no other                              the sum of all damages because of all "bodily
                                  similar insurance available to that organization.                            injury," "property damage" and medical expenses
                                  However:                                                                     arising out of any one "occurrence" is the Liability
                                  a.   Coverage under this provision is afforded only                          and Medical Expense Limit shown in the
                                       until the 90th day after you acquire or form the                        Declarations.
                                       organization or the end of the policy period,                           The most we will pay for all medical expenses
                                       whichever is earlier;                                                   because of "bodily injury" sustained by any one
                                  b. Bodily Injury and Property Damage coverage                                person is the Medical Expenses Limit shown in
                                     does not apply to "bodily injury" or "property                            the Declarations.
                                     damage" that occurred before you acquired or                        4.    Subject to item 2. above, the most we will pay for
                                     formed the organization; and                                              the sum of all damages because of all "personal
                                  c.   Personal and Advertising Injury coverage                                and advertising injury" sustained by any one
                                                                                                               person or organization is the Personal and
30020006760117948671035




                                       does not apply to "personal injury" or
                                       "advertising injury" arising out of an offense                          Advertising Injury Limit shown in the Declarations.
                                       committed before you acquired or formed the                       5.    The most we will pay under Business Liability
                                       organization.                                                           Coverage for damages because of "property
                                  No person or organization is an insured with                                 damage" to premises rented to you, or in the case
                                  respect to the conduct of any current or past                                of fire, while rented to you or temporarily occupied
                                  partnership, joint venture or limited liability                              by you with permission of the owner, is the
                                  company that is not shown as a Named Insured in                              Damage To Premises Rented To You Limit shown
                                  the Declarations.                                                            in the Declarations.

                          D. Liability And         Medical    Expenses         Limits      Of                  The Damage to Premises Rented To You Limit
                             Insurance                                                                         applies to all damage proximately caused by the
                                                                                                               same event, whether such damage results from
                             1.   The Limits of Insurance shown in the Declarations                            fire, lightning, or explosion or any combination of
                                  and the rules below fix the most we will pay                                 the three.
                                  regardless of the number of:
                                                                                                               If more than one limit of insurance under this
                                  a.   Insureds;                                                               policy and any endorsements attached thereto
                                                                                                               applies to any claim or "suit," the most we will pay
                                  b. Claims made or "suits" brought; or
                                                                                                               under this policy and the endorsements is the
                                  c.   Persons or organizations making claims or                               single highest limit of liability of all coverages
                                       bringing "suits."                                                       applicable to such claim or "suit." However, this
                                                                                                               paragraph does not apply to the Medical
                             2.   The most we will pay for:                                                    Expenses limit set forth in paragraph 3. above.

                          SB-300000-D                  Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 11 of 16
                          (Ed. 04/14)
             Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 127 of 151SB-300000-D
                                                                                                                             (Ed. 04/14)


        The Limits of this policy apply separately to each                                   damage to which this insurance may also
        consecutive annual period and to any remaining                                       apply.
        period of less than 12 months, starting with the
                                                                                   d. No insured will, except at that insured's own
        beginning of the policy period shown in the
        Declarations, unless the policy period is extended                            cost, voluntarily make a payment, assume
        after issuance for an additional period of less than                          any obligation, or incur any expense, other
        12 months. In that case, the additional period will                           than for first aid, without our consent.
        be deemed part of the last preceding period for                      3.    Financial Responsibility Laws
        purposes of determining the Limits of Insurance.
                                                                                   a.   When this policy is certified as proof of
E. Businessowners Liability Conditions                                                  financial responsibility for the future under the
   1.   Bankruptcy                                                                      provisions of any motor vehicle financial
                                                                                        responsibility law, the insurance provided by
        Bankruptcy or insolvency of the insured or of the                               the policy for "bodily injury" liability and
        insured's estate will not relieve us of our                                     "property damage" liability will comply with the
        obligations under this policy.                                                  provisions of the law to the extent of the
                                                                                        coverage and limits of insurance required by
   2.   Duties In The Event Of Occurrence, Offense,
                                                                                        that law.
        Claim Or Suit
                                                                                   b. With respect to "mobile equipment" to which
        a.   You must see to it that we are notified as soon                          this insurance applies, we will provide any
             as practicable of an "occurrence" or an                                  liability, uninsured motorists, underinsured
             offense which may result in a claim. To the                              motorists, no-fault or other coverage required
             extent possible, notice should include:                                  by any motor vehicle law. We will provide the
             (1) How, when and where the "occurrence"                                 required limits for those coverages.
                 or offense took place;                                      4.    Legal Action Against Us
             (2) The names and addresses of any injured
                                                                                   No person or organization has a right under this
                 persons and witnesses; and                                        policy:
             (3) The nature and location of any injury or                          a.   To join us as a party or otherwise bring us into
                 damage arising out of the "occurrence" or                              a "suit" asking for damages from an insured;
                 offense.                                                               or
        b. If a claim is made or "suit" is brought against                         b. To sue us on this policy unless all of its terms
           any insured, you must:                                                     have been fully complied with.
             (1) Immediately record the specifics of the
                                                                                        A person or organization may sue us to
                 claim or "suit" and the date received; and                             recover on an agreed settlement or on a final
             (2) Notify us as soon as practicable.                                      judgment against an insured; but we will not
                                                                                        be liable for damages that are not payable
             You must see to it that we receive written                                 under the terms of this policy or that are in
             notice of the claim or "suit" as soon as                                   excess of the applicable limit of insurance. An
             practicable.                                                               agreed settlement means a settlement and
        c.   You and any other involved insured must:                                   release of liability signed by us, the insured
                                                                                        and the claimant or the claimant's legal
             (1) Immediately send us copies of any                                      representative.
                 demands, notices, summonses or legal
                 papers received in connection with the                      5.    Separation Of Insureds
                 claim or "suit";                                                  Except with respect to the Limits of Insurance in
             (2) Authorize us to obtain records and other                          this policy, and any rights or duties specifically
                 information;                                                      assigned in this policy to the first Named Insured,
                                                                                   this insurance applies:
             (3) Cooperate with us in the investigation, or
                 settlement of the claim or defense against                        a.   As if each Named Insured were the only
                 the "suit"; and                                                        Named Insured; and
             (4) Assist us, upon our request, in the                               b. Separately to each insured against whom
                 enforcement of any right against any                                 claim is made or "suit" is brought.
                 person or organization that may be liable
                 to the insured because of injury or


SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 12 of 16
(Ed. 04/14)
                                       Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 128 of 151SB-300000-D
                                                                                                                                                      (Ed. 04/14)


                             6.   Unintentional Failure to Disclose Hazards                                       merits in the territory described in Paragraph
                                                                                                                  a. above or in a settlement we agree to.
                                  It is agreed that based on our reliance on your
                                  representations as to existing hazards, if                           5.    "Employee" includes a "leased worker."
                                  unintentionally you should fail to disclose all such                       "Employee" does not include a "temporary
                                  hazards at the inception date of your policy, we                           worker."
                                  shall not deny any coverage under this Coverage
                                                                                                       6.    "Executive officer" means a person holding any of
                                  Form because of such failure.
                                                                                                             the officer positions created by your charter,
                          F. Liability And Medical Expenses Definitions                                      constitution, by-laws or any other similar
                                                                                                             governing document.
                             1.   "Advertisement" means a notice that is broadcast
                                  or published to the general public or specific                       7.    "Hostile fire" means one which becomes
                                  market segments about your goods, products or                              uncontrollable or breaks out from where it was
                                  services for the purpose of attracting customers or                        intended to be.
                                  supporters. For the purposes of this definition:
                                                                                                       8.    "Impaired property" means tangible property, other
                                  a.   Notices that are published include material                           than "your product" or "your work," that cannot be
                                       placed on the Internet or on similar electronic                       used or is less useful because:
                                       means of communication; and
                                                                                                             a.   It incorporates "your product" or "your work"
                                  b. Regarding web-sites, only that part of a web-                                that is known or thought to be defective,
                                     site that is about your goods, products or                                   deficient, inadequate or dangerous; or
                                     services for the purposes of attracting
                                                                                                             b. You have failed to fulfill the terms of a contract
                                     customers or supporters is considered an
                                     advertisement.                                                             or agreement;

                             2.   "Auto" means a land motor vehicle, trailer or                              if such property can be restored to use by:
                                  semitrailer designed for travel on public roads,                                (1) The repair, replacement, adjustment or
                                  including any attached machinery or equipment.                                      removal of "your product" or "your work";
                                  But "auto" does not include "mobile equipment."                                     or
                             3.   "Bodily injury" means bodily injury, sickness or                                (2) Your fulfilling the terms of the contract or
                                  disease sustained by a person, including death                                      agreement.
                                  resulting from any of these at any time.
                                                                                                       9.    "Insured contract" means:
                             4.   "Coverage territory" means:
                                                                                                             a.   A contract for a lease of premises. However,
                                  a.   The United States of America (including its                                that portion of the contract for a lease of
                                       territories and possessions), Puerto Rico and                              premises that indemnifies any person or
                                       Canada;
30020006760117948671036




                                                                                                                  organization for damage by fire to premises
                                  b. International waters or airspace, but only if the                            while rented to you or temporarily occupied by
                                     injury or damage occurs in the course of travel                              you with permission of the owner is not an
                                     or transportation between any places included                                "insured contract";
                                     in Paragraph a. above; or                                               b. A sidetrack agreement;
                                  c.   All other parts of the world if the injury or                         c.   Any easement or license agreement, except
                                       damage arises out of:                                                      in connection with construction or demolition
                                       (1) Goods or products made or sold by you in                               operations on or within 50 feet of a railroad;
                                           the territory described in Paragraph a.                           d. An obligation, as required by ordinance, to
                                           above;                                                               indemnify a municipality, except in connection
                                       (2) The activities of a person whose home is                             with work for a municipality;
                                           in the territory described in Paragraph a.                        e.   An elevator maintenance agreement;
                                           above, but is away for a short time on
                                           your business; or                                                 f.   That part of any other contract or agreement
                                                                                                                  pertaining to your business (including an
                                       (3) "Personal and advertising injury" offenses                             indemnification of a municipality in connection
                                           that take place through the Internet or                                with work performed for a municipality) under
                                           similar     electronic     means        of                             which you assume the tort liability of another
                                           communication;                                                         party to pay for "bodily injury" or "property
                                       provided the insured's responsibility to pay                               damage" to a third person or organization.
                                       damages is determined in a "suit" on the                                   Tort liability means a liability that would be


                          SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 13 of 16
                          (Ed. 04/14)
            Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 129 of 151SB-300000-D
                                                                                                                           (Ed. 04/14)


            imposed by law in the absence of any                            12. "Mobile equipment" means any of the following
            contract or agreement.                                              types of land vehicles, including any attached
                                                                                machinery or equipment:
            Paragraph f. does not include that part of any
            contract or agreement:                                                a.   Bulldozers, farm machinery, forklifts and other
                                                                                       vehicles designed for use principally off public
            (1) That indemnifies a railroad for "bodily
                                                                                       roads;
                injury" or "property damage" arising out of
                construction or demolition operations,                            b. Vehicles maintained for use solely on or next
                within 50 feet of any railroad property and                          to premises you own or rent;
                affecting any railroad bridge or trestle,
                                                                                  c.   Vehicles that travel on crawler treads;
                tracks, road beds, tunnel, underpass or
                crossing;                                                         d. Vehicles, whether self-propelled or not, on
            (2) That indemnifies an architect, engineer or                           which are permanently mounted:
                surveyor for injury or damage arising out                              (1) Power cranes, shovels, loaders, diggers
                of:                                                                        or drills; or
                (a) Preparing, approving or failing to                                 (2) Road     construction or    resurfacing
                    prepare or approve maps, drawings,                                     equipment such as graders, scrapers or
                    opinions, reports, surveys, change                                     rollers;
                    orders, designs or specifications; or
                                                                                  e.   Vehicles not described in Paragraphs a., b., c.
                (b) Giving directions or instructions, or                              or d. above that are not self-propelled and are
                    failing to give them, if that is the                               maintained primarily to provide mobility to
                    primary cause of the injury or                                     permanently attached equipment of the
                    damage; or                                                         following types:
                (c) Under which the insured, if an                                     (1) Air compressors, pumps and generators,
                    architect, engineer or surveyor,                                       including spraying, welding, building
                    assumes liability for an injury or                                     cleaning, geophysical exploration, lighting
                    damage arising out of the insured's                                    and well servicing equipment; or
                    rendering or failure to render
                    professional services, including those                             (2) Cherry pickers and similar devices used
                    listed in Paragraph (2) above and                                      to raise or lower workers;
                    supervisory,       inspection       or                        f.   Vehicles not described in Paragraphs a., b., c.
                    engineering services.                                              or d. above maintained primarily for purposes
   10. "Leased worker" means a person leased to you by                                 other than the transportation of persons or
       a labor leasing firm under an agreement between                                 cargo.
       you and the labor leasing firm, to perform duties                               However, self-propelled vehicles with the
       related to the conduct of your business. "Leased                                following types of permanently attached
       worker" does not include a "temporary worker."                                  equipment are not "mobile equipment" but will
   11. "Loading or unloading" means the handling of                                    be considered "autos":
       property:                                                                       (1) Equipment designed primarily for:
       a.   After it is moved from the place where it is                                    (a) Snow removal;
            accepted for movement into or onto an
            aircraft, watercraft or "auto";                                                 (b) Road      maintenance,      but    not
                                                                                                construction or resurfacing; or
       b. While it is in or on an aircraft, watercraft or
          "auto"; or                                                                        (c) Street cleaning;
       c.   While it is being moved from an aircraft,                                  (2) Cherry pickers and similar devices
            watercraft or "auto" to the place where it is                                  mounted on automobile or truck chassis
            finally delivered;                                                             and used to raise or lower workers; and
       but "loading or unloading" does not include the                                 (3) Air compressors, pumps and generators,
       movement of property by means of a mechanical                                       including spraying, welding, building
       device, other than a hand truck, that is not                                        cleaning, geophysical exploration, lighting
       attached to the aircraft, watercraft or "auto."                                     and well servicing equipment.
                                                                            13. "Occurrence" means an accident, including
                                                                                continuous or repeated exposure to substantially
                                                                                the same general harmful conditions.

SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 14 of 16
(Ed. 04/14)
                                      Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 130 of 151SB-300000-D
                                                                                                                                                    (Ed. 04/14)


                             14. "Personal and advertising injury" means injury,                                      replacement, but which is otherwise
                                 including consequential "bodily injury," arising out                                 complete, will be treated as completed.
                                 of one or more of the following offenses:
                                                                                                                 The "bodily injury" or "property damage" must
                                 a.   False arrest, detention or imprisonment;                                   occur away from premises you own or rent,
                                                                                                                 unless your business includes the selling,
                                 b. Malicious prosecution;
                                                                                                                 handling or distribution of "your product" for
                                 c.   The wrongful eviction from, wrongful entry                                 consumption on premises you own or rent.
                                      into, or invasion of the right of private                             b. Does not include "bodily injury" or "property
                                      occupancy of a room, dwelling or premises                                damage" arising out of:
                                      that a person occupies, committed by or on
                                      behalf of its owner, landlord or lessor;                                   (1) The transportation of property, unless the
                                                                                                                     injury or damage arises out of a condition
                                 d. Oral or written publication, in any manner, of
                                                                                                                     in or on a vehicle not owned or operated
                                    material that slanders or libels a person or                                     by you, and that condition was created by
                                    organization or disparages a person's or                                         the "loading or unloading" of that vehicle
                                    organization's goods, products or services;                                      by any insured; or
                                 e.   Oral or written publication, in any manner, of                             (2) The existence of tools, uninstalled
                                      material that violates a person's right of                                     equipment or abandoned or unused
                                      privacy;                                                                       materials.
                                 f.   The use of another's advertising idea in your                   17. "Property damage" means:
                                      "advertisement"; or
                                                                                                            a.   Physical injury to tangible property, including
                                 g. Infringing upon another's copyright, trade
                                                                                                                 all resulting loss of use of that property. All
                                    dress or slogan in your "advertisement."                                     such loss of use shall be deemed to occur at
                             15. "Pollutants" mean any solid, liquid, gaseous or                                 the time of the physical injury that caused it;
                                 thermal irritant or contaminant, including smoke,                               or
                                 vapor, soot, fumes, acids, alkalis, chemicals and                          b. Loss of use of tangible property that is not
                                 waste. Waste includes materials to be recycled,                               physically injured. All such loss of use shall be
                                 reconditioned or reclaimed                                                    deemed to occur at the time of the
                             16. "Products – completed operations hazard":                                     "occurrence" that caused it.
                                 a.   Includes all "bodily injury" and "property                            For the purposes of this insurance, electronic data
                                      damage" occurring away from premises you                              is not tangible property.
                                      own or rent and arising out of "your product"                         As used in this definition, electronic data means
                                      or "your work" except:                                                information, facts or programs stored as, created
30020006760117948671037




                                      (1) Products that are still in your physical                          or used on, or transmitted to or from computer
                                          possession; or                                                    software, including systems and applications
                                                                                                            software, hard or floppy disks, CD-ROMs, tapes,
                                      (2) Work that has not yet been completed or                           drives, cells, data processing devices or any other
                                          abandoned. However, "your work" will be                           media which are used with electronically
                                          deemed completed at the earliest of the                           controlled equipment.
                                          following times:
                                                                                                      18. "Software" means:
                                          (a) When all of the work called for in your
                                              contract has been completed.                                  a.   Electronic data processing, recording or
                                                                                                                 storage media such as films, tapes, cards,
                                          (b) When all of the work to be done at                                 discs, drums or cells; and
                                              the job site has been completed if
                                              your contract calls for work at more                          b. Data and programming records used for
                                              than one job site.                                               electronic data processing or electronically
                                                                                                               controlled equipment stored on such media;
                                          (c) When that part of the work done at                               and
                                              the job site has been put to its
                                              intended use by any other person or                           c.   Written or printed data, such as programs,
                                              organization other than another                                    routines, and symbolic languages, essential to
                                              contractor or subcontractor working                                the operation of computers; and
                                              on the same project.                                          d. Documents containing information on the
                                          Work    that      may      need  service,                            operation and maintenance of computers.
                                          maintenance,      correction, repair or

                          SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 15 of 16
                          (Ed. 04/14)
            Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 131 of 151SB-300000-D
                                                                                                                          (Ed. 04/14)


   19. "Suit" means a civil proceeding in which damages                                      (c) A person or organization whose
       because of "bodily injury," "property damage,"                                            business or assets you have
       "personal and advertising injury" to which this                                           acquired; and
       insurance applies are alleged. "Suit" includes:
                                                                                        (2) Containers     (other    than   vehicles),
       a.   An arbitration proceeding in which such                                         materials, parts or equipment furnished in
            damages are claimed and to which the                                            connection with such goods or products.
            insured must submit or does submit with our
                                                                                   b. Includes:
            consent; or
       b. Any other alternative dispute resolution                                      (1) Warranties or representations made at
          proceeding in which such damages are                                              any time with respect to the fitness,
          claimed and to which the insured submits with                                     quality, durability, performance or use of
          our consent.                                                                      "your product"; and

   20. "Temporary worker" means a person who is                                         (2) The providing of or failure to provide
       furnished to you to substitute for a permanent                                       warnings or instructions.
       "employee" on leave or to meet seasonal or short-                           c.   Does not include vending machines or other
       term workload conditions.                                                        property rented to or located for the use of
   21. "Volunteer worker" means a person who is not                                     others but not sold.
       your "employee," and who donates his or her work                      23. "Your work":
       and acts at the direction of and within the scope of
       duties determined by you, and is not paid a fee,                            a.   Means:
       salary or other compensation by you or anyone                                    (1) Work or operations performed by you or
       else for their work performed for you.                                               on your behalf; and
   22. "Your product":                                                                  (2) Materials, parts or equipment furnished in
       a.   Means:                                                                          connection with such work or operations.

            (1) Any goods or products, other than real                             b. Includes:
                property, manufactured, sold, handled,                                  (1) Warranties or representations made at
                distributed or disposed of by:                                              any time with respect to the fitness,
                (a) You;                                                                    quality, durability, performance or use of
                                                                                            "your work"; and
                (b) Others trading under your name; or
                                                                                        (2) The providing of or failure to provide
                                                                                            warnings or instructions.




SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission       Page 16 of 16
(Ed. 04/14)
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 132 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 133 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 134 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 135 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 136 of 151
              Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 137 of 151SB-300129-A
                                                                                                                    (Ed. 03/06)


          processing equipment," "electronic media and                 b. Ends on the date and time that the necessary
          data," "electronic data," computer resource,                    interruption or suspension of your "electronic data
          electronic device, computer system, computer                    processing equipment" ends, or would have
          network or equipment.                                           ended had you acted with due diligence and
                                                                          dispatch.
     f.   "Mass attack malware."
     g. "Mass system penetration."                                     Provided, however, that "period of restoration" shall
                                                                       not mean more than, or exceed, thirty (30) days. The
6.   The following definitions apply to this Coverage                  expiration date of this policy will not cut short the
     Extension:                                                        "period of restoration."
     a.   Business Income means:                                  8.   We shall not be liable for any payment for the "extra
                                                                       expense" you incur, and loss of Business Income you
          (1) Net Income (Net Profit or Loss before Income             sustain, during the first 12 hours following the date and
              taxes) that would have been earned or                    time the necessary interruption or suspension of your
              incurred, including; and                                 "electronic data processing equipment" begins;
          (2) Continuing normal operating expenses                     provided, however, if the "business income and extra
              incurred, including payroll.                             expense" – 72 Hour Deductible endorsement is part of
                                                                       this policy, the "12 hours" reference in this paragraph
     b. Extra Expense means reasonable and necessary                   shall be changed to "72 hours" and the 72 hour
        expenses you incur during the "period of                       deductible stated in that endorsement shall apply with
        restoration" that you would not have incurred if               respect to this Coverage Extension.
        there had been no necessary interruption or
        suspension of your "electronic data processing            9.   The most we will pay in the aggregate under this
        equipment" resulting from a "targeted hacker                   Coverage Extension and the policy for all corruption,
        attack" that corrupts, distorts, deletes, damages or           distortion, deletion, damage, destruction or any other
        destroys your "electronic data." Provided,                     harm to "electronic data" (combined) caused by or
        however, that Extra Expense shall not mean the                 resulting from a "targeted hacker attack," during each
        costs you incur to copy, research, replace or                  separate 12 month period of this policy beginning with
        restore "electronic data."                                     the effective date of this policy, is $25,000.

7.   For purposes of this Coverage Extension only, the            10. The most we will pay in the aggregate under this
     definition for "period of restoration" as set forth in the       Coverage Extension and the policy for all "extra
     Businessowners Special Property Coverage Form is                 expense" and loss of "business income" (combined)
     changed to the following (the definition shall remained          during each separate 12 month period of this policy
     unchanged with respect to all other parts of the policy):        beginning with the effective date of this policy is
                                                                      $25,000.
     "Period of restoration" means the period of time that:

     a.   Begins on the date and time of the necessary
          interruption or suspension of your "electronic data
          processing equipment"; and




SB-300129-A                                                                                                        Page 2 of 2
(Ed. 03/06)                                                                                                       (Version 1.0)
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 138 of 151
              Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 139 of 151 SB300139C
                                                                                                                                              (Ed. 4-14)


    2.   The protective safeguards to which this endorsement applies are identified by the following symbols:
         a.   "P-1" Automatic Sprinkler System, including related supervisory services.
              Automatic Sprinkler System means:
              (1) Any automatic fire protective or extinguishing system, including connected:
                  (a) Sprinklers and discharge nozzles;
                  (b) Ducts, pipes, valves and fittings;
                  (c) Tanks, their component parts and supports; and
                  (d) Pumps and private fire protection mains.
              (2) When supplied from an automatic fire protective system:
                  (a) Non-automatic fire protective systems; and
                  (b) Hydrants, standpipes and outlets.
         b. "P-2" Automatic Fire Alarm, protecting the entire building, that is:
              (1) Connected to a central station; or
              (2) Reporting to a public or private fire alarm station.
         c.   "P-3" Security Service, with a recording system or watch clock, making hourly rounds covering the entire
              building, when the premises are not in actual operation.
         d. "P-4" Service Contract, with a privately owned fire department providing fire protection service to the
            described premises.
         e.   "P-5" Automatic Commercial Cooking Exhaust and Extinguishing System, installed on cooking
              appliances and having the following components:
              (1) Hood;
              (2) Grease removal device;
              (3) Duct system; and
              (4) Wet chemical fire extinguishing equipment.
         f.   "P-9" The protective system described in the Schedule.
B. The following is added to the EXCLUSIONS section of the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE
   FORM:
    We will not pay for loss or damages caused by or resulting from fire if, prior to the fire, you:
    1.   Knew of any suspension or impairment in any protective safeguard listed in the Schedule above and failed to
         notify us of that fact; or
    2.   Failed to maintain any protective safeguard listed in the Schedule above, and over which you had control, in
         complete working order.
    If part of an Automatic Sprinkler System is shut off due to breakage, leakage, freezing conditions or opening of
    sprinkler heads, notification to us will not be necessary if you can restore full protection within 48 hours.


All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect
on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below, and
expires concurrently with said Policy.




SB300139C (Ed. 4-14)                                                                                                  Policy No:
Page 2 of 2                                                                                                     Endorsement No:
                                                                                                                  Effective Date:
Insured Name:
                  Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 140 of 151
            Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 141 of 151SB-300456-A
                                                                                                                      (Ed. 07/07)


D. Wherever the word "flood" appears in the Commercial                      areas, whether caused by natural occurrences, acts or
   Property Coverage Part, it is amended to a defined                       omissions of man or any other cause or combination of
   term, as per the following, and is added to the                          causes.
   Definitions section of each applicable coverage part.
                                                                            All flooding in a continuous or protracted event will
    "Flood" means a general and temporary condition of                      constitute a single flood.
    partial or complete inundation of normally dry land




SB-300456-A              Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 2 of 2
(Ed. 07/07)
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 142 of 151
             Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 143 of 151SB-300596-A
                                                                                                                 (Ed. 01/08)


        b. Lost Wages and Child and Elder Care                           As respects Expense Reimbursement coverage,
           Expenses as provided under paragraphs e.                      the "identity recovery insured" must send to us
           and f. of the definition of "identity recovery                within 60 days after our request, receipts, bills or
           insured" are jointly subject to a sublimit of                 other records that support his or her claim for
           $250. per day, not to exceed $5,000. in total.                "identity recovery expenses."
           This sublimit is part of, and not in addition to
                                                                    2.   Services
           the Expense Reimbursement coverage limit.
           Coverage is limited to lost wages and                         The following conditions apply as respects any
           expenses incurred within 12 months after the                  services provided by us or our designees to any
           first discovery of the "identity theft" by the                "identity   recovery    insured"   under    this
           "identity recovery insured."                                  endorsement:
        c.   Mental Health Counseling as provided under                  a.   Our ability to provide helpful services in the
             paragraph g. of the definition of "identity                      event of an "identity theft" depends on the
             recovery expenses" is subject to a sublimit of                   cooperation, permission and assistance of the
             $1,000. This sublimit is part of, and not in                     "identity recovery insured."
             addition to the Expense Reimbursement
             coverage limit.      Coverage is limited to                 b. All services may not be available or applicable
             counseling that takes place within 12 months                   to all individuals. For example, "identity
             after the first discovery of the "identity theft"              recovery insureds" who are minors or foreign
             by the "identity recovery insured."                            nationals may not have credit records that can
                                                                            be provided or monitored. Service in Canada
D. DEDUCTIBLE                                                               will be different from service in the United
   Case Management Service is not subject to a                              States and Puerto Rico in accordance with
   deductible.                                                              local conditions.
                                                                         c.   We do not warrant or guarantee that our
   Expense Reimbursement coverage is subject to a
   deductible of $250.      Any one "identity recovery                        services will end or eliminate all problems
   insured" shall be responsible for only one deductible                      associated with an "identity theft" or prevent
   under this Identity Recovery Coverage during any one                       future "identity thefts."
   policy period.                                                   3.   Computer Security
E. CONDITIONS                                                            It is the responsibility of each "identity recovery
   The following additional conditions are added to                      insured" to use and maintain his or her computer
   Section F. – Commercial Property Conditions and                       system security, including personal firewalls, anti-
   apply to this coverage:                                               virus software and proper disposal of used hard
                                                                         drives.
   1.   Assistance and Claims
                                                                 F. DEFINITIONS
        For assistance, the "identity recovery insured"
        should call the Identity Recovery Help Line at 1-           With respect to the provisions of this endorsement
        877-CNA-ASAP (1-877-262-2727) CNA Claims.                   only, the following definitions are added to Section G.
                                                                    – Property Definitions:
        The Identity Recovery Help Line can provide the
                                                                    1.   "Identity Recovery Case Manager" means one or
        "identity recovery insured" with:
                                                                         more individuals assigned by us to assist an
        a.   Information and advice for how to respond to                "identity recovery insured" with communications
             a possible "identity theft"; and                            we deem necessary for re-establishing the
                                                                         integrity of the personal identity of the "identity
        b. Instructions for how to submit a service
                                                                         recovery insured."       This includes, with the
           request for Case Management Service and/or                    permission and cooperation of the "identity
           a claim form for Expense Reimbursement                        recovery insured," written and telephone
           Coverage.                                                     communications with law enforcement authorities,
        In some cases, we may provide Case                               governmental agencies, credit agencies and
        Management services at our expense to an                         individual creditors and businesses.
        "identity recovery insured" prior to a determination        2.   "Identity Theft" means the fraudulent use of the
        that a covered "identity theft" has occurred. Our                social security number or other method of
        provision of such services is not an admission of                identifying an "identity recovery insured." This
        liability under the policy. We reserve the right to              includes fraudulently using the personal identity of
        deny further coverage or service if, after                       an "identity recovery insured" to establish credit
        investigation, we determine that a covered                       accounts, secure loans, enter into contracts or
        "identity theft" has not occurred.                               commit crimes.

SB-300596-A                                                                                                      Page 2 of 3
(Ed. 01/08)
                                       Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 144 of 151SB-300596-A
                                                                                                                                            (Ed. 01/08)


                                  "Identity theft" does not include the fraudulent                e.   Lost Wages
                                  use of a business name, d/b/a/ or any other
                                  method of identifying a business activity.                           Actual lost wages of the "identity recovery
                                                                                                       insured" for time reasonable and necessarily
                                  "Identity theft" does not include the unauthorized                   taken away from work and away from the
                                  use of a valid credit card, credit account or bank                   work premises.       Time away from work
                                  account. However, "identity theft" does include                      includes partial or whole work days. Actual
                                  the fraudulent alteration of account profile                         lost wages may include payment for vacation
                                  information, such as the address to which                            days, discretionary days, floating holidays and
                                  statements are sent.                                                 paid personal days. Actual lost wages does
                                                                                                       not include sick days or any loss arising from
                             3.   "Identity Recovery Expenses" means the
                                                                                                       time taken away from self employment.
                                  following when they are reasonable and                               Necessary time off does not include time off
                                  necessary expenses that are incurred in the                          to do tasks that could reasonable have been
                                  United States or Canada as a direct result of an                     done during non-working hours.
                                  "identity theft":
                                                                                                  f.   Child and Elder Care Expenses
                                  a.   Costs for re-filing applications for loans,
                                       grants or other credit instruments that are                     Actual costs for supervision of children or
                                       rejected solely as a result of an "identity theft."             elderly or infirm relatives or dependents of the
                                                                                                       "identity recovery insured" during time
                                  b. Costs for notarizing affidavits or other similar
                                                                                                       reasonable and necessarily taken away from
                                     documents, long distance telephone calls and                      such supervision.         Such care must be
                                     postage solely as a result of your efforts to                     provided by a professional care provider who
                                     report an "identity theft" or amend or rectify                    is not a relative of the "identity recovery
                                     records as to your true name or identity as a                     insured."
                                     result of an "identity theft."
                                                                                                  g. Mental Health Counseling
                                  c.   Costs for up to twelve (12) credit reports from
                                       established credit bureaus dated within 12                      Actual costs for counseling from a licensed
                                       months after your knowledge or discovery of                     mental health professional. Such care must
                                       an "identity theft."                                            be provided by a professional care provider
                                                                                                       who is not a relative of the "identity recovery
                                  d. Legal Costs
                                                                                                       insured."
                                       Fees and expenses for an attorney approved            4.   "Identity    Recovery      Insured"     means       the
                                       by us for:                                                 following:
                                       (1) Defending any civil suit brought against               a.   The owner of the entity insured under this
                                           an "identity recovery insured" by a                         policy who meets any of the following criteria:
30020006760117948671044




                                           creditor or collection agency or entity
                                           acting on behalf of a creditor for non-                     (1) A sole proprietor of the insured entity;
                                           payment of goods or services or default
                                                                                                       (2) A partner in the insured entity; or
                                           on a loan as a result of an "identity theft";
                                           and                                                         (3) An individual having an ownership
                                       (2) Removing any civil judgment wrongfully                          position of 20% or more of the insured
                                           entered against an "identity recovery                           entity.
                                           insured" as a result of the "identity theft."




                          SB-300596-A                                                                                                      Page 3 of 3
                          (Ed. 01/08)
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 145 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 146 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 147 of 151
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 148 of 151
                                       Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 149 of 151


                                                                                                                                         Policy Holder Notice




                                                   IMPORTANT INFORMATION
                                        EXCLUSION APPLICABLE TO ACCESS OR DISCLOSURE OF
                                             CONFIDENTIAL OR PERSONAL INFORMATION
                          This Notice does not form part of your policy. No coverage is provided by this Notice nor can it be construed to replace
                          any provision of your policy. You should read your policy and review your Declarations page for complete information on
                          the coverages you are provided. If there is any conflict between the Policy and this Notice, THE PROVISIONS OF THE
                          POLICY SHALL PREVAIL. Carefully read your policy, including the endorsements attached to your policy.
                          This Notice provides information concerning the following new endorsement which applies to your renewal policy being
                          issued by us:
                          CNA79203XX Exclusion – Access Or Disclosure Of Confidential Or Personal Information And Data-Related
                          Liability – With Limited Bodily Injury Exception
                          Under this endorsement, coverage is excluded for damages arising out of any access to or disclosure of confidential or
                          personal information.
                              •   With respect to liability for "bodily injury" or "property damage," the exclusion of damages arising out of any
                                  access to or disclosure of confidential or personal information is a reinforcement of coverage intent. But this
                                  endorsement also broadens coverage in that it adds an exception for damages because of "bodily injury" arising
                                  out of certain loss of or inability to access electronic data, so long as such "bodily injury" does not also arise out of
                                  any access to or disclosure of confidential or personal information.
                              •   With respect to liability for "personal and advertising injury," to the extent that any access or disclosure of
                                  confidential or personal information results in an oral or written publication that violates a person's right of privacy,
                                  this may result in a reduction in coverage.
30020006760117948671048




                          CNA79240XX (06-14)                Copyright, CNA Includes copyrighted materials of Insurance Services Office                Page 1 of 1
                                                                                    used with their permission.
Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 150 of 151
30020006760117948671050   Case 1:21-cv-01966-JKB Document 1-2 Filed 08/04/21 Page 151 of 151




                                             END OF COPY
